Exhibit 10.3

 

 

 

LOAN AGREEMENT

Dated as of January 3, 2012

Between

DC-180 PEACHTREE, LLC,

as Borrower

and

GERMAN AMERICAN CAPITAL CORPORATION,

as Lender

PROPERTY: 180 Peachtree Street, Atlanta, Georgia

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

     1   

Section 1.1 Specific Definitions

     1   

Section 1.2 Index of Other Definitions

     19   

Section 1.3 Principles of Construction

     22   

ARTICLE 2 THE LOAN

     22   

Section 2.1 The Loan

     22   

2.1.1 Agreement to Lend and Borrow

     22   

2.1.2 Single Disbursement to Borrower

     22   

2.1.3 The Note

     22   

2.1.4 Use of Proceeds

     22   

Section 2.2 Interest Rate

     22   

2.2.1 Interest Rate

     23   

2.2.2 Default Rate

     23   

2.2.3 Interest Calculation

     23   

2.2.4 Usury Savings

     23   

Section 2.3 Loan Payments

     23   

2.3.1 Payments

     23   

2.3.2 Payments Generally

     23   

2.3.3 Payment on Maturity Date

     24   

2.3.4 Late Payment Charge

     24   

2.3.5 Method and Place of Payment

     24   

Section 2.4 Prepayments

     24   

2.4.1 Prepayments

     24   

2.4.2 Defeasance

     24   

2.4.3 Open Prepayment

     27   

2.4.4 Mandatory Prepayments

     27   

2.4.5 Prepayments After Default

     27   

Section 2.5 Release of Property

     28   

2.5.1 Release Upon Defeasance

     28   

2.5.2 Release on Payment in Full

     28   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

     29   

Section 3.1 Borrower Representations

     29   

3.1.1 Organization; Special Purpose

     29   

3.1.2 Proceedings; Enforceability

     29   

3.1.3 No Conflicts

     29   

3.1.4 Litigation

     29   

3.1.5 Agreements

     29   

3.1.6 Consents

     30   

3.1.7 Property; Title

     30   

3.1.8 ERISA; No Plan Assets

     31   

3.1.9 Compliance

     31   

 

i



--------------------------------------------------------------------------------

     Page  

3.1.10 Financial Information

     31   

3.1.11 Easements; Utilities and Public Access

     32   

3.1.12 Assignment of Leases

     32   

3.1.13 Insurance

     32   

3.1.14 Flood Zone

     32   

3.1.15 Physical Condition

     32   

3.1.16 Boundaries

     33   

3.1.17 Leases

     33   

3.1.18 Tax Filings

     33   

3.1.19 No Fraudulent Transfer

     34   

3.1.20 Federal Reserve Regulations

     34   

3.1.21 Organizational Chart

     34   

3.1.22 Organizational Status

     34   

3.1.23 Bank Holding Company

     34   

3.1.24 No Casualty

     35   

3.1.25 Purchase Options

     35   

3.1.26 FIRPTA

     35   

3.1.27 Investment Company Act

     35   

3.1.28 Fiscal Year

     35   

3.1.29 Other Debt

     35   

3.1.30 Contracts

     35   

3.1.31 Full and Accurate Disclosure

     35   

3.1.32 Other Obligations and Liabilities

     35   

3.1.33 Intellectual Property/Websites

     36   

3.1.34 Operations Agreements

     36   

3.1.35 Ground Lease

     36   

3.1.36 Condominium.

     37   

3.1.37 Illegal Activity

     38   

Section 3.2 Survival of Representations

     38   

ARTICLE 4 BORROWER COVENANTS

     38   

Section 4.1 Payment and Performance of Obligations

     38   

Section 4.2 Due on Sale and Encumbrance; Transfers of Interests

     38   

Section 4.3 Liens

     38   

Section 4.4 Special Purpose

     39   

Section 4.5 Existence; Compliance with Legal Requirements

     39   

Section 4.6 Taxes and Other Charges

     39   

Section 4.7 Litigation

     40   

Section 4.8 Title to the Property

     40   

Section 4.9 Financial Reporting

     40   

4.9.1 Generally

     40   

4.9.2 Quarterly Reports

     40   

4.9.3 Annual Reports

     41   

4.9.4 Other Reports

     42   

4.9.5 Annual Budget

     42   

4.9.6 Extraordinary Operating Expenses

     42   

4.9.7 Breach

     42   

 

ii



--------------------------------------------------------------------------------

     Page  

Section 4.10 Access to Property

     43   

Section 4.11 Leases

     43   

4.11.1 Generally

     43   

4.11.2 Approvals

     43   

4.11.3 Covenants

     44   

4.11.4 Security Deposits

     45   

Section 4.12 Repairs; Maintenance and Compliance; Alterations

     45   

4.12.1 Repairs; Maintenance and Compliance

     45   

4.12.2 Alterations

     45   

Section 4.13 Approval of Major Contracts

     46   

Section 4.14 Property Management

     46   

4.14.1 Management Agreement

     46   

4.14.2 Prohibition Against Termination or Modification

     46   

4.14.3 Replacement of Manager

     47   

Section 4.15 Performance by Borrower; Compliance with Agreements

     47   

Section 4.16 Licenses; Intellectual Property; Website

     47   

4.16.1 Licenses

     47   

4.16.2 Intellectual Property

     47   

4.16.3 Website

     47   

Section 4.17 Further Assurances

     48   

Section 4.18 Estoppel Statement

     48   

Section 4.19 Notice of Default

     49   

Section 4.20 Cooperate in Legal Proceedings

     49   

Section 4.21 Indebtedness; Retainage

     49   

Section 4.22 Business and Operations

     49   

Section 4.23 Dissolution

     49   

Section 4.24 Debt Cancellation

     49   

Section 4.25 Affiliate Transactions

     50   

Section 4.26 No Joint Assessment

     50   

Section 4.27 Principal Place of Business

     50   

Section 4.28 Change of Name, Identity or Structure

     50   

Section 4.29 Costs and Expenses

     50   

Section 4.30 Indemnity

     51   

Section 4.31 ERISA

     52   

Section 4.32 Patriot Act Compliance

     52   

Section 4.33 Ground Lease

     53   

Section 4.34 Condominium Covenants

     55   

ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION

     56   

Section 5.1 Insurance

     56   

5.1.1 Insurance Policies

     56   

5.1.2 Insurance Company

     60   

Section 5.2 Casualty

     61   

Section 5.3 Condemnation

     62   

Section 5.4 Restoration

     62   

Section 5.5 Condominium Documents

     67   

 

iii



--------------------------------------------------------------------------------

     Page  

ARTICLE 6 CASH MANAGEMENT AND RESERVE FUNDS

     67   

Section 6.1 Cash Management Arrangements

     67   

Section 6.2 Required Repairs Funds

     68   

6.2.1 Deposit of Required Repairs Funds

     68   

6.2.2 Release of Required Repairs Funds

     68   

Section 6.3 Tax Funds

     68   

6.3.1 Deposits of Tax Funds

     69   

6.3.2 Release of Tax Funds

     69   

Section 6.4 Insurance Funds

     69   

6.4.1 Deposits of Insurance Funds

     69   

6.4.2 Release of Insurance Funds

     70   

Section 6.5 Capital Expenditure Funds

     70   

6.5.1 Deposits of Capital Expenditure Funds

     70   

6.5.2 Release of Capital Expenditure Funds

     70   

Section 6.6 Rollover Funds; City of Atlanta Funds

     71   

6.6.1 Deposits of Ongoing Rollover Funds, City of Atlanta Funds and Rollover
Termination Funds

     71   

6.6.2 Release of Rollover Funds and City of Atlanta Funds

     72   

Section 6.7 Special Rollover Funds

     73   

6.7.1 Deposits of Special Rollover Funds

     73   

6.7.2 Disbursement of Lease Sweep Funds

     73   

6.7.3 Level 3 Letter of Credit

     75   

Section 6.8 Ground Rent Funds

     76   

6.8.1 Deposits of Ground Rent Funds

     76   

6.8.2 Release of Ground Rent Funds

     76   

Section 6.9 Casualty and Condemnation Account

     76   

Section 6.10 Common Charges Account

     77   

Section 6.11 Cash Collateral Funds

     77   

Section 6.12 Property Cash Flow Allocation

     77   

6.12.1 Order of Priority of Funds in Deposit Account

     78   

6.12.2 Failure to Make Payments

     79   

6.12.3 Application After Event of Default

     79   

Section 6.13 Security Interest in Reserve Funds

     79   

ARTICLE 7 PERMITTED TRANSFERS

     80   

Section 7.1 Permitted Transfer of the Entire Property

     80   

Section 7.2 Permitted Transfers

     81   

Section 7.3 Cost and Expenses; Copies

     83   

ARTICLE 8 DEFAULTS

     84   

Section 8.1 Events of Default

     84   

Section 8.2 Remedies

     86   

8.2.1 Acceleration

     87   

8.2.2 Remedies Cumulative

     87   

8.2.3 Severance

     87   

8.2.4 Lender’s Right to Perform

     88   

 

iv



--------------------------------------------------------------------------------

     Page  

ARTICLE 9 SALE AND SECURITIZATION OF MORTGAGE

     88   

Section 9.1 Sale of Mortgage and Securitization

     88   

Section 9.2 Securitization Indemnification

     92   

Section 9.3 Severance

     94   

9.3.1 Severance Documentation

     94   

9.3.2 New Mezzanine Loan Option

     94   

9.3.3 Cooperation; Execution; Delivery

     95   

Section 9.4 Costs and Expenses

     95   

ARTICLE 10 MISCELLANEOUS

     95   

Section 10.1 Exculpation

     96   

Section 10.2 Survival; Successors and Assigns

     99   

Section 10.3 Lender’s Discretion; Rating Agency Review Waiver

     99   

Section 10.4 Governing Law

     99   

Section 10.5 Modification, Waiver in Writing

     101   

Section 10.6 Notices

     101   

Section 10.7 Waiver of Trial by Jury

     102   

Section 10.8 Headings, Schedules and Exhibits

     103   

Section 10.9 Severability

     103   

Section 10.10 Preferences

     103   

Section 10.11 Waiver of Notice

     103   

Section 10.12 Remedies of Borrower

     103   

Section 10.13 Offsets, Counterclaims and Defenses

     103   

Section 10.14 No Joint Venture or Partnership; No Third Party Beneficiaries

     104   

Section 10.15 Publicity

     104   

Section 10.16 Waiver of Marshalling of Assets

     104   

Section 10.17 Certain Waivers

     104   

Section 10.18 Conflict; Construction of Documents; Reliance

     105   

Section 10.19 Brokers and Financial Advisors

     105   

Section 10.20 Prior Agreements

     105   

Section 10.21 Servicer

     105   

Section 10.22 Joint and Several Liability

     106   

Section 10.23 Creation of Security Interest

     106   

Section 10.24 Assignments and Participations

     106   

Section 10.25 Counterparts

     106   

Section 10.26 Set-Off

     106   

 

v



--------------------------------------------------------------------------------

Schedules and Exhibits

Schedules:

 

Schedule I      —         Rent Roll Schedule II      —         Required Repairs
Schedule III      —         Organization of Borrower Schedule IV      —        
Exceptions to Representations and Warranties Schedule V      —        
Definition of Special Purpose Bankruptcy Remote Entity Schedule VI      —     
   Intellectual Property/Websites Schedule VII      —         Description of REA
Schedule VIII      —         Description of Ground Lease Schedule IX      —     
   Board of Directors of Condominium Association Schedule X      —        
Annual Rent Payable Under The City Of Atlanta Lease

Exhibits:

 

Exhibit A

     —         Legal Description

Exhibit B

     —         Secondary Market Transaction Information

 

vi



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of January 3, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, having an address at 60 Wall Street, 10th Floor, New York, New York
10005 (together with its successors and assigns, collectively, “Lender”), and
DC-180 PEACHTREE, LLC, a Delaware limited liability company, having an address
at 4211 West Boy Scout Boulevard, Suite 500, Tampa, Florida 33607 (together with
its permitted successors and assigns, collectively, “Borrower”).

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

W I T N E S S E T H :

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Specific Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“2016 Lease Sweep Deposit Amount” shall mean, as of any Monthly Payment Date,
(i) with respect to any Lease Sweep Period caused by a matter described in
clause (i)(a)(I) of the definition of “Lease Sweep Period”, an amount equal to
the aggregate rentable square feet of the 2016 Lease Space (excluding any 2016
Lease Space that has already satisfied the Occupancy Conditions) multiplied by
$30.00 and (ii) with respect to any Lease Sweep Period caused by a matter
described in clauses (i)(a)(II) or (III) of the definition of “Lease Sweep
Period” (but without duplication of amount then being swept pursuant to the
foregoing clause (i)), an amount equal to the total rentable square feet of the
applicable 2016 Lease Tenant multiplied by $30.00.

“2016 Leases” shall mean, collectively, the Stanley Beaman Lease, the Verizon
Lease and the Time Warner Lease.

“2016 Lease Tenant” shall mean any Tenant under any 2016 Lease.

“2016 Lease Space” shall mean, collectively, the space demised under the 2016
Leases.

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly ten percent (10%) or more of all equity interests in such
Person, and/or (ii) is in



--------------------------------------------------------------------------------

Control of, is Controlled by or is under common ownership or Control with such
Person, and/or (iii) is a director or officer of such Person or of an Affiliate
of such Person, and/or (iv) is the spouse, issue or parent of such Person or of
an Affiliate of such Person.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean $2,000,000.

“Annual Budget” shall mean the operating and capital budget for the Property
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s good faith estimate of anticipated Operating Income, Operating
Expenses and Capital Expenditures for the applicable Fiscal Year.

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower and either (i) included in the Approved Annual Budget or (ii) approved
by Lender, which approval shall not be unreasonably withheld or delayed.

“Approved 2016 Leasing Expense” shall mean actual out-of-pocket expenses
incurred or to be incurred by Borrower in leasing space demised under a 2016
Lease at the Property pursuant to Leases entered into in accordance with the
Loan Documents, including brokerage commissions, moving allowances and tenant
improvements, which expenses (i) are (A) specifically approved by Lender in
connection with approving the applicable Lease or (B) otherwise approved by
Lender, which approval shall not be unreasonably withheld or delayed and
(ii) are substantiated by executed Lease documents and brokerage agreements.

“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Borrower in leasing space at the Property pursuant to Leases entered into in
accordance with the Loan Documents, including brokerage commissions, moving
allowances and tenant improvements, which expenses (i) are (A) specifically
approved by Lender in connection with approving the applicable Lease,
(B) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, and Lender shall have received (and approved, if
applicable) a budget for such tenant improvement costs and a schedule of leasing
commissions payments payable in connection therewith, or (C) otherwise approved
by Lender, which approval shall not be unreasonably withheld or delayed, and
(ii) are substantiated by executed Lease documents and brokerage agreements.

“Approved Level 3 Leasing Expense” shall mean actual out-of-pocket expenses
incurred or to be incurred by Borrower in leasing space demised under the Level
3 Lease at the Property pursuant to Leases entered into in accordance with the
Loan Documents, including brokerage commissions, moving allowances and tenant
improvements, which expenses (i) are (A) specifically approved by Lender in
connection with approving the applicable Lease or (B) otherwise approved by
Lender, which approval shall not be unreasonably withheld or delayed and
(ii) are substantiated by executed Lease documents and brokerage agreements.

“Approved Replacement Guarantor” shall mean a Qualified Transferee acceptable to
Lender in all respects that, in each case, either Controls Borrower (or
Transferee Borrower, as applicable) or owns a direct or indirect interest in
Borrower (or Transferee Borrower, as applicable).

 

2



--------------------------------------------------------------------------------

“Assignment of Agreements” shall mean that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of the date hereof, from Borrower, as
assignor, to Lender, as assignee.

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees dated as of the date
hereof among Borrower, Manager and Lender.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the State of Georgia, (iii) the state where the
corporate trust office of the Trustee is located, or (iv) the state where the
servicing offices of the Servicer are located.

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

“Capital Expenditures” for any period shall mean amounts expended for
replacements and alterations to the Property (excluding tenant improvements) and
required to be capitalized according to GAAP.

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrower, and Manager.

“City of Atlanta” shall mean the City of Atlanta, Georgia, a political
subdivision of the State of Georgia, or such other tenant under the City of
Atlanta Lease.

“City of Atlanta Lease” shall mean that certain Office Building Lease Agreement
between Peachtree/Carnegie LLC, as landlord and City of Atlanta, as tenant,
dated May 25, 2007 and as assigned to Borrower pursuant to that certain
Assignment and Assumption of Leases dated as of the date hereof, as the same may
be amended, supplemented or otherwise modified from time in accordance with this
Agreement.

“Clearing Account Agreement” shall mean that certain Clearing Account Agreement
dated the date hereof by and among Borrower, Lender, Manager and Wells Fargo
Bank, N.A.

“Closing Date” shall mean the date of the funding of the Loan.

 

3



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Common Charges” shall mean all common charges, assessments and any other
amounts payable by the owner of the Unit pursuant to the terms of the
Condominium Documents.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001(a)(14) of ERISA or is part of a group that includes the Borrower
and that is treated as a single employer under Section 414(b) or (c) of the
Code.

“Common Elements” shall have the meaning given such term in the Condominium
Documents.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condo Association” shall mean the 180 Peachtree Street Condominium Association,
Inc., a Georgia nonprofit corporation.

“Condominium Documents” shall mean, collectively, the (a) Declaration for 180
Peachtree Street dated as of July 3, 2008, (b) First Amendment to Declaration
dated as of July 7, 2008, (c) By-Laws of 180 Peachtree Street Condominium
Association, Inc. (d) Joint Action of The Board of Directors and Members of 180
Peachtree Street Condominium Association, Inc. dated September 28, 2011 and
(e) all other equivalent documents together with all such modifications to such
documents now or hereafter in effect, which affect the Unit or the Common
Elements.

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any applicable
Prepayment Fee and/or Liquidated Damages Amount, if applicable) due to Lender
from time to time in respect of the Loan under the Note, this Agreement, the
Mortgage, the Environmental Indemnity or any other Loan Document.

“Debt Service” shall mean the scheduled principal and interest payments due
under the Note and, if applicable, the note(s) evidencing any New Mezzanine Loan
in such period.

“Debt Service Coverage Ratio” shall mean, a ratio, as reasonably determined by
Lender for the applicable period in which:

 

4



--------------------------------------------------------------------------------

  (a) the numerator is the Underwritten Net Cash Flow; and

 

  (b) the denominator is the annual Debt Service due for such period.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) five percent (5%) above the
Interest Rate.

“Deposit Account” shall mean an Eligible Account at the Deposit Bank.

“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Deposit Account. Lender may in its sole discretion change the Deposit Bank from
time to time.

“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Treasury Rate when compounded semi annually.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal and state
authorities. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

“Eligible Institution” shall mean (i) Wells Fargo Bank, National Association or
(ii) a depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s, and F-1+ by Fitch
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender.

“ERISA Affiliate” shall mean all members of a controlled group of corporations
and all trades and business (whether or not incorporated) under common control
and all other entities which, together with Borrower, are treated as a single
employer under any or all of Section 414(b), (c), (m) or (o) of the Code.

 

5



--------------------------------------------------------------------------------

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

“Fitch” shall mean Fitch, Inc.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Property from whatever source, including Rents and any Insurance Proceeds
(whether or not Lender elects to treat any such Insurance Proceeds as business
or rental interruption Insurance Proceeds pursuant to Section 5.4(f) hereof).

“Ground Lease” shall mean that certain ground lease more particularly described
on Schedule VIII attached hereto and made a part hereof as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.

“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under the Ground Lease.

“Guarantor” shall mean the REIT OP or any other Person that now or hereafter
guarantees any of Borrower’s obligations under any Loan Document.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantor for the benefit of Lender.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any mandatory redemption of shares or interests, (iv) all
indebtedness guaranteed by such Person, directly or indirectly, (v) all
obligations under leases that constitute capital leases for which such Person is
liable, and (vi) all obligations of such Person under interest rate swaps, caps,
floors, collars and other interest hedge agreements, in each case for which such
Person is liable or its assets are liable, whether such Person (or its assets)
is liable contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss.

 

6



--------------------------------------------------------------------------------

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor, director,
supplier, customer or person performing similar functions and (iii) is not a
member of the immediate family of a Person defined in (i) or (ii) above.

“Independent Accountant” shall mean (i) a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrower and reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender.

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Wolf Haldenstein Adler
Freeman & Herz LLP in connection with the Loan.

“Interest Rate” shall mean a rate of 5.93% per annum (or, when applicable
pursuant to this Agreement or any other Loan Document, the Default Rate).

“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, sub-sublease or other agreement entered into in connection with
such lease, sublease, sub-sublease or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

“Lease Sweep Period”

(i) shall commence on the first Monthly Payment Date following the occurrence of
any of the following:

(a) with respect to any 2016 Lease, the date that any of the following occur
(each a “2016 Lease Sweep Period”):

(I) twelve (12) months prior to the expiration of the earliest to expire of the
2016 Leases (unless the Occupancy Conditions have been met with respect to all
such 2016 Leases);

(II) any 2016 Lease (or any material portion thereof) is surrendered, cancelled
or terminated prior to its then current expiration date; or

(III) the occurrence and continuance (beyond any applicable notice and cure
periods) of a default under any 2016 Lease by the applicable 2016 Lease Tenant
thereunder;

(b) with respect to the Level 3 Lease, the date that any of the following occur
(each a “Level 3 Sweep Period”):

 

7



--------------------------------------------------------------------------------

(I) eighteen (18) months prior to the end of the term of the Level 3 Lease,
provided that no Level 3 Letter of Credit has been delivered to Lender at least
thirty (30) days prior to such date;

(II) the Level 3 Lease (or any material portion thereof) is surrendered,
cancelled or terminated prior to its then current expiration date; or

(III) the occurrence and continuance (beyond any applicable notice and cure
periods) of a monetary default under the Level 3 by the Level 3 Tenant
thereunder that extends for thirty (30) days or longer; or

(c) the occurrence of a Tenant Insolvency Proceeding; and

(ii) shall end upon the occurrence of the following (each of which is a “Sweep
Cessation Event”):

(A) in the case of clause (i)(a) above, the date on which the 2016 Lease Sweep
Funds in the Special Rollover Account are equal to or greater than the 2016
Lease Sweep Deposit Amount or the Occupancy Conditions are satisfied with
respect to the applicable 2016 Lease(s) that gave rise to the subject 2016 Lease
Sweep Period;

(B) in the case of clause (i)(a)(III) above, the date on which the subject
default has been cured, and no other default under such 2016 Lease has occurred
for a period of six (6) consecutive months following such cure;

(C) in the case of clause (i)(b) above, the date on which the Ongoing Rollover
Funds together with the Level 3 Sweep Funds are equal to or greater than the
Level 3 Deposit Amount or the Occupancy Conditions are satisfied with respect to
the Level 3 Lease Space;

(D) in the case of clause (i)(b)(III) above, the date on which the subject
default has been cured, and no other default under the Level 3 Lease has
occurred for a period of six (6) consecutive months following such cure; and

(E) in the case of clause (i)(c) above, if the applicable Tenant Insolvency
Proceeding has terminated and the applicable 2016 Lease or the Level 3 Lease has
been affirmed, assumed or assigned in a manner satisfactory to Lender.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, the Borrower or the
Property or any part thereof or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Securities Act, the Exchange Act, Regulation
AB, the rules and regulations promulgated pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, zoning and land use laws, the Americans with
Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting the Property or any part thereof,
including any which may (i) require repairs, modifications or alterations in or
to the Property or any part thereof, or (ii) in any way limit the use and
enjoyment thereof.

 

8



--------------------------------------------------------------------------------

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
acceptable to Lender and the Rating Agencies (either an evergreen letter of
credit or one which does not expire until at least thirty (30) Business Days
after the Stated Maturity Date) in favor of Lender and entitling Lender to draw
thereon in New York, New York, issued by a domestic Eligible Institution or the
U.S. agency or branch of a foreign Eligible Institution. If at any time the bank
issuing any such Letter of Credit shall cease to be an Eligible Institution,
Lender shall have the right immediately to draw down the same in full and hold
the proceeds of such draw in accordance with the applicable provisions hereof.

“Level 3 Deposit Amount” shall mean an amount equal to the total rentable square
feet of the Level 3 Space multiplied by $30.00.

“Level 3 Lease” shall mean that certain Agreement of Lease between
Peachtree/Carnegie LLC as successor-in-interest to AtlantaXchange, LLC, as
landlord, and Level 3 Communications, LLC, as borrower, dated December 8, 2000,
as amended by that First Amendment of Lease dated January 31, 2002 and as
assigned to Borrower pursuant to that certain Assignment and Assumption of
Leases dated as of the date hereof, as the same may be amended, supplemented or
otherwise modified from time in accordance with this Agreement.

“Level 3 Lease Space” shall mean the space demised under the Level 3 Lease.

“Level 3 Letter of Credit” shall mean a Letter of Credit in an initial face
amount equal to the TILC Deficiency, to the extent delivered to Lender in
accordance herewith. Borrower shall not be the applicant/obligor of such Level 3
Letter of Credit and such Level 3 Letter of Credit shall be subject to the terms
and conditions set forth in Section 6.7.3 hereof.

“Level 3 Tenant” shall mean any Tenant under the Level 3 Lease.

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of the Property or any interest therein, or any direct or indirect
interest in Borrower, including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.

“Loan” shall mean the loan in the original principal amount of FIFTY-FIVE
MILLION and No/100 Dollars ($55,000,000) made by Lender to Borrower pursuant to
this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Assignment of Agreements, the Environmental Indemnity,
the Assignment of Management Agreement and the Guaranty and any other documents,
agreements and instruments now or hereafter evidencing, securing or delivered to
Lender in connection with the Loan, as the same may be (and each of the
foregoing defined terms shall refer to such documents as they may be) amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

9



--------------------------------------------------------------------------------

“Loan to Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the Outstanding Principal Balance and the denominator
is equal to the appraised value of the Property based on an appraisal by an MAI
appraiser selected by Lender.

“Low Debt Service Period” shall commence if, as of any Calculation Date, the
Debt Service Coverage Ratio is less than 1.25:1.00 and shall end if the Property
has achieved a Debt Service Coverage Ratio of at least 1.30:1.00 for two
consecutive Calculation Dates, as determined by Lender.

“Major Contract” shall mean (i) any management, brokerage or leasing agreement,
or (ii) any cleaning, maintenance, service or other contract or agreement of any
kind (other than Leases) of a material nature (materiality for these purposes to
include, without limitation, contracts which extend beyond one year (unless
cancelable on thirty (30) days or less notice without requiring the payment of
termination fees or payments of any kind)), in either case relating to the
ownership, leasing, management, use, operation, maintenance, repair or
restoration of the Property, whether written or oral.

“Major Lease” shall mean any Lease which, either individually, or when taken
together with any other Lease with the same Tenant or its Affiliates, and
assuming the exercise of all expansion rights and all preferential rights to
lease additional space contained in such Lease, (i) covers more than 25,000
rentable square feet (ii) contains an option or other preferential right to
purchase all or any portion of the Property, (iii) is with an Affiliate of
Borrower as Tenant, or (iv) is entered into during the continuance of an Event
of Default.

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and the current Manager or any replacement management agreement
entered into by and between Borrower and a Manager in accordance with the terms
of the Loan Documents, in each case, pursuant to which the Manager is to provide
management and other services with respect to the Property.

“Manager” shall mean Carter Validus Real Estate Management Services, LLC, a
Delaware limited liability company, or any other manager engaged in accordance
with the terms and conditions of the Loan Documents.

“Material Alteration” shall mean any alteration affecting structural elements of
the Property the cost of which exceeds the Alteration Threshold; provided,
however, that in no event shall (i) any Required Repairs, (ii) any tenant
improvement work performed pursuant to any Lease existing on the date hereof or
entered into hereafter in accordance with the provisions of this Agreement, or
(iii) alterations performed as part of a Restoration, constitute a Material
Alteration.

“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as herein and therein provided, whether at the
Stated Maturity Date, by declaration of acceleration, extension or otherwise.

 

10



--------------------------------------------------------------------------------

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$327,281.64.

“Monthly Operating Expense Budgeted Amount” shall mean the monthly amount set
forth in the Approved Annual Budget for Operating Expenses for the calendar
month in which such Monthly Payment Date occurs.

“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the Term. The first Monthly Payment Date shall be February 6,
2012.

Monthly Rollover Deposit Amount: an amount equal to the lesser of (x) $8,333.34
and (y) the amount by which the Ongoing Rollover Funds then on deposit in the
Rollover Account is less than the Rollover Reserve Cap Amount.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean that certain first priority Deed to Secure Debt,
Assignment of Leases and Rents and Security Agreement, dated the date hereof,
executed and delivered by Borrower as security for the Loan and encumbering the
Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Net Proceeds” shall mean: (i) the net amount of all Insurance Proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including reasonable attorneys’ fees and costs), if any, in
collecting such Insurance Proceeds, or (ii) the net amount of the Award, after
deduction of reasonable costs and expenses (including reasonable attorneys’ fees
and costs), if any, in collecting such Award.

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of
Section 15E of the Exchange Act, without regard to whether or not such credit
rating agency has been engaged by Lender or its designees in connection with, or
in anticipation of, a Securitization.

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“Occupancy Conditions” shall mean the delivery by Borrower to Lender of evidence
reasonably satisfactory to Lender (including an estoppel certificate executed by
the relevant Tenant(s)) that (i) the term of the subject 2016 Lease or Level 3
Lease has been extended pursuant to the terms thereof or any amendment or
modification thereto or (ii) (A) the entire subject 2016 Lease Space or Level 3
Lease Space has been leased to one or more Tenants pursuant to a Lease or Leases
entered into in accordance with the terms of this Agreement (B) such Tenants
have taken occupancy of the entire subject 2016 Lease Space or Level 3 Lease
Space, (C) all contingencies under such Leases to the payment of full rent
(including all tenant

 

11



--------------------------------------------------------------------------------

improvement costs and leasing commissions with respect thereto and/or the
Borrower’s contribution to the cost of any tenant improvement work) have been
satisfied and (D) all such Tenants have begun to pay full rent under their
respective Lease.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of Borrower.

“Open Prepayment Date” shall mean September 6, 2021.

“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower during such period in connection
with the operation, management, maintenance, repair and use of the Property,
determined on an accrual basis, and, except to the extent otherwise provided in
this definition, in accordance with GAAP. Operating Expenses specifically shall
include (i) all expenses incurred in the immediately preceding twelve (12) month
period based on quarterly financial statements delivered to Lender in accordance
with Section 4.9.2 hereof, (ii) all payments required to be made pursuant to any
Operations Agreements, (iii) property management fees in an amount equal to the
greater of three and one half percent (3.5%) of Operating Income and the
management fees actually paid under the Management Agreement,
(iv) administrative, payroll, security and general expenses for the Property,
(v) the cost of utilities, inventories and fixed asset supplies consumed in the
operation of the Property, (vi) a reasonable reserve for uncollectible accounts,
(vii) costs and fees of independent professionals (including, without
limitation, legal, accounting, consultants and other professional expenses),
technical consultants, operational experts (including quality assurance
inspectors) or other third parties retained to perform services required or
permitted hereunder, (viii) cost of attendance by employees at training and
manpower development programs, (ix) association dues, (x) computer processing
charges, (xi) operational equipment and other lease payments as reasonably
approved by Lender, (xii) Taxes and Other Charges (other than income taxes or
Other Charges in the nature of income taxes) and insurance premiums and
(xiii) all underwritten reserves required by Lender hereunder (without
duplication). Notwithstanding the foregoing, Operating Expenses shall not
include (1) depreciation or amortization, (2) income taxes or Other Charges in
the nature of income taxes, (3) any expenses (including legal, accounting and
other professional fees, expenses and disbursements) incurred in connection with
the making of the Loan or the sale, exchange, transfer, financing or refinancing
of all or any portion of the Property or in connection with the recovery of
Insurance Proceeds or Awards which are applied to prepay the Note, (4) Capital
Expenditures, (5) Debt Service, and (6) any item of expense which would
otherwise be considered within Operating Expenses pursuant to the provisions
above but is paid directly by any Tenant.

“Operating Income” shall mean, for any period, all income of Borrower during
such period from the use, ownership or operation of the Property, including:

(a) all amounts payable to Borrower by any Person as Rent and other amounts
under Leases or other agreements relating to the Property;

(b) business interruption insurance proceeds allocable to the applicable
reporting period; and

(c) all other amounts which in accordance with GAAP are included in Borrower’s
annual financial statements as operating income attributable to the Property.

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Operating Income shall not include (a) any
Insurance Proceeds (other than business interruption and/or rental loss
insurance proceeds and only to the extent allocable to the applicable reporting
period), (b) any proceeds resulting from the Transfer of all or any portion of
the Property, (c) any Rent attributable to a Lease prior to the date in which
the Tenant thereunder has taken occupancy or in which the actual payment of rent
is required to commence thereunder, (d) any item of income otherwise included in
Operating Income but paid directly by any Tenant to a Person other than Borrower
as an offset or deduction against Rent payable by such Tenant, provided such
item of income is for payment of an item of expense (such as payments for
utilities paid directly to a utility company) and such expense is otherwise
excluded from the definition of Operating Expenses pursuant to clause “(6)” of
the definition thereof, (e) security deposits received from Tenants until
forfeited or applied, and (f) any Rents paid by or on behalf of any Tenant under
a Lease which is the subject of any proceeding or action relating to its
bankruptcy, reorganization or other arrangement pursuant to federal bankruptcy
law or any similar federal or state law or which has been adjudicated a bankrupt
or insolvent unless such Lease has been assumed by the trustee in such
proceeding or action. Operating Income shall be calculated on the accrual basis
of accounting and, except to the extent otherwise provided in this definition,
in accordance with GAAP.

“Operations Agreements” shall mean the REA, and any other covenants,
restrictions, easements, declarations or agreements of record relating to the
construction, operation or use of the Property.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes and any other charges, including vault charges and license fees
for the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all encumbrances and other matters
disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes or Other
Charges imposed by any Governmental Authority not yet due or delinquent,
(iv) any workers’, mechanics’ or other similar Liens on the Property provided
that any such Lien is bonded or discharged within thirty (30) days after
Borrower first receives written notice of such Lien or which is being contested
in good faith in accordance with the requirements of Section 4.3 and (v) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s reasonable discretion.

 

13



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

“Physical Conditions Report” shall mean that certain Property Condition Report,
prepared by IVI Assessment Services, Inc. and dated as of October 31, 2011.

“Preapproved Transferee” shall mean any of the following, provided such Person
is a Qualified Transferee at the time of the Transfer in question: (i) the REIT,
(ii) the REIT OP and/or (iii) an Israeli insurance company and/or pension or
provident fund and/or financial institution that has a combined capital and
surplus and/or assets under management of not less than $1,000,000,000.

“Prepayment Fee” shall mean an amount equal to the greater of (i) the Yield
Maintenance Amount, or (ii) three percent (3%) of the unpaid principal balance
of the Note as of the Repayment Date.

“Prepayment Notice” shall mean a prior irrevocable written notice to Lender
specifying the proposed Business Day on which a prepayment of the Debt is to be
made pursuant to Section 2.4 hereof, which date must be a Monthly Payment Date
and shall be no earlier than thirty (30) days after the date of such Prepayment
Notice and no later than sixty (60) days after the date of such Prepayment
Notice.

“Property” shall mean the parcel of real property described on Exhibit A
attached hereto and made a part hereof, including those parcels of real property
demised under a Ground Lease, the Unit, the Common Elements, the parcels of real
property owned in fee by Borrower and the Improvements now or hereafter erected
or installed thereon and all personal property owned by Borrower and encumbered
by the Mortgage, together with all rights pertaining to such property, the Unit
and Improvements, all as more particularly described in the Granting Clauses of
the Mortgage.

“Qualified Manager” shall mean (i) so long as the Borrower is Controlled by
Guarantor, a property management company owned and/or Controlled by Guarantor or
(ii) an Unaffiliated Qualified Manager.

“Qualified Transferee” shall mean a transferee for whom, prior to the Transfer,
Lender shall have received: (x) evidence that proposed transferee (1) has never
been convicted of a felony, (2) has never been indicted or convicted for a
Patriot Act Offense and is not on any Government List, (3) has never been the
subject of a voluntary or involuntary (to the extent the same has not been
discharged) bankruptcy proceeding and (4) has no material outstanding judgments
against such proposed transferee and (y) if the proposed transferee will obtain
a direct or indirect interest of 10% or more in Borrower as a result of such
proposed transfer, a credit check against such proposed transferee that is
reasonably acceptable to Lender.

“Rating Agencies” shall mean any nationally-recognized statistical rating
organization (e.g. Standard & Poor’s Ratings Services, Moody’s Investor Service,
Inc., Fitch, Inc., DBRS, Inc. or any successor thereto) that has been or will be
engaged by Lender or its designees in connection with, or in anticipation of, a
Securitization.

 

14



--------------------------------------------------------------------------------

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.

“REA” shall mean, collectively, those certain agreement(s) more particularly
described on Schedule VII attached hereto and made a part hereof, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“REIT” shall mean Carter Validus Mission Critical REIT, Inc., a Maryland
corporation.

“REIT OP” shall mean Carter/Validus Operating Partnership, LP, a Delaware
limited partnership.

“Related Loan” shall mean a loan to an Affiliate of Borrower or any Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a bankruptcy
proceeding) or in lieu of rent or rent equivalents, royalties (including all oil
and gas or other mineral royalties and bonuses), income, fees, receivables,
receipts, revenues (including any parking revenues), deposits (including
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other payment and consideration of whatever form or
nature received by or paid to or for the account of or benefit of Borrower,
Manager or any of their respective agents or employees from any and all sources
arising from or attributable to the Property and the Improvements, including all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of the Property or rendering of services by Borrower, Manager or any
of their respective agents or employees, and Insurance Proceeds, if any, from
business interruption or other loss of income insurance, but only to the extent
Lender elects to treat such Insurance Proceeds as business or rental
interruption Insurance Proceeds pursuant to Section 5.4(f) hereof.

“Repayment Date” shall mean the date of a defeasance or prepayment (as
applicable) of the Loan pursuant to the provisions of Section 2.4 hereof.

 

15



--------------------------------------------------------------------------------

“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender or Deposit Bank pursuant to Article 6 of this Agreement, including, but
not limited to, the Capital Expenditure Funds, the Insurance Funds, the Tax
Funds, the Required Repair Funds, the Casualty and Condemnation Funds, the
Ground Rent Funds, the Rollover Funds, the City of Atlanta Funds, the 2016 Lease
Sweep Funds, the Level 3 Sweep Funds, the Common Charges Funds and the Cash
Collateral Funds.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

“Restoration DSCR” shall mean, as of any date of determination, the ratio of
(a) the Underwritten Net Cash Flow of the Property, based on rents in place
(annualized and including rental loss insurance proceeds) and expenses on a pro
forma basis, to (b) an amount equal to twelve (12) times the Monthly Debt
Service Payment Amount.

“Rollover Funds” shall mean, collectively, the Ongoing Rollover Funds and the
Rollover Termination Funds. The City of Atlanta Funds shall not constitute
Rollover Funds.

“Rollover Reserve Cap Amount” shall mean, as of any Monthly Payment Date, an
amount equal to $500,000.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“State” shall mean Georgia.

“Stanley Beaman Lease” shall mean that certain Office Building Lease Agreement
between Peachtree/Carnegie LLC as successor-in-interest to AtlantaXchange, LLC
and Stanley, Beaman & Sears, Inc. dated September 7, 2007, as amended by that
Memorandum Confirming Term dated July __, 2008, as further amended by that
Second Amendment to Office Building Lease Agreement dated December 7, 2009 and
as assigned to Borrower pursuant to that certain Assignment and Assumption of
Leases dated as of the date hereof, as the same may be amended, supplemented or
otherwise modified from time in accordance with this Agreement.

“Stated Maturity Date” shall mean January 6, 2022.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

16



--------------------------------------------------------------------------------

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

“Tenant Insolvency Proceeding” shall mean (A) the admission in writing by any
2016 Lease Tenant or the Level 3 Tenant of its inability to pay its debts
generally, or the making of a general assignment for the benefit of creditors,
or the instituting by any 2016 Lease Tenant or the Level 3 Tenant of any
proceeding seeking to adjudicate it insolvent or seeking a liquidation or
dissolution, or the taking advantage by any 2016 Lease Tenant or the Level 3
Tenant of any Insolvency Law (as hereinafter defined), or the commencement by
any 2016 Lease Tenant or the Level 3 Tenant of a case or other proceeding naming
it as debtor under any Insolvency Law or the instituting of a case or other
proceeding against or with respect to any 2016 Lease Tenant or the Level 3
Tenant under Insolvency Law or (B) the instituting of any proceeding against or
with respect to any 2016 Lease Tenant or the Level 3 Tenant seeking liquidation
of its assets or the appointment of (or if any 2016 Lease Tenant or the Level 3
Tenant shall consent to or acquiesce in the appointment of) a receiver,
liquidator, conservator, trustee or similar official in respect of it or the
whole or any substantial part of its properties or assets or the taking of any
corporate, partnership or limited liability company action in furtherance of any
of the foregoing. As used herein, the term “Insolvency Law” shall mean Title 11
of the United States Code (11 U.S.C. §§ 101 et seq.) as the same has been or may
be amended or superseded from time to time, or any other applicable domestic or
foreign liquidation, conservatorship, bankruptcy, receivership, insolvency,
reorganization, or any similar debtor relief laws affecting the rights,
remedies, powers, privileges and benefits of creditors generally.

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt and full performance of each and every obligation
to be performed by Borrower pursuant to the Loan Documents.

“TILC Deficiency” shall mean, as of any Monthly Payment Date, the amount by
which the Level 3 Deposit Amount exceeds, collectively, the Ongoing Rollover
Funds and Level 3 Sweep Funds.

“Time Warner Lease” shall mean that certain Agreement of Lease between
Peachtree/Carnegie LLC as successor-in-interest to AtlantaXchange, LLC and Time
Warner Telecom of Georgia, L.P. dated October 4, 2000, as amended by that First
Amendment of Lease dated May __, 2003 and as assigned to Borrower pursuant to
that certain Assignment and Assumption of Leases dated as of the date hereof, as
the same may be amended, supplemented or otherwise modified from time in
accordance with this Agreement.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the Lien of the Mortgage.

“Treasury Rate” shall mean the yield calculated by the linear interpolation of
the yields, as reported in Federal Reserve Statistical Release H.15 Selected
Interest Rates under the heading U.S. Government Securities/Treasury Constant
Maturities for the week ending prior to the Repayment Date, of U.S. Treasury
constant maturities with maturity dates (one longer and one shorter) most nearly
approximating the Maturity Date. (In the event Release H.15 is no longer
published, Lender shall select a comparable publication to determine the
Treasury Rate.)

 

17



--------------------------------------------------------------------------------

“TRIA” shall mean the Terrorism Risk Insurance Act of 2002 or any extension or
replacement thereof.

“Trigger Period” shall commence upon the occurrence of (i) an Event of Default,
(ii) the commencement of a Low Debt Service Period or (iii) the commencement of
a Lease Sweep Period; and shall end if, with respect to a Trigger Period
continuing pursuant to clause (i), the Event of Default commencing the Trigger
Period has been cured and such cure has been accepted by Lender (and no other
Event of Default is then continuing), or, with respect to a Trigger Period
continuing due to clause (ii), the Low Debt Service Period has ended pursuant to
the terms hereof, or, with respect to a Trigger Period continuing due to clause
(iii), a Sweep Cessation Event has occurred.

“Trustee” shall mean any trustee holding the Loan in a Securitization.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash management Accounts are located, as the case may
be.

“Unaffiliated Qualified Manager” shall mean a property manager of the Property
that (A) is a reputable, nationally or regionally recognized management company
having at least five (5) years’ experience in the management of similar type
properties, (B) at the time of its engagement as property manager has leasable
square footage of the same property type as the Property equal to the lesser of
1,000,000 leasable square feet and five (5) times the leasable square feet of
the Property and (C) is not the subject of a bankruptcy or similar insolvency
proceeding.

“Underwritten Net Cash Flow” shall mean, as of the end of any calendar quarter
for which Underwritten Net Cash Flow is determined (or such other date for which
Underwritten Net Cash Flow is determined) the excess of: (a) the sum of:
(i) (x) annualized actual base rents and monthly recoveries received by Borrower
under bona fide Leases at the Property with Tenants in occupancy, open for
business and paying full, unabated rent as of the date of such calculation
(excluding rents and recoveries received by Borrower under the City of Atlanta
Lease) and (y) actual percentage rents received by Borrower under such Leases
for the twelve (12) months preceding such calculation and (z) actual base rents
and monthly recoveries received by Borrower under the City of Atlanta Lease
(provided the City of Atlanta is in occupancy, open for business and paying
full, unabated rent as of the date of such calculation); plus (ii) for the
twelve (12) month period preceding the month in which such Underwritten Net Cash
Flow is calculated, actual net cash flow receipts received by Borrower from
other sources at the Property to the extent such receipts are recurring in
nature and properly included as in Operating Income for such twelve month
calculation period; over (b) for the twelve (12) month period preceding the
month in which such Underwritten Net Cash Flow is calculated, Operating Expenses
over such twelve months, in each case adjusted to reflect Lender’s determination
of: (i) a vacancy factor equal to the greatest of (A) the market vacancy rate
(as determined by Lender in its reasonable discretion) for similar properties in
the commercial business district or market area in which the Property is
located, (B) the actual vacancy rate at the Property, and (C) 5% of the rentable
area of the Property; (ii) a reduction of above market rents at the Property to
market rents as determined by Lender; (iii) subtraction of (A) an imputed
capital improvement requirement amount equal to $0.25 per rentable square foot
at the Property per annum (regardless of whether a reserve therefor is required
hereunder or the amount of such reserve),

 

18



--------------------------------------------------------------------------------

and (B) an imputed tenant improvement and leasing commission requirement amount
equal to $1.20 per rentable square foot at the Property per annum (regardless of
whether a reserve therefor is required hereunder or the amount of such reserve);
(iv) exclusion of (X) amounts representing non-recurring items and (Y) amounts
received from Tenants not currently in occupancy and paying full, unabated rent,
from Tenants affiliated with Borrower or Guarantor, from Tenants in default or
in bankruptcy and from Tenants under month-to-month Leases or Leases where the
term is about to expire; and (v) such other adjustments deemed necessary by
Lender based upon Lender’s reasonable underwriting criteria and Lender’s
reasonable determination of Rating Agency underwriting and evaluation criteria.
Lender’s calculation of Underwritten Net Cash Flow shall be final absent
manifest error.

“Unit” shall mean Condominium Unit 200, as further described in the Condominium
Documents.

“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, and (ii) not subject to prepayment, call or early
redemption.

“U.S. Person” shall mean any Person that is (i) a citizen or resident of the
United States, (ii) a corporation, partnership or other entity created or
organized under the laws of the United States or any state, commonwealth or
district thereof, or (iii) any estate or trust that is subject to United States
federal income taxation, regardless of the source of its income.

“Verizon Lease” shall mean that certain Agreement of Lease between
Peachtree/Carnegie LLC as successor-in-interest to AtlantaXchange, LLC and
Verizon Global Networks Inc. dated November __, 2003, as assigned to Borrower
pursuant to that certain Assignment and Assumption of Leases dated as of the
date hereof, as the same may be amended, supplemented or otherwise modified from
time in accordance with this Agreement.

“Yield Maintenance Amount” shall mean the present value, as of the Repayment
Date, of the remaining scheduled payments of principal and interest from the
Repayment Date through the Maturity Date (including any balloon payment)
determined by discounting such payments at the Discount Rate, less the amount of
principal being prepaid on the Repayment Date.

Section 1.2 Index of Other Definitions. the following terms are defined in the
sections or Loan Documents as indicated below:

“2016 Lease Sweep Funds”—6.7.1

“2016 Lease Sweep Period”—Definition of Lease Sweep Period

“Accounts”—6.1

“Act”—Schedule V

“Approved Annual Budget”—4.9.5

“Approved Extraordinary Operating Expense”—4.9.6

“Available Cash”—6.12.1

“Board of Directors”—3.1.36

“Borrower’s Recourse Liabilities”—10.1

“Capital Expenditure Account”—6.5.1

“Capital Expenditure Funds”—6.5.1

 

19



--------------------------------------------------------------------------------

“Cash Collateral Account”—6.11

“Cash Collateral Funds”—6.11

“Cash Management Accounts”—6.13

“Casualty”—5.2

“Casualty and Condemnation Account”—6.9

“Casualty and Condemnation Funds”—6.9

“Casualty Consultant”—5.4(b)(iii)

“Casualty Retainage”—5.4(b)(iv)

“Cause”—Schedule V

“City of Atlanta Annual Rental Payment”—6.6.1(b)

“City of Atlanta Funds”—6.6.1(b)

“Clearing Account”—6.1

“Clearing Bank”—6.1

“Committee”—Schedule V

“Common Charges Account”—6.10

“Common Charges Insurance Premiums”—6.4.1

“Common Charges Funds”—6.10

“Condemnation Proceeds”—5.4(b)

“Conditional Resignation”—4.34(e)

“Consumer Price Index”—5.1.1(i)

“Debt Service Account”—Cash Management Agreement

“Defeasance Collateral”—2.4.2(a)(iii)

“Defeasance Lockout Expiration Date”—2.4.2(a)

“Defeasance Rights and Obligations”—2.4.2(b)

“Defeasance Security Agreement”—2.4.2(a)(iii)

“Disclosure Document”—9.2(a)

“Easements”—3.1.11

“Embargoed Person”—4.32(c)

“Endorsement”—7.1

“Equipment”—Mortgage

“ERISA”—4.31

“Event of Default”—8.1

“Exchange Act”—9.2(a)

“Exchange Act Filing”—9.1(d)

“Extraordinary Operating Expense”—4.9.6

“Government Lists”—4.32(b)

“Ground Rent Account”—6.8.1

“Ground Rent Funds”—6.8.1

“Improvements”—Mortgage

“Indemnified Liabilities”—4.30

“Independent Director”—Schedule V

“Independent Manager”—Schedule V

“Initial Interest Period”—2.3.1

“Insurance Account”—6.4.1

“Insurance Funds”—6.4.1

“Insurance Premiums”—5.1.1(b)

“Insurance Proceeds”—5.4(b)

“Intellectual Property”—3.1.33

 

20



--------------------------------------------------------------------------------

“Interest Period”—2.3.2

“Lease Termination Payments”—6.6.1(c)(i)

“Lender Group”—9.2(b)

“Level 3 Sweep Funds”—6.7.1

“Level 3 Sweep Period”—Definition of Lease Sweep Period

“Liabilities”—9.2(b)

“Licenses”—3.1.9

“Liquidated Damages Amount”—2.4.5(b)

“Material Action”—Schedule V

“Nationally Recognized Service Company”—Schedule V

“Net Proceeds”—5.4(b)

“Net Proceeds Deficiency”—5.4(b)(vi)

“New Mezzanine Loan”—9.3.2

“New Mezzanine Loan Borrower”—9.3.2

“Note”—2.1.3

“Notice”—10.6

“OFAC”—4.32(b)

“Ongoing Rollover Funds”—6.6.1(a)

“Patriot Act Offense”—4.32(b)

“Permitted Indebtedness”—4.21

“Permitted Investments”—Cash Management Agreement

“Permitted Transfer”—7.2

“PML”—5.1.1(a)

“Policies”—5.1.1(b)

“Qualified Carrier”—5.1.1(i)

“Release Date”—2.4.2(a)(i)

“Required Records”—4.9.7

“Required Repairs Account”—6.2.1

“Required Repairs Funds”—6.2.1

“Required Repairs”—6.2.1

“Review Waiver”—10.3(b)

“RICO”—10.1

“Rollover Account”—6.6.1(a)

“Rollover Termination Funds”—6.6.1(c)

“Secondary Market Transaction”—9.1(a)

“Securities”—9.1(a)

“Securities Act—9.2(a)

“Securitization”—9.1(a)

“Servicer”—10.21

“Servicing Agreement”—10.21

“Severed Loan Documents”—8.2(b)

“Sole Member”—Schedule V

“Special Member”—Schedule V

“Special Purpose Bankruptcy Remote Entity”—Schedule V

“Special Rollover Account”—6.7.1

“Springing Recourse Event”—10.1

“Stanley Beaman Sweep Funds”—6.7.1

“Successor Borrower”—2.4.2(b)

 

21



--------------------------------------------------------------------------------

“Tax Account”—6.3.1

“Tax Funds”—6.3.1

“Time Warner Sweep Funds”—6.7.1

“Transfer”—4.2

“Transfer and Assumption”—7.1

“Transferee Borrower”—7.1

“Underwriter Group”—9.2(b)

“Updated Information”—9.1(b)(i)

“Verizon Sweep Funds”—6.7.1

Section 1.3 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement and the word “including” shall mean “including but not limited to”.
Unless otherwise specified, all meanings attributed to defined terms herein
shall be equally applicable to both the singular and plural forms of the terms
so defined.

ARTICLE 2

THE LOAN

Section 2.1 The Loan.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower shall receive only one borrowing
hereunder in respect of the Loan and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed.

2.1.3 The Note. The Loan shall be evidenced by that certain Promissory Note of
even date herewith, in the stated principal amount of FIFTY-FIVE MILLION and
No/100 Dollars ($55,000,000.00) executed by Borrower and payable to the order of
Lender in evidence of the Loan (as the same may hereafter be amended,
supplemented, restated, increased, extended or consolidated from time to time,
the “Note”) and shall be repaid in accordance with the terms of this Agreement,
the Note and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use proceeds of the Loan to (i) acquire
the Property, (ii) pay all past-due Taxes, Insurance Premiums, Common Charges,
Common Charges Insurance Premiums and Other Charges, if any, in respect of the
Property, (iii) make initial deposits of the Reserve Funds, (iv) pay costs and
expenses incurred in connection with the closing of the Loan, and (v) to the
extent any proceeds remain after satisfying clauses (i) through (iv) above, for
such lawful purpose as Borrower shall designate.

 

22



--------------------------------------------------------------------------------

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Interest on the Outstanding Principal Balance shall accrue
throughout the Term at the Interest Rate.

2.2.2 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the Outstanding Principal Balance and, to
the extent not prohibited by applicable law, all other portions of the Debt,
shall accrue interest at the Default Rate, calculated from the date such payment
was due or such Default shall have occurred without regard to any grace or cure
periods contained herein. Interest at the Default Rate shall be paid immediately
upon demand, which demand may be made as frequently as Lender shall elect, to
the extent not prohibited by applicable law.

2.2.3 Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (A) the actual number of days elapsed in the period
for which the calculation is being made by (B) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate expressed as an annual
rate divided by 360) by (C) the Outstanding Principal Balance. The accrual
period for calculating interest due on each Monthly Payment Date shall be the
Interest Period immediately prior to such Monthly Payment Date.

2.2.4 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the Outstanding Principal Balance at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the Outstanding
Principal Balance at a rate in excess of the Maximum Legal Rate, the Interest
Rate shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

Section 2.3 Loan Payments.

2.3.1 Payments. On the date hereof, Borrower shall pay interest on the unpaid
Outstanding Principal Balance from the Closing Date through and including
January 5, 2012 (the “Initial Interest Period”). On February 6, 2012 and each
Monthly Payment Date thereafter during the Term, Borrower shall make a payment
of principal and interest equal to the Monthly Debt Service Payment Amount. The
Monthly Debt Service Payment Amount shall be applied first to accrued and unpaid
interest and the balance to the Outstanding Principal Balance. Borrower shall
also pay to Lender all amounts required in respect of Reserve Funds as set forth
in Article 6 hereof.

2.3.2 Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
sixth (6th) day of each calendar month during the Term and shall end on and
include the fifth (5th) day of the next occurring calendar month. For purposes
of making payments hereunder, but not for purposes of calculating interest
accrual periods, if the day on which such payment is due is not a Business

 

23



--------------------------------------------------------------------------------

Day, then amounts due on such date shall be due on the immediately preceding
Business Day. Lender shall have the right from time to time, in its sole
discretion, upon not less than ten (10) days prior written notice to Borrower,
to change the Monthly Payment Date to a different calendar day and, if requested
by Lender, Borrower shall promptly execute an amendment to this Agreement to
evidence such change; provided, however, that if Lender shall have elected to
change the Monthly Payment Date as aforesaid, Lender shall have the option, but
not the obligation, to adjust the Interest Period accordingly. With respect to
payments of principal due on the Maturity Date, interest shall be payable at the
Interest Rate, through and including the day immediately preceding such Maturity
Date. All amounts due pursuant to this Agreement and the other Loan Documents
shall be payable without setoff, counterclaim, defense or any other deduction
whatsoever.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents (other than the Outstanding Principal Balance due and payable
on the Maturity Date) is not paid by Borrower on the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgage and the
other Loan Documents to the extent permitted by law.

2.3.5 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the immediately preceding Business Day.

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

Section 2.4 Prepayments.

2.4.1 Prepayments. Except as otherwise provided herein, Borrower shall not have
the right to prepay the Loan in whole or in part prior to the Stated Maturity
Date.

 

24



--------------------------------------------------------------------------------

2.4.2 Defeasance.

(a) Conditions to Defeasance. Provided no Event of Default has occurred and is
continuing, at any time after the date which is (A) two (2) years after the
“startup day,” within the meaning of Section 860G(a)(9) of the Code, of the
final “real estate mortgage investment conduit,” established within the meaning
of Section 860D of the Code, that holds any note that evidences all or any
portion of the Loan or (B) three (3) years after the date hereof, whichever
shall earlier occur (the “Defeasance Lockout Expiration Date”), Borrower may
cause the release of the Property (in whole but not in part) from the Lien of
the Mortgage and the other Loan Documents upon the satisfaction of the following
conditions:

(i) not less than sixty (60) days prior written notice shall be given to Lender
specifying a date (the “Release Date”) on which the Defeasance Collateral is to
be delivered, such Release Date to occur only on a Monthly Payment Date;

(ii) all accrued and unpaid interest and all other sums due under the Note and
under the other Loan Documents up to the Release Date, including, without
limitation, all costs and expenses incurred by Lender or its agents in
connection with such release (including, without limitation, the fees and
expenses incurred by attorneys and accountants in connection with the review of
the proposed Defeasance Collateral and the preparation of the Defeasance
Security Agreement and related documentation), shall be paid in full on or prior
to the Release Date; and

(iii) Borrower shall deliver to Lender on or prior to the Release Date:

(A) an amount equal to that which is sufficient to purchase U.S. Obligations
that provide for payments (1) on or prior to, but as close as possible to and
including, all successive scheduled Monthly Payment Dates after the Release Date
through the Stated Maturity Date, and (2) in amounts equal to or greater than
the Monthly Debt Service Payment Amount through and including the Stated
Maturity Date together with payment in full of the Outstanding Principal Balance
as of the Stated Maturity Date (the “Defeasance Collateral”), each of which
shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance wholly
satisfactory to Lender (including, without limitation, such instruments as may
be required by the depository institution holding such securities to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to create a first priority security interest therein in
favor of the Lender in conformity with all applicable state and federal laws
governing granting of such security interests;

(B) a pledge and security agreement, in form and substance satisfactory to
Lender in its sole discretion, creating a first priority security interest in
favor of Lender in the Defeasance Collateral (the “Defeasance Security
Agreement”), which shall provide, among other things, that any payments
generated by the Defeasance Collateral shall be paid directly to Lender and
applied by Lender in satisfaction of all amounts then due and payable hereunder
and any excess received by Lender from the Defeasance Collateral over the
amounts payable by Borrower hereunder or under the Note shall be refunded to
Borrower promptly after each Monthly Payment Date;

 

25



--------------------------------------------------------------------------------

(C) a certificate of Borrower certifying that all of the requirements set forth
in this Section 2.4.2 have been satisfied;

(D) an opinion of counsel for Borrower in form and substance and delivered by
counsel satisfactory to Lender in its sole discretion stating, among other
things, that (1) Lender has a perfected first priority security interest in the
Defeasance Collateral and that the Defeasance Security Agreement is enforceable
against Borrower in accordance with its terms; and (2) that any REMIC Trust
formed pursuant to a Securitization will not fail to maintain its status as a
“real estate mortgage investment conduit” within the meaning of Section 860D of
the Code as a result of such defeasance;

(E) at Lender’s request, a Rating Agency Confirmation from each applicable
Rating Agency or each such Rating Agency as is required by Lender;

(F) a certificate from a firm of independent public accountants acceptable to
Lender certifying that the Defeasance Collateral is sufficient to satisfy the
provisions of Section 2.4.2(a)(iii)(A) above;

(G) such other certificates, documents or instruments as Lender may reasonably
require; and

(H) in connection with the conditions set forth above in this
Section 2.4.2(a)(iii), Borrower hereby appoints Lender as its agent and attorney
in fact for the purpose of using the amounts delivered pursuant to
Section 2.4.2(a)(iii)(A) above to purchase the Defeasance Collateral.

(b) Successor Borrower. Upon the defeasance of the Loan under this
Section 2.4.2, Borrower may, or at option of Lender shall, assign all its
Obligations, together with the pledged Defeasance Collateral, to a successor
entity designated by Lender in its sole discretion or, at the option of Lender,
designated by Borrower and approved by Lender (in each case, the “Successor
Borrower”). Lender shall have the right to establish or designate the Successor
Borrower and to purchase, or cause to be purchased, the Defeasance Collateral
(the “Defeasance Rights and Obligations”), which rights may be exercised in
Lender’s sole discretion and shall be retained by the Lender named herein
notwithstanding the transfer or securitization of the Loan. Such successor
entity shall execute an assumption agreement in form and substance satisfactory
to Lender in its sole discretion pursuant to which it shall assume Borrower’s
Obligations and the Defeasance Security Agreement. As conditions to such
assignment and assumption, Borrower shall (i) deliver to Lender an opinion of
counsel in form and substance and delivered by counsel satisfactory to Lender in
its sole discretion stating, among other things, that such assumption agreement
is enforceable against Borrower and such successor entity in accordance with its
terms and that the Note, the Defeasance Security Agreement and the other Loan
Documents, as so assumed, are enforceable against such successor entity in
accordance with their respective terms, and (ii) pay all costs and expenses
incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the review of the proposed transferee
and the preparation of the assumption agreement and related documentation).
Additionally, Borrower shall pay all costs and expenses incurred by Successor
Borrower, including attorneys’ fees and expenses, incurred in connection
therewith. In connection with a

 

26



--------------------------------------------------------------------------------

transfer of the Defeasance Collateral to the Successor Borrower, Borrower shall,
as a condition to such defeasance, deliver or cause to be delivered a
non-consolidation opinion in form and substance satisfactory to Lender and the
Rating Agencies. Upon such assumption, Borrower shall be relieved of its
Obligations hereunder, under the other Loan Documents and under the Defeasance
Security Agreement other than those Obligations which are specifically intended
to survive the termination, satisfaction or assignment of this Agreement or the
exercise of Lender’s rights and remedies hereunder.

(c) Appointment as Attorney in Fact. Upon the defeasance of the Loan in
accordance with clauses (a) and (b) of this Section 2.4.2, Borrower shall have
no further right to prepay the Note pursuant to the other provisions of this
Section 2.4.2 or otherwise. In connection with the conditions set forth in this
Section 2.4.2, Borrower hereby appoints Lender as its agent and attorney-in-fact
for the purpose of purchasing the Defeasance Collateral with funds provided by
Borrower. Borrower shall pay any and all expenses incurred in the purchase of
the Defeasance Collateral and any revenue, documentary stamp or intangible taxes
or any other tax or charge due in connection with the transfer of the Note or
otherwise required to accomplish the agreements of this Section 2.4.2.

2.4.3 Open Prepayment. Notwithstanding anything to the contrary contained
herein, and provided that Borrower shall deliver to Lender a Prepayment Notice,
Borrower may prepay the entire principal balance of the Note and any other
amounts outstanding under the Note, this Agreement, or any of the other Loan
Documents, without payment of the Prepayment Fee or any other prepayment
premium, penalty or fee, on any Business Day on or after the Open Prepayment
Date. If such prepayment is not made on a Monthly Payment Date, Borrower shall
also pay interest that would have accrued on the principal balance of the Note
to, but not including, the next Monthly Payment Date.

2.4.4 Mandatory Prepayments. If Lender is not obligated to make Net Proceeds
available to Borrower for Restoration, on the next occurring Monthly Payment
Date following the date on which (a) Lender actually receives any Net Proceeds,
and (b) Lender has determined that such Net Proceeds shall be applied against
the Debt, Borrower shall prepay, or authorize Lender to apply Net Proceeds as a
prepayment of, the Debt in an amount equal to one hundred percent (100%) of such
Net Proceeds. Except during an Event of Default, such Net Proceeds shall be
applied by Lender as follows in the following order of priority: First, to all
amounts (other than principal and interest) then due and payable under the Loan
Documents); Second; accrued and unpaid interest at the Interest Rate; and Third,
to principal. Notwithstanding anything herein to the contrary, so long as no
Event of Default is continuing, no Prepayment Fee or any other prepayment
premium, penalty or fee shall be due in connection with any prepayment made
pursuant to this Section 2.4.4. Any partial principal prepayment under this
Section 2.4.4 shall be applied to the last payments of principal due under the
Loan.

2.4.5 Prepayments After Default.

(a) If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower and accepted by Lender or is otherwise
recovered by Lender (including through application of any Reserve Funds), such
tender or recovery shall be deemed to be a voluntary prepayment by Borrower in
violation of the prohibition against prepayment set forth in Section 2.4.1
hereof, and Borrower shall pay, as part of the Debt, all of: (i) all accrued
interest at the Interest Rate and, if such tender and acceptance is not made on
a

 

27



--------------------------------------------------------------------------------

Monthly Payment Date, interest that would have accrued on the Debt to, but not
including, the next Monthly Payment Date, (ii) an amount equal to the Prepayment
Fee, and (iii) in the event the payment occurs on or prior to the Defeasance
Lockout Expiration Date, the Liquidated Damages Amount.

(b) IF DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL OR ANY PART OF THE
LOAN IS REPAID ON OR PRIOR TO THE DEFEASANCE LOCKOUT EXPIRATION DATE, THEN
BORROWER SHALL PAY TO LENDER, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, AND IN
ADDITION TO ANY AND ALL OTHER SUMS AND FEES PAYABLE UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE PRINCIPAL
AMOUNT BEING REPAID (THE “LIQUIDATED DAMAGES AMOUNT”).

Section 2.5 Release of Property.

2.5.1 Release Upon Defeasance. If Borrower has elected to defease the Note and
the requirements of Section 2.4.2 have been satisfied, the Property shall be
released from the Lien of the Mortgage and the other Loan Documents, and the
Defeasance Collateral pledged pursuant to the Defeasance Security Agreement
shall constitute the only collateral which shall secure the Note and all other
Obligations. In connection with the release of the Lien, Borrower shall submit
to Lender, not less than thirty (30) days prior to the Release Date (or such
shorter time as is acceptable to Lender in its sole discretion), a release of
Lien (and related Loan Documents) for execution by Lender. Such release shall be
in a form appropriate in the jurisdiction in which the Property is located and
contain standard provisions protecting the rights of the releasing lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such release in
accordance with the terms of this Agreement. Borrower shall pay all costs, taxes
and expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees. Borrower, pursuant to the Defeasance
Security Agreement, shall authorize and direct that the payments received from
Defeasance Collateral be made directly to Lender and applied to satisfy the
Obligations, including payment in full of the Outstanding Principal Balance as
of the Stated Maturity Date.

2.5.2 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of the Debt in accordance with the
terms and provisions of the Loan Documents, release the Lien of the Mortgage and
cause the trustee under the Mortgage to reconvey the Property to Borrower. In
connection with the release of the Lien, Borrower shall submit to Lender, not
less than thirty (30) days prior to the Repayment Date (or such shorter time as
is acceptable to Lender in its sole discretion), a release of Lien (and related
Loan Documents) for execution by Lender. Such release shall be in a form
appropriate in the jurisdiction in which the Property is located and contain
standard provisions protecting the rights of the releasing lender. In addition,
Borrower shall provide all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release, together with an
Officer’s Certificate certifying that such documentation (i) is in compliance
with all Legal Requirements, and (ii) will effect such release in accordance
with the terms of this Agreement. Borrower shall pay all costs, taxes and
expenses associated with the release of the Lien of the Mortgage, including
Lender’s reasonable attorneys’ fees.

 

28



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 Borrower Representations. Borrower represents and warrants that,
except to the extent (if any) disclosed on Schedule IV hereto with reference to
a specific subsection of this Section 3.1:

3.1.1 Organization; Special Purpose. Borrower is duly organized, validly
existing and in good standing with full power and authority to own its assets
and conduct its business, and is duly qualified and in good standing in all
jurisdictions in which the ownership or lease of its property or the conduct of
its business requires such qualification, and Borrower has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents by it, and has the power and authority to execute,
deliver and perform under this Agreement, the other Loan Documents and all the
transactions contemplated hereby. Borrower is a Special Purpose Bankruptcy
Remote Entity.

3.1.2 Proceedings; Enforceability. This Agreement and the other Loan Documents
have been duly authorized, executed and delivered by Borrower and constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower or Guarantor
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable, and none of Borrower or Guarantor have asserted any
right of rescission, set-off, counterclaim or defense with respect thereto.

3.1.3 No Conflicts. The execution and delivery of this Agreement and the other
Loan Documents by Borrower and the performance of its Obligations hereunder and
thereunder will not conflict with any provision of any law or regulation to
which Borrower is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which it is bound, or any order or decree applicable
to Borrower, or result in the creation or imposition of any Lien on any of
Borrower’s assets or property (other than pursuant to the Loan Documents).

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to the best of Borrower’s knowledge, threatened against Borrower, Guarantor,
the Manager or the Property in any court or by or before any other Governmental
Authority which, if adversely determined, might materially and adversely affect
the condition (financial or otherwise) or business of Borrower (including the
ability of Borrower to carry out the transactions contemplated by this
Agreement), Guarantor, Manager or the condition or ownership of the Property.

3.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise.

 

29



--------------------------------------------------------------------------------

Borrower is not in default with respect to any order or decree of any court or
any order, regulation or demand of any Governmental Authority, which default
might have consequences that would materially and adversely affect the condition
(financial or other) or operations of Borrower or its properties or might have
consequences that would adversely affect its performance hereunder. Borrower is
not in default in any material respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Permitted Encumbrance or any other agreement or instrument to which it is a
party or by which it or the Property is bound.

3.1.6 Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of, or compliance by Borrower with, this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby, other
than those which have been obtained by Borrower.

3.1.7 Property; Title.

(a) Borrower has good, marketable and insurable fee simple and leasehold title
to the real property comprising part of the Property and good title to the
balance of the Property owned by it, free and clear of all Liens whatsoever
except the Permitted Encumbrances. The Mortgage, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) a
valid, first priority, perfected Lien on Borrower’s interest in the Property,
subject only to Permitted Encumbrances, and (ii) perfected security interests in
and to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
the Permitted Encumbrances. There are no mechanics’, materialman’s or other
similar Liens or claims which have been filed for work, labor or materials
affecting the Property which are or may be Liens prior to, or equal or
coordinate with, the Lien of the Mortgage. None of the Permitted Encumbrances,
individually or in the aggregate, (a) materially interfere with the benefits of
the security intended to be provided by the Mortgage and this Agreement,
(b) materially and adversely affect the value of the Property, (c) impair the
use or operations of the Property (as currently used), or (d) impair Borrower’s
ability to pay its Obligations in a timely manner.

(b) All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of the Property to Borrower have been paid or
are being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Mortgage, have been paid or are being paid simultaneously herewith. All
taxes and governmental assessments due and owing in respect of the Property have
been paid, or an escrow of funds in an amount sufficient to cover such payments
has been established hereunder or are insured against by the Title Insurance
Policy.

(c) The Property is comprised of one (1) or more parcels which constitute
separate tax lots and do not constitute a portion of any other tax lot not a
part of the Property.

 

30



--------------------------------------------------------------------------------

(d) No Condemnation or other proceeding has been commenced or, to Borrower’s
best knowledge, is contemplated with respect to all or any portion of the
Property or for the relocation of roadways providing access to the Property.

(e) There are no pending or proposed special or other assessments for public
improvements or otherwise affecting the Property, nor are there any contemplated
improvements to the Property that may result in such special or other
assessments.

3.1.8 ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) Borrower and the Commonly Controlled Entities do not sponsor, are not
obligated to contribute to, and are not themselves an “employee benefit plan,”
as defined in Section 3(3) of ERISA, (ii) none of the assets of Borrower
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101, (iii) Borrower is not and will not
be a “governmental plan” within the meaning of Section 3(32) of ERISA, and
(iv) transactions by or with Borrower are not and will not be subject to state
statutes regulating investment of, and fiduciary obligations with respect to,
governmental plans. As of the date hereof, neither Borrower, nor any member of a
“controlled group of corporations” (within the meaning of Section 414 of the
Code) maintains, sponsors or contributes to a “defined benefit plan” (within the
meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within the
meaning of Section 3(37)(A) of ERISA).

3.1.9 Compliance. Borrower and the Property (including, but not limited to the
Improvements) and the use thereof comply in all material respects with all
applicable Legal Requirements, including parking, building and zoning and land
use laws, ordinances, regulations and codes. Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority, the violation of which might materially adversely affect the
condition (financial or otherwise) or business of Borrower. Borrower has not
committed any act which may give any Governmental Authority the right to cause
Borrower to forfeit the Property or any part thereof or any monies paid in
performance of Borrower’s Obligations under any of the Loan Documents. The
Property is used exclusively for office space, data center and parking garage
and other appurtenant and related uses. In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and without the necessity of obtaining any
variances or special permits. No legal proceedings are pending or, to the
knowledge of Borrower, threatened with respect to the zoning of the Property.
Neither the zoning nor any other right to construct, use or operate the Property
is in any way dependent upon or related to any property other than the Property.
All certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required of
Borrower for the legal use, occupancy and operation of the Property for its
current use (collectively, the “Licenses”), have been obtained and are in full
force and effect. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property and all other restrictions,
covenants and conditions affecting the Property.

3.1.10 Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (i) are true, complete and correct in all material
respects, (ii) accurately represent the financial condition of the Property as
of the date of such reports, and (iii) have been prepared in accordance with
GAAP throughout the periods covered, except as disclosed therein. Borrower

 

31



--------------------------------------------------------------------------------

does not have any contingent liabilities, liabilities for taxes, unusual forward
or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a materially adverse effect on the Property or the operation thereof, except as
referred to or reflected in said financial statements. Since the date of the
financial statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or the Property from that set
forth in said financial statements.

3.1.11 Easements; Utilities and Public Access. All easements, cross easements,
licenses, air rights and rights-of-way or other similar property interests
(collectively, “Easements”), if any, necessary for the full utilization of the
Improvements for their intended purposes have been obtained, are described in
the Title Insurance Policy and are in full force and effect without default
thereunder. The Property has rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its intended uses. All public utilities necessary or convenient to
the full use and enjoyment of the Property are located in the public
right-of-way abutting the Property, and all such utilities are connected so as
to serve the Property without passing over other property absent a valid
irrevocable easement. All roads necessary for the use of the Property for its
current purpose have been completed and dedicated to public use and accepted by
all Governmental Authorities.

3.1.12 Assignment of Leases. The Assignment of Leases creates a valid assignment
of, or a valid security interest in, certain rights under the Leases, subject
only to a license granted to Borrower to exercise certain rights and to perform
certain obligations of the lessor under the Leases, including the right to
operate the Property. No Person other than Lender has any interest in or
assignment of the Leases or any portion of the Rents due and payable or to
become due and payable thereunder.

3.1.13 Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of all of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

3.1.14 Flood Zone. None of the Improvements on the Property is located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area, or, if so located the flood insurance required pursuant to
Section 5.1.1(a) hereof is in full force and effect with respect to the
Property.

3.1.15 Physical Condition. Except as may be expressly set forth in the Physical
Conditions Report, the Property, including all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
there exists no structural or other material defects or damages in the Property,
whether latent or otherwise, and Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

32



--------------------------------------------------------------------------------

3.1.16 Boundaries. All of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
affecting the Property encroach upon any of the Improvements, so as to affect
the value or marketability of the Property, except those which are set forth on
the Survey and insured against by the Title Insurance Policy.

3.1.17 Leases. The rent roll attached hereto as Schedule I is true, complete and
correct and the Property is not subject to any Leases other than the Leases
described in Schedule I. Borrower is the owner and lessor of landlord’s interest
in the Leases. No Person has any possessory interest in the Property or right to
occupy the same except under and pursuant to the provisions of the Leases. The
Leases identified on Schedule I are in full force and effect and there are no
defaults thereunder by either party beyond any applicable notice or cure period,
and there are no conditions that, with the passage of time or the giving of
notice, or both, would constitute defaults thereunder. The copies of the Leases
delivered to Lender are true and complete, and there are no oral agreements with
respect thereto. No Rent (including security deposits) has been paid more than
one (1) month in advance of its due date (except for Rents received under the
City of Atlanta Lease, which Rent is paid to Borrower on an annual basis). All
work to be performed by Borrower under each Lease has been performed as required
and has been accepted by the applicable Tenant. Any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any Tenant has already been received by such
Tenant. The Tenants under the Leases have accepted possession of and are in
occupancy of all of their respective demised Property and have commenced the
payment of full, unabated rent under the Leases. Borrower has delivered to
Lender a true, correct and complete list of all security deposits made by
Tenants at the Property which have not been applied (including accrued interest
thereon), all of which are held by Borrower in accordance with the terms of the
applicable Lease and applicable Legal Requirements. Each Tenant under a Major
Lease is free from bankruptcy or reorganization proceedings. No Tenant under any
Lease (or any sublease) is an Affiliate of Borrower. The Tenants under the
Leases are open for business and paying full, unabated rent. There are no
brokerage fees or commissions due and payable in connection with the leasing of
space at the Property, except as has been previously disclosed to Lender in
writing, and no such fees or commissions will become due and payable in the
future in connection with the Leases, including by reason of any extension of
such Lease or expansion of the space leased thereunder, except as has previously
been disclosed to Lender in writing. There has been no prior sale, transfer or
assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is still in effect. No Tenant listed on Schedule I has assigned
its Lease or sublet all or any portion of the premises demised thereby, no such
Tenant holds its leased premises under assignment or sublease, nor does anyone
except such Tenant and its employees occupy such leased premises. No Tenant
under any Lease has a right or option pursuant to such Lease or otherwise to
purchase all or any part of the leased premises or the building of which the
leased premises are a part. No Tenant under any Lease has any right or option
for additional space in the Improvements.

3.1.18 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state, commonwealth, district and
local tax returns required to be filed and has paid or made adequate provision
for the payment of all federal, state, commonwealth, district and local taxes,
charges and assessments payable by Borrower. Borrower’s tax returns (if any)
properly reflect the income and taxes of Borrower for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable tax authority upon audit.

 

33



--------------------------------------------------------------------------------

3.1.19 No Fraudulent Transfer. Borrower (i) has not entered into the transaction
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor, and (ii) received reasonably equivalent value in exchange for its
Obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is, and immediately following the making of the Loan, will be,
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur Indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of the obligations of Borrower). No petition in bankruptcy has been
filed against Borrower or any constituent Person of Borrower, and neither
Borrower nor any constituent Person of Borrower has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. Neither Borrower nor any of its constituent Persons are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s assets or properties, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.

3.1.20 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

3.1.21 Organizational Chart. The organizational chart attached as Schedule III,
relating to Borrower and certain Affiliates and other parties, is true, complete
and correct on and as of the date hereof. No Person other than those Persons
shown on Schedule III have any ownership interest in, or right of control,
directly or indirectly, in Borrower.

3.1.22 Organizational Status. Borrower’s exact legal name is: DC-180 PEACHTREE,
LLC. Borrower is of the following organizational type (e.g., corporation,
limited liability company): limited liability company, and the jurisdiction in
which Borrower is organized is: Delaware. Borrower’s Tax I.D. number is
38-3856796 and Borrower’s Delaware Organizational I.D. number is 5064624.

3.1.23 Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

34



--------------------------------------------------------------------------------

3.1.24 No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

3.1.25 Purchase Options. Neither the Property nor any part thereof are subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of third parties.

3.1.26 FIRPTA. Borrower is not a “foreign person” within the meaning of Sections
1445 or 7701 of the Code.

3.1.27 Investment Company Act. Borrower is not (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

3.1.28 Fiscal Year. Each fiscal year of Borrower commences on January 1.

3.1.29 Other Debt. There is no indebtedness with respect to the Property or any
excess cash flow or any residual interest therein, whether secured or unsecured,
other than Permitted Encumbrances and Permitted Indebtedness.

3.1.30 Contracts.

(a) Borrower has not entered into, and is not bound by, any Major Contract which
continues in existence, except those previously disclosed in writing to Lender.

(b) Each of the Major Contracts is in full force and effect, there are no
monetary or other material defaults by Borrower thereunder and, to the best
knowledge of Borrower, there are no monetary or other material defaults
thereunder by any other party thereto. None of Borrower, Manager or any other
Person acting on Borrower’s behalf has given or received any notice of default
under any of the Major Contracts that remains uncured or in dispute.

(c) Borrower has delivered true, correct and complete copies of the Major
Contracts (including all amendments and supplements thereto) to Lender.

(d) Except for the Manager under the Management Agreement, no Major Contract has
as a party an Affiliate of Borrower. All fees and other compensation for
services previously performed under the Management Agreement have been paid in
full.

3.1.31 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

3.1.32 Other Obligations and Liabilities. Borrower has no liabilities or other
obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a material adverse effect on
Borrower, the Property and/or Borrower’s ability to pay the Debt. Borrower has
no known contingent liabilities.

 

35



--------------------------------------------------------------------------------

3.1.33 Intellectual Property/Websites. Other than as set forth on Schedule VI,
neither Borrower nor any Affiliate (i) has or holds any tradenames, trademarks,
servicemarks, logos, copyrights, patents or other intellectual property
(collectively, (“Intellectual Property”) with respect to the Property or the use
or operations thereof or is (ii) is the registered holder of any website with
respect to the Property (other than Tenant websites).

3.1.34 Operations Agreements. Each Operations Agreement is in full force and
effect and neither Borrower nor, to Borrower’s knowledge, any other party to any
Operations Agreement, is in default thereunder, and to the best of Borrower’s
knowledge, there are no conditions which, with the passage of time or the giving
of notice, or both, would constitute a default thereunder. Except as described
herein, the REA has not been modified, amended or supplemented.

3.1.35 Ground Lease. Borrower hereby represents and warrants to Lender the
following with respect to the Ground Lease:

(a) Recording; Modification. The Ground Lease has been duly recorded. The Ground
Lease permits the interest of Borrower to be encumbered by a mortgage. There
have not been amendments or modifications to the terms of the Ground Lease since
its recordation, with the exception of written instruments which have been
recorded. The Ground Lease may not be canceled, terminated, surrendered or
amended without the prior written consent of Lender.

(b) No Liens. Except for the Permitted Encumbrances, Borrower’s interest in the
Ground Lease is not subject to any Liens or encumbrances superior to, or of
equal priority with, the Mortgage other than the ground lessor’s related fee
interest. Such Ground Lease is, and shall remain, prior to any mortgage or Lien
upon the ground lessor’s related fee interest.

(c) Ground Lease Assignable. Borrower’s interest in the Ground Lease is
assignable to Lender upon notice to, but without the consent of, the ground
lessor (or, if any such consent is required, it has been obtained prior to the
Closing Date). The Ground Lease is further assignable by Lender, its successors
and assigns without the consent of the ground lessor.

(d) Default. As of the date hereof, the Ground Lease is in full force and effect
and no default has occurred under the Ground Lease and there is no existing
condition which, but for the passage of time and/or the giving of notice, could
result in a default under the terms of the Ground Lease. All rents, additional
rents and other sums due and payable under the Ground Lease have been paid in
full. Neither Borrower nor the ground lessor under the Ground Lease has
commenced any action or given or received any notice for the purpose of
terminating the Ground Lease.

(e) Notice. The Ground Lease requires the ground lessor to give notice of any
default by Borrower to Lender. The Ground Lease, or estoppel letters received by
Lender from the ground lessor, further provides that notice of termination given
under the Ground Lease is not effective against Lender unless a copy of the
notice has been delivered to Lender in the manner described in the Ground Lease.

 

36



--------------------------------------------------------------------------------

(f) Cure. Lender is permitted the opportunity (including, where necessary,
sufficient time to gain possession of the interest of Borrower under the Ground
Lease) to cure any default under the Ground Lease which is curable, after the
receipt of notice of the default, before the ground lessor thereunder may
terminate the Ground Lease.

(g) Term. The Ground Lease has a term which extends not less than twenty
(20) years beyond the Stated Maturity Date.

(h) New Lease. The Ground Lease requires the ground lessor to enter into a new
lease with Lender upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.

(i) Insurance Proceeds. Under the terms of the Ground Lease and the Mortgage,
taken together, any related insurance and condemnation proceeds will be applied
either to the repair or restoration of all or part of the Property, with Lender
having the right to hold and disburse the proceeds as the repair or restoration
progresses, or to the payment of the Outstanding Principal Balance together with
any accrued interest thereon.

(j) Subleasing. The Ground Lease does not impose any restrictions on subleasing.

3.1.36 Condominium.

(a) All of the Condominium Documents are in full force and effect, unmodified by
any writing or otherwise.

(b) Borrower has not sent or received a notice of default under any of the
Condominium Documents.

(c) All conditions of the Condominium Documents which were required to be
satisfied, and all approvals which were required to be given, as of the date
hereof, have been satisfied, given or waived.

(d) No party is in default under any of the terms or provisions of the
Condominium Documents and no event has occurred which with the passage of time
or the giving of notice or both would constitute an event of default by Borrower
under any of the Condominium Documents.

(e) Borrower has delivered to Lender a true and correct copy of each of the
Condominium Documents, certified by Borrower, together with true and correct
copies of all amendments and modifications thereof.

(i) All Common Charges and other charges, fees, assessments and reserves under
the Condominium Documents that are payable by Borrower have been paid to the
extent they are payable prior to the date hereof.

(ii) The Condo Association currently maintains property insurance coverage as
required under Section 11(a) of the Declaration. Lender is named as mortgagee on
all such property insurance policies.

 

37



--------------------------------------------------------------------------------

(iii) All of the members and officers of the Board of Directors of the Condo
Association (the “Board of Directors”) are listed on Schedule IX attached
hereto. The members of the Board of Directors appointed by Borrower are
designated as such on Schedule IX attached hereto.

3.1.37 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

Section 3.2 Survival of Representations. The representations and warranties set
forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) survive until the Obligations have been paid and performed
in full and (ii) be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE 4

BORROWER COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

Section 4.1 Payment and Performance of Obligations. Borrower shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.

Section 4.2 Due on Sale and Encumbrance; Transfers of Interests. Without the
prior written consent of Lender, but, in each instance, subject to the
provisions of Article 7, neither Borrower nor any other Person having a direct
or indirect ownership or beneficial interest in Borrower shall sell, convey,
mortgage, grant, bargain, encumber, pledge, assign or transfer the Property or
any part thereof, or any interest, direct or indirect, in Borrower, whether
voluntarily or involuntarily (a “Transfer”). A Transfer within the meaning of
this Section 4.2 shall be deemed to include (i) an installment sales agreement
wherein Borrower agrees to sell the Property or any part thereof for a price to
be paid in installments; (ii) an agreement by Borrower for the leasing of all or
a substantial part of the Property for any purpose other than the actual
occupancy by a space Tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if Borrower, Guarantor or any general
partner, managing member or controlling shareholder of Borrower or Guarantor is
a corporation, the voluntary or involuntary sale, conveyance or transfer of such
corporation’s stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise) or the creation
or issuance of new stock; (iv) if Borrower, any Guarantor or any general
partner, managing member or controlling shareholder of Borrower, or any
Guarantor is a limited or general partnership, joint venture or limited
liability company, the change, removal, resignation or addition of a general
partner, managing partner, limited partner, joint venturer or member or the
transfer of the partnership interest of any general partner, managing partner or
limited partner or the transfer of the interest of any joint venturer or member;
and (v) any pledge, hypothecation, assignment, transfer or other encumbrance of
any direct or indirect ownership interest in Borrower.

 

38



--------------------------------------------------------------------------------

Section 4.3 Liens . Borrower shall not create, incur, assume or permit to exist
any Lien on any direct or indirect interest in Borrower or any portion of the
Property, except for the Permitted Encumbrances. After prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
conducted in good faith and with due diligence, the amount or validity of any
Liens, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable statutes, laws and ordinances; (iii) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Liens, together with all costs,
interest and penalties which may be payable in connection therewith; (v) to
insure the payment of such Liens, Borrower shall deliver to Lender either
(A) cash, or other security as may be approved by Lender, in an amount equal to
one hundred fifteen percent (115%) of the contested amount or (B) a payment and
performance bond in an amount equal to one hundred percent (100%) of the
contested amount from a surety acceptable to Lender in its reasonable
discretion, (vi) failure to pay such Liens will not subject Lender to any civil
or criminal liability, (vii) such contest shall not affect the ownership, use or
occupancy of the Property, and (viii) Borrower shall, upon request by Lender,
give Lender prompt notice of the status of such proceedings and/or confirmation
of the continuing satisfaction of the conditions set forth in clauses
(i) through (vii) of this Section 4.3. Lender may pay over any such cash or
other security held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost or there shall
be any danger of the Lien of the Mortgage being primed by any related Lien.

Section 4.4 Special Purpose. Without in any way limiting the provisions of this
Article 4, Borrower shall at all times be a Special Purpose Bankruptcy Remote
Entity. Borrower shall not directly or indirectly make any change, amendment or
modification to its organizational documents, or otherwise take any action which
could result in Borrower not being a Special Purpose Bankruptcy Remote Entity.

Section 4.5 Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Legal Requirements applicable to it and the Property.

Section 4.6 Taxes and Other Charges. Borrower shall pay all Taxes and Other
Charges now or hereafter levied, assessed or imposed as the same become due and
payable, and shall furnish to Lender receipts for the payment of the Taxes and
the Other Charges prior to the date the same shall become delinquent (provided,
however, that Borrower need not pay Taxes directly nor furnish such receipts for
payment of Taxes to the extent that funds to pay for such Taxes have been
deposited into the Tax Account pursuant to Section 6.3). Borrower shall not
permit or suffer, and shall promptly discharge, any Lien or charge against the
Property, and shall promptly pay for all utility services provided to the
Property. After prior notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, conducted in good faith and with due
diligence, the amount or validity of any Taxes or Other Charges, provided that
(i) no Default or Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all

 

39



--------------------------------------------------------------------------------

costs, interest and penalties which may be payable in connection therewith;
(v) such proceeding shall suspend the collection of Taxes or Other Charges from
the Property; (vi) Borrower shall deposit with Lender cash, or other security as
may be approved by Lender, in an amount equal to one hundred twenty-five percent
(125%) of the contested amount, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon, (vii) failure to pay
such Taxes or Other Charges will not subject Lender to any civil or criminal
liability, (viii) such contest shall not affect the ownership, use or occupancy
of the Property, and (ix) Borrower shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (i) through
(viii) of this Section 4.6. Lender may pay over any such cash or other security
held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established or the
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated cancelled or lost or there shall be any danger of
the Lien of the Mortgage being primed by any related Lien.

Section 4.7 Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened against the
Property, Borrower, Manager, or Guarantor which might materially adversely
affect the Property or Borrower’s, Manager’s, or Guarantor’s condition
(financial or otherwise) or business (including Borrower’s ability to perform
its Obligations hereunder or under the other Loan Documents).

Section 4.8 Title to the Property. Borrower shall warrant and defend (a) its
title to the Property and every part thereof, subject only to Permitted
Encumbrances and (b) the validity and priority of the Liens of the Mortgage, the
Assignment of Leases and this Agreement on the Property, subject only to
Permitted Encumbrances, in each case against the claims of all Persons
whomsoever. Borrower shall reimburse Lender for any losses, reasonable costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in the Property, other than as permitted
hereunder, is claimed by another Person.

Section 4.9 Financial Reporting

4.9.1 Generally. Borrower shall keep and maintain or will cause to be kept and
maintained proper and accurate books and records, in accordance with GAAP and
the requirements of Regulation AB, if applicable, reflecting the financial
affairs of Borrower and all items of income and expense in connection with the
operation of the Property. Lender shall have the right from time to time during
normal business hours upon reasonable notice (which may be given verbally) to
Borrower to examine such books and records at the office of Borrower or other
Person maintaining such books and records and to make such copies or extracts
thereof as Lender shall desire. After an Event of Default, Borrower shall pay
any costs incurred by Lender to examine such books, records and accounts, as
Lender shall determine to be necessary or appropriate in the protection of
Lender’s interest.

4.9.2 Quarterly Reports. Not later than forty-five (45) days following the end
of each fiscal quarter, Borrower shall deliver to Lender:

(i) unaudited financial statements, internally prepared on a cash or accrual
basis (in each case consistently applied) including a balance sheet and profit
and loss statement as of the end of such quarter and for the corresponding
quarter of the previous year, and a statement of revenues and expenses for the
year to date, a statement

 

40



--------------------------------------------------------------------------------

of Operating Income and Operating Expenses for such quarter, and a comparison of
the year to date results with (i) the results for the same period of the
previous year, (ii) the results that had been projected by Borrower for such
period and (iii) the Annual Budget for such period and the Fiscal Year. Such
statements for each quarter shall be accompanied by an Officer’s Certificate
certifying to the best of the signer’s knowledge, (A) that such statements
fairly represent the financial condition and results of operations of Borrower,
(B) that as of the date of such Officer’s Certificate, no Event of Default
exists under this Agreement, the Note or any other Loan Document or, if so,
specifying the nature and status of each such Event of Default and the action
then being taken by Borrower or proposed to be taken to remedy such Event of
Default, (C) that as of the date of each Officer’s Certificate, no litigation
exists involving Borrower or the Property in which the amount involved is
$500,000 (in the aggregate) or more or in which all or substantially all of the
potential liability is not covered by insurance, or, if so, specifying such
litigation and the actions being taking in relation thereto and (D) the amount
by which actual Operating Expenses were greater than or less than the Operating
Expenses anticipated in the applicable Annual Budget. Such financial statements
shall contain such other information as shall be reasonably requested by Lender
for purposes of calculations to be made by Lender pursuant to the terms hereof.

(ii) a true and complete rent roll for the Property, dated as of the last month
of such fiscal quarter, showing the percentage of gross leasable area of the
Property, if any, leased as of the last day of the preceding calendar quarter,
the current annual rent for the Property, the expiration date of each Lease,
whether to Borrower’s knowledge any portion of the Property has been sublet, and
if it has, the name of the subtenant, and such rent roll shall be accompanied by
an Officer’s Certificate certifying that such rent roll is true, correct and
complete in all material respects as of its date and stating whether Borrower,
within the past three (3) months, has issued a notice of default with respect to
any Lease which has not been cured and the nature of such default.

4.9.3 Annual Reports. Not later than ninety (90) days after the end of each
Fiscal Year of Borrower’s operations, Borrower shall deliver to Lender:

(i) audited financial statements certified by an Independent Accountant prepared
in accordance with GAAP and the requirements of Regulation AB, if applicable,
covering the Property and Borrower (which may be included in the consolidated
statement of the REIT but which must separately identify the revenues, expenses,
assets and liabilities of Borrower), including a balance sheet as of the end of
such year, a statement of Operating Income and Operating Expenses for the year
and for the fourth quarter thereof and a statement of revenues and expenses for
such year, and stating in comparative form the figures for the previous fiscal
year and the Annual Budget for such fiscal year, as well as the supplemental
schedule of net income or loss presenting the net income or loss for the
Property and occupancy statistics for the Property, and copies of all federal
income tax returns to be filed. Such annual financial statements shall be
accompanied by an Officer’s Certificate in the form required pursuant to
Section 4.9.2(i) above; and

(ii) an annual summary of any and all Capital Expenditures made at the Property
during the prior twelve (12) month period.

 

41



--------------------------------------------------------------------------------

4.9.4 Other Reports

(a) Borrower shall deliver to Lender, within twenty (20) Business Days of the
receipt thereof by Borrower, a copy of all reports prepared by Manager pursuant
to the Management Agreement, including, without limitation, the Annual Budget
and any inspection reports.

(b) Borrower shall, within twenty (20) Business Days after request by Lender or,
if all or part of the Loan is being or has been including in a Securitization,
by the Rating Agencies, furnish or cause to be furnished to Lender and, if
applicable, the Rating Agencies, in such manner and in such detail as may be
reasonably requested by Lender or the Rating Agencies, such reasonable
additional information as may be reasonably requested with respect to the
Property.

(c) Borrower shall submit to Lender the financial data and financial statements
required, and within the time periods required, under clauses (f) and (g) of
Section 9.1, if and when available.

4.9.5 Annual Budget. Borrower shall submit to Lender by December 1 of each year
the Annual Budget for the succeeding Fiscal Year. Upon the occurrence and during
the continuance of a Trigger Period, Lender shall have the right to approve each
Annual Budget and any modification thereto (which approval shall not be
unreasonably withheld so long as no Event of Default is continuing) and Annual
Budgets (and any modifications thereto) submitted to Lender in accordance
herewith and, if and to the extent required hereunder, approved by Lender, shall
hereinafter be referred to as an “Approved Annual Budget”. Until such time that
any Annual Budget or any modification thereto that is required to be approved by
Lender pursuant to this Section 4.9.5 has been approved by Lender, the prior
Approved Annual Budget shall apply for all purposes hereunder (with such
adjustments as reasonably determined by Lender to reflect actual increases in
Taxes, Insurance Premiums, Common Charges Insurance Premiums and utilities
expenses). Upon the commencement of a Trigger Period, Lender may require
Borrower to furnish to Lender an updated Annual Budget for Lender’s approval
(which approval shall not be unreasonably withheld or delayed so long as no
Event of Default is continuing). In addition, if, as of any Calculation Date,
the Debt Service Coverage Ratio is less than 1.20:1.00, Lender may require
Borrower to furnish to Lender on a quarterly basis, an updated Annual Budget for
Lender’s approval (which approval shall not be unreasonably withheld or delayed
so long as no Event of Default is continuing).

4.9.6 Extraordinary Operating Expenses : In the event that Borrower incurs an
extraordinary operating expense not set forth in the Approved Annual Budget
(each an “Extraordinary Operating Expense”), then Borrower shall promptly
deliver to Lender a reasonably detailed explanation of such proposed
Extraordinary Operating Expense for Lender’s approval. Any Extraordinary
Operating Expense approved by Lender is referred to herein as an (“Approved
Extraordinary Operating Expense”). Any Funds distributed to Borrower for the
payment of Approved Extraordinary Operating Expenses pursuant to Section 6.12.1
shall be used by Borrower only to pay for such Approved Extraordinary Operating
Expenses or reimburse Borrower for such Approved Extraordinary Operating
Expenses, as applicable.

 

42



--------------------------------------------------------------------------------

4.9.7 Breach. If Borrower fails to provide to Lender or its designee any of the
financial statements, certificates, reports or information (the “Required
Records”) required by this Section 4.9 within thirty (30) days after the date
upon which such Required Record is due, Borrower shall pay to Lender, at
Lender’s option and in its discretion, an amount equal to $5,000 for each
Required Record that is not delivered; provided Lender has given Borrower at
least fifteen (15) days prior notice of such failure. In addition, thirty
(30) days after Borrower’s failure to deliver any Required Records, Lender shall
have the option, upon fifteen (15) days notice to Borrower to gain access to
Borrower’s books and records and prepare or have prepared at Borrower’s expense,
any Required Records not delivered by Borrower.

Section 4.10 Access to Property. Borrower shall permit agents, representatives,
consultants and employees of Lender to inspect the Property or any part thereof
at reasonable hours upon reasonable advance notice (which may be given
verbally). Lender or its agents, representatives, consultants and employees as
part of any inspection may take soil, air, water, building material and other
samples from the Property, subject to the rights of Tenants under Leases.

Section 4.11 Leases.

4.11.1 Generally. Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect. All renewals of Leases and all proposed
leases shall provide for rental rates and terms comparable to existing local
market rates and shall be arm’s length transactions with bona fide, independent
third-party Tenants. Within ten (10) days after the execution of a Lease or any
renewals, amendments or modification of a Lease, Borrower shall deliver to
Lender a copy thereof, together with Borrower’s certification that such Lease
(or such renewal, amendment or modification) was entered into in accordance with
the terms of this Agreement.

4.11.2 Approvals.

(a) Any Lease and any renewals, amendments or modification of a Lease (provided
such Lease or Lease renewal, amendment or modification is not a Major Lease (or
a renewal, amendment or modification to a Major Lease) that meets the following
requirements may be entered into by the Borrower without Lender’s prior consent:
(i) provides for economic terms, including rental rates, comparable to existing
local market rates for similar properties and is otherwise on commercially
reasonable terms, (ii) has a term (together with all extension and renewal
options) of not less than three (3) years or more than twenty (20) years,
(iii) unless a subordination, non-disturbance and attornment agreement is
delivered pursuant to this Section 4.11.2, provides that such Lease is
subordinate to the Mortgage and the Assignment of Leases and that the Tenant
thereunder will attorn to Lender and any purchaser at a foreclosure sale,
(iv) is with Tenants that are creditworthy, (v) is written substantially in
accordance with the standard form of Lease which shall have been approved by
Lender (subject to any commercially reasonable changes made in the course of
negotiations with the applicable Tenant), (vi) is not with an Affiliate of
Borrower or any Guarantor, and (vii) does not contain any option to purchase,
any right of first refusal to purchase, any right to terminate (except if such
termination right is triggered by the destruction or condemnation of
substantially all of the Property) or any other terms which would materially
adversely affect Lender’s rights under the Loan Documents. All other Leases
(including Major Leases) and all renewals, amendments and modifications thereof
executed after the date hereof shall be subject to Lender’s prior approval.

 

43



--------------------------------------------------------------------------------

(b) Borrower shall not permit or consent to any assignment or sublease of any
Major Lease without Lender’s prior written approval (other than assignments or
subleases expressly permitted under any Major Lease pursuant to a unilateral
right of the Tenant thereunder not requiring the consent of Borrower). Lender,
at Borrower’s sole cost and expense, shall execute and deliver its standard form
of subordination, non-disturbance and attornment agreement to Tenants under any
future Major Lease approved by Lender upon request, with such commercially
reasonable changes as may be requested by such Tenants and which are acceptable
to Lender.

(c) Borrower shall have the right, without the consent or approval of Lender, to
terminate or accept a surrender of any Lease that is not a Major Lease so long
as such termination or surrender is (i) by reason of a tenant default and
(ii) in a commercially reasonable manner to preserve and protect the Property.

(d) Notwithstanding anything to the contrary contained in this Section 4.11.2,
provided no Event of Default is continuing, whenever Lender’s approval or
consent is required pursuant to the provisions of this Section 4.11.2, Lender’s
consent shall be deemed given if:

(i) the first correspondence from Borrower to Lender requesting such approval or
consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous legend at the top of the first page thereof stating that “FIRST
NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY GERMAN AMERICAN CAPITAL
CORPORATION TO DC-180 PEACHTREE, LLC. FAILURE TO RESPOND TO THIS REQUEST WITHIN
FIFTEEN (15) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and
is accompanied by the information and documents required above, and any other
information reasonably requested by Lender in writing prior to the expiration of
such fifteen (15) Business Day period in order to adequately review the same has
been delivered; and

(ii) if Lender fails to respond or to deny such request for approval in writing
within the first ten (10) Business Days of such fifteen (15) Business Day
period, a second notice requesting approval is delivered to Lender from Borrower
in an envelope marked “PRIORITY” containing a bold-faced, conspicuous legend at
the top of the first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE LOAN BY GERMAN AMERICAN CAPITAL CORPORATION TO
DC-180 PEACHTREE, LLC. IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G.,
APPROVAL, DENIAL OR REQUEST FOR CLARIFICATION OR MORE INFORMATION) TO THIS
REQUEST FOR APPROVAL IN WRITING WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL
SHALL BE DEEMED GIVEN” and Lender fails to provide a substantive response to
such request for approval within such second five (5) Business Day period.

4.11.3 Covenants. Borrower (i) shall observe and perform the obligations imposed
upon the lessor under the Leases in a commercially reasonable manner; (ii) shall
enforce the terms, covenants and conditions contained in the Leases upon the
part of the Tenants thereunder to be observed or performed in a commercially
reasonable manner, provided, however, Borrower shall not terminate or accept a
surrender of a Major Lease without Lender’s prior approval; (iii) shall not
collect any of the Rents more than one (1) month in advance (other than security
deposits); (iv) shall not execute any assignment of lessor’s interest in the
Leases or the Rents (except as contemplated by the Loan Documents); and
(v) shall not alter, modify or change any Lease so as

 

44



--------------------------------------------------------------------------------

to change the amount of or payment date for rent, change the expiration date,
grant any option for additional space or term, materially reduce the obligations
of the Tenant or increase the obligations of the lessor. Upon request, Borrower
shall furnish Lender with executed copies of all Leases. Borrower shall promptly
send copies to Lender of all written notices of material default which Borrower
shall receive under the Leases.

4.11.4 Security Deposits. All security deposits of Tenants, whether held in cash
or any other form, shall be held in compliance with all Legal Requirements,
shall not be commingled with any other funds of Borrower. During the continuance
of an Event of Default, Borrower shall, upon Lender’s request, if permitted by
applicable Legal Requirements, cause all such security deposits (and any
interest theretofore earned thereon) to be transferred into the Deposit Account
(which shall then be held by Deposit Bank in a separate Account), which shall be
held by Deposit Bank subject to the terms of the Leases. Any bond or other
instrument which Borrower is permitted to hold in lieu of cash security deposits
under any applicable Legal Requirements (i) shall be maintained in full force
and effect in the full amount of such deposits unless replaced by cash deposits
as herein above described, (ii) shall be issued by an institution reasonably
satisfactory to Lender, (iii) shall, if permitted pursuant to any Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender), and (iv) shall in all respects comply
with any applicable Legal Requirements and otherwise be satisfactory to Lender.
Borrower shall, upon request, provide Lender with evidence satisfactory to
Lender of Borrower’s compliance with the foregoing.

Section 4.12 Repairs; Maintenance and Compliance; Alterations.

4.12.1 Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause the Property to be maintained in a good and safe condition and
repair and shall not remove, demolish or alter the Improvements or Equipment
(except for alterations performed in accordance with Section 4.12.2 below and
normal replacement of Equipment with Equipment of equivalent value and
functionality). Borrower shall promptly comply with all Legal Requirements and
immediately cure properly any violation of a Legal Requirement. Borrower shall
notify Lender in writing within one (1) Business Day after Borrower first
receives notice of any such non-compliance. Borrower shall promptly repair,
replace or rebuild any part of the Property that becomes damaged, worn or
dilapidated and shall complete and pay for any Improvements at any time in the
process of construction or repair.

4.12.2 Alterations. Borrower may, without Lender’s consent, perform alterations
to the Improvements and Equipment which (i) do not constitute a Material
Alteration, (ii) do not adversely affect Borrower’s financial condition or the
value or net operating income of the Property and (iii) are in the ordinary
course of Borrower’s business. Borrower shall not perform any Material
Alteration without Lender’s prior written consent. Lender may, as a condition to
giving its consent to a Material Alteration, require that Borrower deliver to
Lender security for payment of the cost of such Material Alteration and as
additional security for Borrower’s Obligations under the Loan Documents, which
security may be any of the following: (i) cash, (ii) a Letter of Credit,
(iii) U.S. Obligations, (iv) other securities acceptable to Lender, provided
that Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same, or (v) a completion bond. Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements (other than such amounts to be
paid or reimbursed by Tenants under the Leases) over the

 

45



--------------------------------------------------------------------------------

Alteration Threshold. If Borrower has provided cash security, such cash security
shall be periodically disbursed to Borrower during the course of such Material
Alteration in accordance with procedures and requirements set forth in
Section 6.5.2 relating to disbursement of Capital Expenditure Funds from the
Capital Expenditure Account. If Borrower has provided non-cash security, such
non-cash shall (subject to the terms of the instruments(s) evidencing the
non-cash security so provided) be periodically reduced at Borrower’s request
during the course of such Material Alteration to the extent Borrower provides
proof of payment in accordance with the procedures and requirements set forth in
Section 6.5.2. Upon substantial completion of any Material Alteration, Borrower
shall provide evidence satisfactory to Lender that (i) the Material Alteration
was constructed in accordance with applicable Legal Requirements, (ii) all
contractors, subcontractors, materialmen and professionals who provided work,
materials or services in connection with the Material Alteration have been paid
in full for the work performed to date resulting in substantial completion, less
retainage, and have delivered unconditional releases of liens, and (iii) all
material licenses and permits necessary for the use, operation and occupancy of
the Material Alteration (other than those which depend on the performance of
tenant improvement work) have been issued. If Borrower has provided cash
security, as provided above, such cash shall be released by Lender to fund such
Material Alterations, and if Borrower has provided non-cash security, as
provided above, except to the extent applied by Lender to fund such Material
Alterations, Lender shall release and return such security upon Borrower’s
satisfaction of the requirements of the preceding sentence.

Section 4.13 Approval of Major Contracts. Borrower shall be required to obtain
Lender’s prior written approval of any and all Major Contracts affecting the
Property, which approval may be granted or withheld in Lender’s sole discretion.

Section 4.14 Property Management.

4.14.1 Management Agreement. Borrower shall (i) cause Manager to manage the
Property in accordance with the Management Agreement, (ii) diligently perform
and observe all of the terms, covenants and conditions of the Management
Agreement on the part of Borrower to be performed and observed, (iii) promptly
notify Lender of any default under the Management Agreement of which it is
aware, (iv) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, report and estimate received by it
under the Management Agreement, and (v) promptly enforce the performance and
observance of all of the covenants required to be performed and observed by
Manager under the Management Agreement. If Borrower shall default in the
performance or observance of any material term, covenant or condition of the
Management Agreement on the part of Borrower to be performed or observed, then,
without limiting Lender’s other rights or remedies under this Agreement or the
other Loan Documents, and without waiving or releasing Borrower from any of its
Obligations hereunder or under the Management Agreement, Lender shall have the
right, but shall be under no obligation, to pay any sums and to perform any act
as may be appropriate to cause all the material terms, covenants and conditions
of the Management Agreement on the part of Borrower to be performed or observed.

4.14.2 Prohibition Against Termination or Modification. Borrower shall not
(i) surrender, terminate, cancel, modify, renew or extend the Management
Agreement, (ii) enter into any other agreement relating to the management or
operation of the Property with Manager or any other Person, (iii) consent to the
assignment by the Manager of its interest under the Management Agreement, or
(iv) waive or release any of its rights and remedies under the

 

46



--------------------------------------------------------------------------------

Management Agreement, in each case without the express consent of Lender, which
consent shall not be unreasonably withheld; provided, however, with respect to a
new property manager such consent may be conditioned upon Borrower delivering a
Rating Agency Confirmation from each applicable rating agency as to such new
property manager and management agreement. Notwithstanding the foregoing,
however, provided no Event of Default is continuing, the approval of Lender and
the Rating Agencies shall not be required with respect to the appointment of a
Qualified Manager. If at any time Lender consents to the appointment of a new
property manager or a Qualified Manager is appointed, such new property manager
(including a Qualified Manager) and Borrower shall, as a condition of Lender’s
consent, execute (i) a management agreement in form and substance reasonably
acceptable to Lender, and (ii) a subordination of management agreement in a form
reasonably acceptable to Lender.

4.14.3 Replacement of Manager. Lender shall have the right to require Borrower
to replace the Manager with (x) an Unaffiliated Qualified Manager selected by
Borrower or (y) another property manager chosen by Borrower and approved by
Lender (provided, that such approval may be conditioned upon Borrower delivering
a Rating Agency Confirmation as to such new property manager and management
agreement) upon the occurrence of any one or more of the following events:
(i) at any time following the occurrence of an Event of Default, (ii) if Manager
shall be in default under the Management Agreement beyond any applicable notice
and cure period, (iii) if Manager shall become insolvent or a debtor in any
bankruptcy or insolvency proceeding, or (iv) if at any time the Manager has
engaged in gross negligence, fraud, willful misconduct or misappropriation of
funds.

Section 4.15 Performance by Borrower; Compliance with Agreements.

(a) Borrower shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower without
the prior consent of Lender.

(b) Borrower shall at all times comply in all material respects with all terms
and provisions of each Operations Agreement and Condominium Document. Borrower
agrees that without the prior written consent of Lender, Borrower will not
amend, modify or terminate any of the Operations Agreements or Condominium
Documents.

Section 4.16 Licenses; Intellectual Property; Website.

4.16.1 Licenses . Borrower shall keep and maintain all Licenses necessary for
the operation of the Property as an office building, data center and parking
garage. Borrower shall not transfer any Licenses required for the operation of
the Property.

4.16.2 Intellectual Property. Borrower shall keep and maintain all Intellectual
Property relating to the use or operation of the Property and all Intellectual
Property shall be held by and (if applicable) registered in the name of
Borrower. Borrower shall not Transfer or let lapse any Intellectual Property
without Lender’s prior consent.

4.16.3 Website. Any website with respect to the Property (other than Tenant
websites) shall be maintained by or on behalf of Borrower and any such website
shall be registered in the name of Borrower. Borrower shall not Transfer any
such website without Lender’s prior consent.

 

47



--------------------------------------------------------------------------------

Section 4.17 Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to correct any omissions in the Loan
Documents, to evidence, preserve and/or protect the collateral at any time
securing or intended to secure the Obligations, as Lender may reasonably
require; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

Section 4.18 Estoppel Statement.

(a) After request by Lender, Borrower shall within five (5) Business Days
furnish Lender with a statement, duly acknowledged and certified, stating
(i) the Outstanding Principal Balance of the Note, (ii) the Interest Rate,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment and performance of the Obligations,
if any, and (v) that this Agreement and the other Loan Documents have not been
modified or if modified, giving particulars of such modification.

(b) Borrower shall deliver to Lender, upon request, an estoppel certificate from
each Tenant under any Lease (provided that Borrower shall only be required to
use commercially reasonable efforts to obtain an estoppel certificate from any
Tenant not required to provide an estoppel certificate under its Lease) in form
and substance reasonably satisfactory to Lender; provided, that Borrower shall
not be required to deliver such certificates more frequently than three
(3) times in any calendar year.

(c) Borrower shall deliver to Lender, upon request, estoppel certificates from
each party under any Operations Agreement, in form and substance reasonably
satisfactory to Lender; provided, that Borrower shall not be required to deliver
such certificates more than three (3) times during the Term and not more
frequently than once per calendar year (or twice during any calendar year in
which a Securitization occurs).

(d) Borrower shall deliver to Lender, upon request, estoppel certificates from
the Ground Lessor, in form and substance reasonably satisfactory to Lender;
provided, that Borrower shall not be required to deliver such certificates more
than three (3) times during the Term and not more frequently than once per
calendar year (or twice during any calendar year in which a Securitization
occurs).

 

48



--------------------------------------------------------------------------------

Section 4.19 Notice of Default. Borrower shall promptly advise Lender of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

Section 4.20 Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

Section 4.21 Indebtedness; Retainage

(a) Borrower shall not directly or indirectly create, incur or assume any
indebtedness other than (i) the Debt and (ii) unsecured trade payables incurred
in the ordinary course of business relating to the ownership and operation of
the Property, which in the case of such unsecured trade payables (A) are not
evidenced by a note, (B) do not exceed, at any time, a maximum aggregate amount
of two percent (2%) of the original amount of the Outstanding Principal Balance
and (C) are paid within sixty (60) days of the date incurred (collectively,
“Permitted Indebtedness”).

(b) It is understood that Borrower may hold retainage back from contractors,
subcontractors and materialmen engaged in work performed at the Property, which
shall not be required to be paid to such contractors, subcontractors and
materialmen until such work is completed in full in accordance with the
agreement with the applicable contractor, subcontractor or materialmen.

Section 4.22 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

Section 4.23 Dissolution. Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Property, (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents, or
(iv) cause, permit or suffer any Person to (A) dissolve, wind up or liquidate or
take any action, or omit to take any action, as a result of which Borrower would
be dissolved, wound up or liquidated in whole or in part, or (B) amend, modify,
waive or terminate the certificate of formation, bylaws or operating agreement
of Borrower, in each case without obtaining the prior consent of Lender.

Section 4.24 Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than the termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

49



--------------------------------------------------------------------------------

Section 4.25 Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower or any of the partners,
members or shareholders, as applicable, of Borrower except in the ordinary
course of business and on terms which are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party.

Section 4.26 No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of the Property (i) with any other real property
constituting a tax lot separate from the Property, and (ii) with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

Section 4.27 Principal Place of Business. Borrower shall not change its
principal place of business from the address set forth on the first page of this
Agreement without first giving Lender thirty (30) days prior written notice.

Section 4.28 Change of Name, Identity or Structure. Borrower shall not change
Borrower’s name, identity (including its trade name or names) or convert from a
limited liability company structure without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change and
without first obtaining the prior written consent of Lender. Borrower shall
execute and deliver to Lender, prior to or contemporaneously with the effective
date of any such change, any financing statement or financing statement change
required by Lender to establish or maintain the validity, perfection and
priority of the security interest granted herein. At the request of Lender,
Borrower shall execute a certificate in form satisfactory to Lender listing the
trade names under which Borrower intends to operate the Property, and
representing and warranting that Borrower does business under no other trade
name with respect to the Property.

Section 4.29 Costs and Expenses.

(a) Except as otherwise expressed herein or in any of the other Loan Documents,
Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon receipt
of notice from Lender, for all costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with
(i) Borrower’s ongoing performance of and compliance with Borrower’s agreements
and covenants contained in this Agreement and the other Loan Documents on its
part to be performed or complied with after the Closing Date, including
confirming compliance with environmental and insurance requirements;
(ii) Lender’s ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iii) the negotiation,
preparation, execution and delivery of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower; (iv) filing and recording of any
Loan Documents; (v) title insurance, surveys, inspections and appraisals;
(vi) the creation, perfection or protection of Lender’s Liens in the Property
and the Accounts (including fees and expenses for title and lien searches,
intangibles taxes, personal property taxes, mortgage recording taxes, due
diligence expenses, travel expenses, accounting firm fees, costs of appraisals,
environmental

 

50



--------------------------------------------------------------------------------

reports and Lender’s Consultant, surveys and engineering reports);
(vii) enforcing or preserving any rights in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan; and (viii) fees charged by
Servicer (except to the extent expressly set forth in Section 10.21) or, if a
Securitization has occurred, the Rating Agencies in connection with the Loan or
any modification thereof; and (ix) enforcing any Obligations of or collecting
any payments due from Borrower under this Agreement, the other Loan Documents or
with respect to the Property or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the active gross negligence,
illegal acts, fraud or willful misconduct of Lender.

(b) In addition, In connection with any Rating Agency Confirmation, Review
Waiver or other Rating Agency consent, approval or review requested or required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all of the costs and
expenses of Lender, Servicer and each Rating Agency in connection therewith,
and, if applicable, shall pay any fees imposed by any Rating Agency in
connection therewith.

(c) Any costs due and payable to Lender may be paid, at Lender’s election in its
sole discretion, from any amounts in the Deposit Account. Any costs and expenses
due and payable by Borrower hereunder which are not paid by Borrower within ten
(10) days after demand may be paid from any amounts in the Deposit Account, with
notice thereof to Borrower. The obligations and liabilities of Borrower under
this Section 4.29 shall (i) become part of the Obligations, (ii) be secured by
the Loan Documents and (iii) survive the Term and the exercise by Lender of any
of its rights or remedies under the Loan Documents, including the acquisition of
the Property by foreclosure or a conveyance in lieu of foreclosure.

Section 4.30 Indemnity. Borrower shall indemnify, defend and hold harmless
Lender from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents; (ii) the use or intended use of the proceeds of the Loan; (iii) any
information provided by or on behalf of Borrower, or contained in any
documentation approved by Borrower; (iv) ownership of the Mortgage, the Property
or any interest therein, or receipt of any Rents; (v) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (vi) any use, nonuse or condition in, on or
about the Property or on adjoining sidewalks, curbs, adjacent property or
adjacent parking areas, streets or ways; (vii) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property; (viii) any failure of the Property to comply with any Legal
Requirement; (ix) any claim by brokers, finders or similar persons claiming to
be entitled to a

 

51



--------------------------------------------------------------------------------

commission in connection with any Lease or other transaction involving the
Property or any part thereof, or any liability asserted against Lender with
respect thereto; and (x) the claims of any lessee of any portion of the Property
or any Person acting through or under any lessee or otherwise arising under or
as a consequence of any Lease (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to Lender
hereunder to the extent that such Indemnified Liabilities arise from the active
gross negligence, illegal acts, fraud or willful misconduct of Lender. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender.

Section 4.31 ERISA.

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).

(b) Borrower shall not maintain, sponsor, contribute to or become obligated to
contribute to, or suffer or permit any ERISA Affiliate of Borrower to, maintain,
sponsor, contribute to or become obligated to contribute to, any Plan or any
Welfare Plan or permit the assets of Borrower to become “plan assets,” whether
by operation of law or under regulations promulgated under ERISA.

(c) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (A) Borrower is not and does not maintain an “employee benefit plan” as
defined in Section 3(32) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (B) Borrower
is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (C) the assets of Borrower
do not constitute “plan assets” within the meaning of 29 C.F.R §2510.3-101;

Section 4.32 Patriot Act Compliance.

(a) Borrower will use its good faith and commercially reasonable efforts to
comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or the Property, including
those relating to money laundering and terrorism. Lender shall have the right to
audit Borrower’s compliance with the Patriot Act and all applicable requirements
of Governmental Authorities having jurisdiction over Borrower and/or the
Property, including those relating to money laundering and terrorism. In the
event that Borrower fails to comply with the Patriot Act or any such
requirements of Governmental Authorities, then Lender may, at its option, cause
Borrower to comply therewith and any and all costs and expenses incurred by
Lender in connection therewith shall be secured by the Mortgage and the other
Loan Documents and shall be immediately due and payable.

 

52



--------------------------------------------------------------------------------

(b) Neither Borrower nor any owner of a direct or indirect interest in Borrower
(i) is listed on any Government Lists, (ii) is a person who has been determined
by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Presidential Executive Orders in respect thereof, (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any Patriot Act Offense, or (iv) is currently
under investigation by any Governmental Authority for alleged criminal activity.
For purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (A) the
criminal laws against terrorism; (B) the criminal laws against money laundering,
(C) the Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of
1986, as amended, or (E) the Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(1) the Specially Designated Nationals and Blocked Persons Lists maintained by
the Office of Foreign Assets Control (“OFAC”), (2) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrower in writing is
now included in “Government Lists”, or (3) any similar lists maintained by the
United States Department of State, the United States Department of Commerce or
any other Governmental Authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrower in
writing is now included in “Government Lists”.

(c) At all times throughout the term of the Loan, including after giving effect
to any Transfers permitted pursuant to the Loan Documents, (a) none of the funds
or other assets of Borrower, or Guarantor shall constitute property of, or shall
be beneficially owned, directly or indirectly, by any Person subject to trade
restrictions under United States law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law (each, an “Embargoed Person”), or the Loan made by Lender
would be in violation of law, (b) no Embargoed Person shall have any interest of
any nature whatsoever in Borrower or Guarantor, as applicable, with the result
that the investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law, and (c) none of the funds of Borrower or Guarantor, as applicable, shall be
derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), would be
prohibited by law or the Loan would be in violation of law.

Section 4.33 Ground Lease.

(a) Borrower shall:

(i) pay all rents, additional rents and other sums required to be paid by
Borrower, as tenant under and pursuant to the provisions of the Ground Lease, as
and when such rent or other charge is payable,

 

53



--------------------------------------------------------------------------------

(ii) diligently perform and observe all of the terms, covenants and conditions
of the Ground Lease on the part of Borrower, as tenant thereunder, to be
performed and observed, at least three (3) days prior to the expiration of any
applicable grace period therein provided; and

(iii) promptly notify Lender of the giving of any written notice by the lessor
under the Ground Lease to Borrower of any default by Borrower in the performance
or observance of any of the terms, covenants or conditions of the Ground Lease
on the part of Borrower, as tenant thereunder, to be performed or observed, and
deliver to Lender a true copy of each such notice.

(b) Borrower shall not, without the prior consent of Lender, surrender the
leasehold estate created by the Ground Lease or terminate or cancel the Ground
Lease or modify, change, supplement, alter or amend the Ground Lease, in any
material respect, either orally or in writing, and Borrower hereby assigns to
Lender, as further security for the payment and performance of the Obligations
and for the performance and observance of the terms, covenants and conditions of
the Mortgage, this Agreement and the other Loan Documents, all of the rights,
privileges and prerogatives of Borrower, as tenant under the Ground Lease, to
surrender the leasehold estate created by the Ground Lease or to terminate,
cancel, modify, change, supplement, alter or amend the Ground Lease in any
material respect, and any such surrender of the leasehold estate created by the
Ground Lease or termination, cancellation, modification, change, supplement,
alteration or amendment of the Ground Lease in any material respect without the
prior consent of Lender shall be void and of no force and effect.

(c) If Borrower shall default in the performance or observance of any material
term, covenant or condition of the Ground Lease on the part of Borrower, as
tenant thereunder, to be performed or observed, then, without limiting the
generality of the other provisions of the Mortgage, this Agreement and the other
Loan Documents, and without waiving or releasing Borrower from any of its
Obligations hereunder, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all of the material terms, covenants and conditions of the
Ground Lease on the part of Borrower, as tenant thereunder, to be performed or
observed or to be promptly performed or observed on behalf of Borrower, to the
end that the rights of Borrower in, to and under the Ground Lease shall be kept
unimpaired as a result thereof and free from default, even though the existence
of such event of default or the nature thereof be questioned or denied by
Borrower or by any party on behalf of Borrower. If Lender shall make any payment
or perform any act or take action in accordance with the preceding sentence,
Lender will notify Borrower of the making of any such payment, the performance
of any such act or the taking of any such action. In any such event, subject to
the rights of Tenants, subtenants and other occupants under the Leases or of
parties to any REA, Lender and any Person designated as Lender’s agent by Lender
shall have, and are hereby granted, the right to enter upon the Property at any
reasonable time, on reasonable notice (which may be given verbally) and from
time to time for the purpose of taking any such action. Lender may pay and
expend such sums of money as Lender reasonably deems necessary for any such
purpose and upon so doing shall be subrogated to any and all rights of the
landlord under the Ground Lease. Borrower hereby agrees to pay to Lender within
five (5) days after demand, all such sums so paid and expended by Lender,
together with interest thereon from the day of such payment at the Default Rate.
All sums so paid and expended by Lender and the interest thereon shall be
secured by the legal operation and effect of the Mortgage.

 

54



--------------------------------------------------------------------------------

(d) If the lessor under the Ground Lease shall deliver to Lender a copy of any
notice of default sent by said lessor to Borrower, as tenant under the Ground
Lease, such notice shall constitute full protection to Lender for any action
taken or omitted to be taken by Lender, in good faith, in reliance thereon.
Borrower shall exercise each individual option, if any, to extend or renew the
term of the Ground Lease upon demand by Lender made at any time within one
(1) year prior to the last day upon which any such option may be exercised, and
if Borrower shall fail to do so, Borrower hereby expressly authorizes and
appoints Lender its attorney-in-fact to exercise any such option in the name of
and upon behalf of the Borrower, which power of attorney shall be irrevocable
and shall be deemed to be coupled with an interest. Borrower will not
subordinate or consent to the subordination of the Ground Lease to any mortgage,
security deed, lease or other interest on or in the landlord’s interest in all
or any part of the Property, unless, in each such case, the written consent of
Lender shall have been first had and obtained.

Section 4.34 Condominium Covenants.

(a) Borrower shall perform all of the obligations of the Unit owner under the
Condominium Documents.

(b) Borrower shall promptly pay, when due and payable all charges, dues and
assessments imposed on the Unit owner under the Condominium Documents, including
without limitation, any Common Charges. If Borrower shall default in the
performance or observance of any material term, covenant or condition of any of
the Condominium Documents on the part of Borrower to be performed or observed,
then, after the expiration of any applicable notice and cure periods and without
limiting the generality of the other provisions of the Mortgage and this
Agreement and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all of the terms, covenants and conditions of the Condominium Documents on
the part of Borrower, to be performed or observed or to be promptly performed or
observed on behalf of Borrower. Lender and any person designated as Lender’s
agent by Lender shall have, and are hereby granted, the right to enter upon the
Property at any reasonable time, on reasonable notice and from time to time for
the purpose of taking any such action. If Borrower fails to pay the Common
Charges before the same are delinquent, Lender may pay the same and such amounts
shall be added to the Debt and shall bear interest at the Default Rate until
paid. All sums so paid and expended by Lender and the interest thereon shall be
secured by the Mortgage.

(c) Without Lender’s prior consent, not to be unreasonably withheld or delayed,
Borrower shall not (i) modify, change, supplement, alter, amend in any material
respect or terminate any of the Condominium Documents, (ii) waive or release any
rights thereunder or (iii) consent to any material increase in its obligations
thereunder. Borrower hereby assigns to Lender, as further security for the
payment of the Debt and for the performance and observance of the terms,
covenants and conditions of the Mortgage and this Agreement, all of the rights,
privileges and prerogatives of Borrower, to modify, change, supplement, alter,
amend or terminate any of the Condominium Documents as provided above and any
modification, change, supplement, alteration, amendment or termination of any of
the Condominium Documents in violation of the foregoing without the prior
consent of Lender shall be void and of no force and effect. Borrower may make
any immaterial modification, change, supplement, alteration, or amendment to the
Condominium Documents without Lender’s consent unless such an immaterial
modification, change, supplement, alteration, amendment could reasonably be
expected to (A) adversely affect Borrower or the Property, or Borrower’s
business, properties, operations or condition, financial or otherwise,
(B) adversely affect the rights of Lender to foreclose the Lien of the Mortgage
or exercise its other rights under the Loan Documents or (C) otherwise impair
the Lien of the Mortgage.

 

55



--------------------------------------------------------------------------------

(d) In each and every case in which, under the provisions of the Condominium
Documents, the consent or the vote of the “Unit Owners” or Board of Directors
(as defined below) is required, Borrower shall not vote or give such consent or
allow the members on the Board of Directors appointed by Borrower to vote or
give such consent, in any manner that could impair the Lien of any Mortgage or
the security therefor without, in each and every case, the prior written consent
of Lender.

(e) Borrower shall cause each of the members of the Board of Directors appointed
by Borrower to execute and deliver to Lender an undated conditional resignation
(a “Conditional Resignation”) of each such member, whereby each such member
tenders his/her resignation from the Board of Directors and instructs the Board
of Directors that the successor members shall be designated by Lender, effective
upon written notice from Lender to the Board of Directors that an Event of
Default has occurred; it being understood and agreed to that such notice from
the Lender shall be conclusive evidence that an Event of Default has occurred
and the Board of Directors may rely on such notice from Lender without any
further inquiry or investigation. Upon the occurrence of an Event of Default and
the acceleration of the Loan, Lender may, by notice to Borrower, tender any
Conditional Resignation, now or hereafter delivered in connection with the Loan
to the Board of Directors, whereupon the resignation of any such member shall
become effective and successor members to the Board of Directors shall be
designated by Lender.

(f) Borrower will not remove or replace any of the members of the Board of
Directors appointed by Borrower without the prior consent of Lender, not to be
unreasonably withheld or delayed; provided that such consent may be conditioned
upon the delivery of a Conditional Resignation by such replacement member.

ARTICLE 5

INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1 Insurance.

5.1.1 Insurance Policies.

(a) Borrower, at its sole cost and expense, shall obtain and maintain during the
entire Term, or cause to be maintained, insurance policies for Borrower and the
Property providing at least the following coverages:

(i) Casualty insurance against loss or damage by fire, lightning and such other
perils as are included in a standard “special form” policy (formerly known as an
“all-risk” endorsement policy), and against loss or damage by all other risks
and hazards covered by a standard extended coverage insurance policy, with no
exclusion for damage or destruction caused by the acts of “Terrorists” (as
defined by TRIA) (or, subject to Section 5.1.1(i) below, standalone coverage
with respect thereto) riot and civil commotion, vandalism, malicious mischief,
burglary and theft (A) in an amount equal to one hundred percent (100%) of the
“Full Replacement Cost” of the Property, which for

 

56



--------------------------------------------------------------------------------

purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings) with a
waiver of depreciation; (B) containing an agreed amount endorsement with respect
to the Improvements and personal property at the Property waiving all
co-insurance provisions; and (C) containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement if any of the Improvements or the use of the Property
shall at any time constitute legal non-conforming structures or uses, and
compensating for loss of value or property resulting from operation of law and
the cost of demolition and the increased cost of construction in amounts as
required by Lender. In addition, Borrower shall obtain: (y) if any portion of
the Improvements is currently or at any time in the future located in a
federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the Outstanding Principal Balance or (2) the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, or such greater amount as
Lender shall require; and (z) earthquake insurance in amounts and in form and
substance satisfactory to Lender (provided that Lender shall not require
earthquake insurance unless the Property is located in an area with a high
degree of seismic activity and a Probable Maximum Loss (“PML”) of greater than
20%), provided that the insurance pursuant to clauses (y) and (z) hereof shall
be on terms consistent with the comprehensive all risk insurance policy required
under this subsection (i);

(ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
and containing minimum limits per occurrence of One Million and No/100 Dollars
($1,000,000.00), with a combined limit per policy year, excluding umbrella
coverage, of not less than Two Million and No/100 Dollars ($2,000,000.00);
(B) to continue at not less than the aforesaid limit until required to be
changed by Lender by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards:
(1) Property and operations; (2) products and completed operations on an “if
any” basis; (3) independent contractors; and (4) contractual liability for all
legal contracts to the extent the same is available;

(iii) rental loss and/or business income interruption insurance (A) with dual
party endorsement; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above and Section 5.1.1(h) below;
(C) covering a period of restoration of eighteen (18) months and containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and Personal Property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of six (6) months from the
date that the Property is repaired or replaced and operations are resumed,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (D) in an amount equal to one hundred percent
(100%) of the projected Gross Revenue from the Property for a period of
twenty-four (24) months from the date that the Property is repaired or replaced
and operations are resumed. The amount of such business income insurance shall
be determined prior to the date hereof and at

 

57



--------------------------------------------------------------------------------

least once each year thereafter based on Borrower’s reasonable estimate of the
Gross Revenue from the Property for the succeeding twenty-four (24) month
period. All proceeds payable to Lender pursuant to this subsection shall be held
by Lender and shall be applied to the Obligations secured by the Loan Documents
from time to time due and payable hereunder and under the Note; provided,
however, that nothing herein contained shall be deemed to relieve Borrower of
its Obligations to pay the Debt on the respective dates of payment provided for
in the Note and the other Loan Documents except to the extent such amounts are
actually paid out of the proceeds of such business income insurance;

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above-mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

(v) workers’ compensation, subject to the statutory limits of the state in which
the Property is located, and employer’s liability insurance with limits which
are required from time to time by Lender in respect of any work or operations on
or about the Property, or in connection with the Property or its operation (if
Borrower has employees);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under subsection (i) above;

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than Twenty Five Million and No/100 Dollars ($25,000,000.00) per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above and subsection (viii) below;

(viii) motor vehicle liability coverage for all owned vehicles, if any,
including umbrella coverage, with limits which are required from time to time by
Lender;

(ix) windstorm insurance in an amount equal to the Outstanding Principal Balance
or such lesser amount as agreed to by Lender in writing;

(x) provided Borrower has employees, insurance against employee dishonesty in an
amount not less than one (1) month of Gross Revenue from the Property and with a
deductible not greater than Twenty Five Thousand and No/100 Dollars
($25,000.00); and

(xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
properties similar to the Property located in or around the region in which the
Property is located.

 

58



--------------------------------------------------------------------------------

(b) All insurance provided for in Section 5.1.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and shall be subject to the approval of Lender as to form and
substance, including insurance companies, amounts, deductibles, loss payees and
insureds. Not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the Policies (and, upon the written request of Lender, copies of such Policies)
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the “Insurance Premiums”), shall be delivered by Borrower to
Lender.

(c) Any blanket insurance Policy shall otherwise provide the same protection as
would a separate Policy insuring only the Property in compliance with the
provisions of Section 5.1.1(a).

(d) All Policies of insurance provided for or contemplated by Section 5.1.1(a),
except for the Policy referenced in Section 5.1.1(a)(v), shall name Borrower as
the insured and Lender and its successors and/or assigns as the additional
insured, as its interests may appear, and in the case of property damage, boiler
and machinery, flood and earthquake insurance, shall contain a so-called New
York standard non-contributing mortgagee clause in favor of Lender providing
that the loss thereunder shall be payable to Lender unless below the threshold
for Borrower to handle such claim without Lender intervention as provided in
Section 5.2 below. Additionally, if Borrower obtains property insurance coverage
in addition to or in excess of that required by Section 5.1.1(a)(i), then such
insurance policies shall also contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

(e) All Policies of insurance provided for in Section 5.1.1(a), except for the
Policies referenced in Section 5.1.1(a)(v) and (a)(viii), shall contain clauses
or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be canceled without at least thirty (30) days’ written
notice to Lender and any other party named therein as an additional insured
(other than in the case of non-payment in which case only ten days prior notice,
or the shortest time allowed by applicable Legal Requirement (whichever is
longer), will be required) and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) day notice;
such notice shall be provided by Borrower in the event the issuers do not
provide such notice;

(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder; and

 

59



--------------------------------------------------------------------------------

(iv) the issuers thereof shall give notice to Lender if the Policies have not
been renewed ten (10) days prior to its expiration; and

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate and all
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Mortgage and shall bear interest
at the Default Rate.

(g) In the event of foreclosure of the Mortgage or other transfer of title to
the Property in extinguishment in whole or in part of the Obligations, all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

(h) The property insurance, public liability insurance and rental loss and/or
business interruption insurance required under Sections 5.1.1(a)(i), (ii) and
(iii) above shall cover perils of terrorism and acts of terrorism (or at least
not specifically exclude same) and Borrower shall maintain property insurance,
public liability insurance and rental loss and/or business interruption
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Sections 5.1.1(a)(i),
(ii), and (iii) above (or at least not specifically excluding same) at all times
during the term of the Loan.

(i) Notwithstanding anything in subsection (a)(i) above to the contrary,
Borrower shall be required to obtain and maintain coverage in its property
insurance Policy (or by a separate Policy) against loss or damage by terrorist
acts in an amount equal to 100% of the “Full Replacement Cost” of the Property;
provided that such coverage is available. In the event that such coverage with
respect to terrorist acts is not included as part of the “all risk” property
policy required by subsection (a)(i) above, Borrower shall, nevertheless be
required to obtain coverage for terrorism (as standalone coverage) in an amount
equal to 100% of the “Full Replacement Cost” of the Property plus the rental
loss and/or business interruption coverage under clause (a)(iii) above; provided
that such coverage is available. Borrower shall obtain the coverage required
under this clause (i) from a carrier which otherwise satisfies the rating
criteria specified in Section 5.1.2 below (a “Qualified Carrier”) or in the
event that such coverage is not available from a Qualified Carrier, Borrower
shall obtain such coverage from the highest rated insurance company providing
such coverage.

5.1.2 Insurance Company. All Policies required pursuant to Section 5.1.1
(i) shall be issued by companies licensed to do business in the state where the
Property is located, with a financial strength and claims paying ability rating
of “A” or better by S&P (and the equivalent by any other Rating Agency)
(provided, however for multi-layered policies, (A) if four (4) or less insurance
companies issue the Policies, then at least 75% of the insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying ability rating of “A” or better by S&P (and the equivalent by any
other Rating Agency), with no carrier below “BBB” (and the equivalent by any
other Rating Agency) or (B) if five (5) or more insurance companies issue the
Policies, then at least sixty percent (60%) of the insurance coverage
represented by the Policies must be provided by insurance companies with a
claims paying

 

60



--------------------------------------------------------------------------------

ability rating of “A” or better by S&P (and the equivalent by any other Rating
Agency), with no carrier below “BBB” (and the equivalent by any other Rating
Agency), and a rating of A:X or better in the current Best’s Insurance Reports;
(ii) shall, with respect to all property insurance policies, name Lender and its
successors and/or assigns as their interest may appear as the Lender and
Mortgagee; (iii) shall, with respect to all property insurance policies and
rental loss and/or business interruption insurance policies, contain a Standard
Mortgagee Clause and a Lender’s Loss Payable Endorsement, or their equivalents,
naming Lender as the person to whom all payments made by such insurance company
shall be paid; (iv) shall, with respect to all liability policies, name Lender
and its successors and/or assigns as an additional insured; (v) shall contain a
waiver of subrogation against Lender; (vi) shall contain such provisions as
Lender deems reasonably necessary or desirable to protect its interest including
endorsements providing (A) that neither Borrower, Lender nor any other party
shall be a co-insurer under said Policies, (B) that Lender shall receive at
least thirty (30) days prior written notice of any modification, reduction or
cancellation, and (C) for a deductible per loss of an amount not more than that
which is customarily maintained by prudent owners of properties with a standard
of operation and maintenance comparable to and in the general vicinity of the
Property, but in no event in excess of an amount reasonably acceptable to
Lender; and (vii) shall be satisfactory in form and substance to Lender and
shall be approved by Lender as to amounts, form, risk coverage, deductibles,
loss payees and insureds. No insurance policy required hereunder shall include
any so called “terrorist exclusion” or similar exclusion or exception to
insurance coverage relating to the acts of terrorist groups or individuals;
provided that, for so long TRIA is in effect, Lender shall accept terrorism
insurance with coverage against acts which are “certified” within the meaning of
TRIA. In addition to the insurance coverages described in Section 5.1.1 above,
Borrower shall obtain such other insurance as may from time to time be
reasonably required by Lender in order to protect its interests. Certified
copies of the Policies shall be delivered to Lender at the address below (or to
such other address or Person as Lender shall designate from time to time by
notice to Borrower) on the date hereof with respect to the current Policies and
within thirty (30) days after the effective date thereof with respect to all
renewal Policies:

 

   GERMAN AMERICAN CAPITAL CORPORATION    60 Wall Street, 10th Floor       New
York, NY 10005       Attn: Mary Brundage   

Borrower shall pay the Insurance Premiums annually in advance as the same become
due and payable and shall furnish to Lender evidence of the renewal of each of
the Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.4 hereof). Within thirty (30) days after request by Lender,
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices.

 

61



--------------------------------------------------------------------------------

Section 5.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice thereof to Lender. Following the occurrence of a Casualty, Borrower,
regardless of whether insurance proceeds are available, shall promptly proceed
to restore, repair, replace or rebuild the Property in accordance with Legal
Requirements to be of at least equal value and of substantially the same
character as prior to such damage or destruction. Lender may, but shall not be
obligated to make proof of loss if not made promptly by Borrower. In addition,
Lender may participate in any settlement discussions with any insurance
companies (and shall approve any final settlement) (i) if an Event of Default is
continuing or (ii) with respect to any Casualty in which the Net Proceeds or the
costs of completing the Restoration are equal to or greater than Two Million and
No/100 Dollars ($2,000,000) and Borrower shall deliver to Lender all instruments
required by Lender to permit such participation. Except as set forth in the
foregoing sentence, any Insurance Proceeds in connection with any Casualty
(whether or not Lender elects to settle and adjust the claim or Borrower settles
such claim) shall be due and payable solely to Lender and held by Lender in
accordance with the terms of this Agreement. In the event Borrower or any party
other than Lender is a payee on any check representing Insurance Proceeds with
respect to any Casualty, Borrower shall immediately endorse, and cause all such
third parties to endorse, such check payable to the order of Lender. Borrower
hereby irrevocably appoints Lender as its attorney-in-fact, coupled with an
interest, to endorse any such check payable to the order of Lender. Borrower
hereby releases Lender from any and all liability with respect to the settlement
and adjustment by Lender of any claims in respect of any Casualty.

Section 5.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any portion of the Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings. Lender may participate in any
such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 5.4, whether or not
an Award is available to pay the costs of such Restoration. If the Property is
sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.

 

62



--------------------------------------------------------------------------------

Section 5.4 Restoration. The following provisions shall apply in connection with
the Restoration:

(a) If the Net Proceeds shall be less than Five Hundred Thousand and No/100
Dollars ($500,000) and provided no Event of Default is continuing, the Net
Proceeds will be disbursed by Lender to Borrower upon receipt, provided that all
of the conditions set forth in Section 5.4(b)(i) are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

(b) If the Net Proceeds are equal to or greater than Five Hundred Thousand and
No/100 Dollars ($500,000), the Net Proceeds will be held by Lender and Lender
shall make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 5.4. The term “Net Proceeds” for purposes of this
Section 5.4 shall mean: (i) the net amount of all insurance proceeds received by
Lender pursuant to Section 5.1.1 (a)(i), (iv), and (vi) and Section 5.1.1(h) as
a result of such damage or destruction, after deduction of its reasonable costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting same (“Insurance Proceeds”), or (ii) the net amount of the Award,
after deduction of its reasonable costs and expenses (including, but not limited
to, reasonable counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender, in its sole discretion, that the following
conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on the Property has
been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than fifteen
percent (15%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;

(C) Leases demising in the aggregate a percentage amount equal to or greater
than seventy-five percent (75%) of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or Condemnation, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration without abatement of rent beyond the time required for Restoration,
notwithstanding the occurrence of any such Casualty or Condemnation, whichever
the case may be, and will make all necessary repairs and restorations thereto
that are not being made by Borrower as part of the Restoration at their sole
cost and expense;

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

(E) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any

 

63



--------------------------------------------------------------------------------

such Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 5.1.1(a)(iii), if applicable, or (3) by other funds of Borrower;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the date six (6) months prior to the Stated
Maturity Date, (2) the earliest date required for such completion under the
terms of any Lease, (3) such time as may be required under applicable Legal
Requirements or (4) six (6) months prior to the expiration of the insurance
coverage referred to in Section 5.1.1(a)(iii);

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;

(J) the Restoration DSCR, after giving effect to the Restoration, shall be equal
to or greater than 1.61 to 1.0;

(K) the Loan to Value Ratio after giving effect to the Restoration, shall be
equal to or less than 58.0%;

(L) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and

(M) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.

(ii) The Net Proceeds shall be held by Lender in the Casualty and Condemnation
Account and, until disbursed in accordance with the provisions of this
Section 5.4(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, less retainage, and (B) there exist no
notices of pendency, stop orders, mechanic’s or materialman’s liens or notices
of intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.

 

64



--------------------------------------------------------------------------------

(iii) All plans and specifications required in connection with the Restoration
shall be subject to the prior approval of Lender and an independent consulting
engineer selected by Lender (the “Casualty Consultant”). Lender shall have the
use of the plans and specifications and all permits, licenses and approvals
required or obtained in connection with the Restoration. The identity of the
contractors, subcontractors and materialmen engaged in the Restoration, as well
as the contracts under which they have been engaged, shall be subject to the
approval of Lender and the Casualty Consultant. All costs and expenses incurred
by Lender in connection with recovering, holding and advancing the Net Proceeds
for the Restoration including, without limitation, reasonable attorneys’ fees
and disbursements and the Casualty Consultant’s fees and disbursements, shall be
paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 5.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 5.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which (i) the Casualty Consultant certifies to Lender that such contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of such contractor’s,
subcontractor’s or materialman’s contract, (ii) the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and (iii) Lender receives an endorsement to the Title Insurance Policy insuring
the continued priority of the Lien of the Mortgage and evidence of payment of
any premium payable for such endorsement. If required by Lender, the release of
any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

65



--------------------------------------------------------------------------------

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Account) before any further disbursement of the Net Proceeds shall be made. The
Net Proceeds Deficiency deposited with Lender shall be deposited by Lender into
the Casualty and Condemnation Account and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.4(b) shall constitute additional security for the Obligations.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.

(c) Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of this Section 5.4, if the Loan is included in a REMIC
Trust and, immediately following a release of any portion of the Lien of the
Mortgage following a Casualty or Condemnation (but taking into account any
proposed Restoration of the remaining Property), the ratio of the unpaid
principal balance of the Loan to the value of the remaining Property is greater
than 125% (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust; and which shall
exclude the value of personal property or going concern value, if any), the
Outstanding Principal Balance must be paid down by an amount equal to the least
of the following amounts: (i) the net Award (after payment of Lender’s costs and
expenses and any other fees and expenses that have been approved by Lender) or
the net Insurance Proceeds (after payment of Lender’s costs and expenses and any
other fees and expenses that have been approved by Lender), as the case may be,
or (ii) a “qualified amount” as that term is defined in the IRS Revenue
Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that if
such amount is not paid, the applicable Securitization will not fail to maintain
its status as a REMIC Trust as a result of the related release of such portion
of the Lien of the Mortgage. If and to the extent the preceding sentence
applies, only such amount of the net Award or net Insurance Proceeds (as
applicable), if any, in excess of the amount required to pay down the principal
balance of the Loan may be released for purposes of Restoration or released to
Borrower as otherwise expressly provided in this Section 5.4.

(d) All other Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 5.4(b)(vii) may be retained and applied by Lender in accordance with
Section 2.4.4 hereof toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion. Additionally, throughout the term of the Loan if an Event

 

66



--------------------------------------------------------------------------------

of Default is continuing, then the Borrower shall pay to Lender, with respect to
any payment of the Debt pursuant to this Section 5.4(d), an additional amount
equal to the Prepayment Fee; provided, however, that if an Event of Default is
not continuing, then the Prepayment Fee shall not be payable.

(e) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

(f) Notwithstanding anything to the contrary contained herein, if in connection
with a Casualty any insurance company makes a payment under a property insurance
Policy that Borrower proposes be treated as business or rental interruption
insurance, then, notwithstanding any designation (or lack of designation) by the
insurance company as to the purpose of such payment, as between Lender and
Borrower, such payment shall not be treated as business or rental interruption
Insurance Proceeds unless Borrower has demonstrated to Lender’s satisfaction
that the remaining Net Proceeds that have been received from the property
insurance companies are sufficient to pay 100% of the cost of the Restoration
or, if such Net Proceeds are to be applied to repay the Obligations in
accordance with the terms hereof, that such remaining Net Proceeds will be
sufficient to satisfy the Obligations in full.

Section 5.5 Condominium Documents. Notwithstanding anything to the contrary
contained in this Article 5, in the event of any conflict between the provisions
of this Article 5 and the Condominium Documents with respect to the payment or
application of an Award or Proceeds, the provisions of the Condominium Documents
shall control; provided, however, that if the Condominium Documents are
hereafter terminated, the provisions of this Section 5.5 shall automatically
cease to be of any force or effect. Nothing in this Section 5.5 shall preclude
Borrower’s payment obligations (if any) under Section 5.4(c) above.

ARTICLE 6

CASH MANAGEMENT AND RESERVE FUNDS

Section 6.1 Cash Management Arrangements. Borrower shall cause all Rents to be
transmitted directly by non-residential Tenants of the Property into a trust
account (the “Clearing Account”) established and maintained by Borrower at a
local bank selected by Borrower and reasonably approved by Lender (the “Clearing
Bank”) as more fully described in the Clearing Account Agreement. Without in any
way limiting the foregoing, if Borrower or Manager receive any Gross Revenue
from the Property, then (i) such amounts shall be deemed to be collateral for
the Obligations and shall be held in trust for the benefit, and as the property,
of Lender, (ii) such amounts shall not be commingled with any other funds or
property of Borrower or Manager, and (iii) Borrower or Manager shall deposit
such amounts in the Clearing Account within one (1) Business Day of receipt.
Funds deposited into the Clearing Account shall be swept by the Clearing Bank on
a daily basis into the Deposit Account and applied and disbursed in accordance
with this Agreement. Funds in the Deposit Account shall be invested in Permitted
Investments, as more particularly set forth in the Cash Management Agreement.
Lender may also establish subaccounts of the Deposit Account which shall at all
times be Eligible Accounts (and may be ledger or book entry accounts and not
actual accounts) (such subaccounts are referred to herein

 

67



--------------------------------------------------------------------------------

as “Accounts”). The Deposit Account and all other Accounts will be under the
sole control and dominion of Lender, and Borrower shall have no right of
withdrawal therefrom. Borrower shall pay for all expenses of opening and
maintaining all of the above accounts.

Section 6.2 Required Repairs Funds.

6.2.1 Deposit of Required Repairs Funds. Borrower shall perform the repairs and
other work at the Property as set forth on Schedule II (such repairs and other
work hereinafter referred to as “Required Repairs”) and shall complete each of
the Required Repairs on or before the respective deadline for each repair as set
forth on Schedule II. On the Closing Date, Borrower shall deposit with or on
behalf of Lender the amount set forth on such Schedule II as the estimated cost
to complete the Required Repairs multiplied by 115% (the “Required Repairs
Funds”), which Required Repairs Funds shall be transferred by Deposit Bank into
an Account (the “Required Repairs Account”).

6.2.2 Release of Required Repairs Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Required Repairs Funds to
Borrower out of the Required Repairs Account, within twenty (20) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least $10,000 (or a lesser amount if the
total amount in the Required Repairs Account is less than $10,000, in which case
only one disbursement of the amount remaining in the account shall be made),
accompanied by the following items (which items shall be in form and substance
satisfactory to Lender): (i) an Officer’s Certificate (A) stating that the
Required Repairs (or relevant portion thereof) to be funded by the requested
disbursement have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (B) identifying each Person
that supplied materials or labor in connection with the Required Repairs to be
funded by the requested disbursement, (C) stating that each such Person has been
paid in full or will be paid in full upon such disbursement, or if such payment
is a progress payment, that such payment represents full payment to such Person,
less any applicable retention amount, for work completed through the date of the
relevant invoice from such Person, (D) stating that the Required Repairs (or
relevant portion thereof) to be funded have not been the subject of a previous
disbursement, (E) stating that all previous disbursements of Required Repair
Funds have been used to pay the previously identified Required Repairs, and
(F) stating that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full other than any applicable retention amount, (ii) as to
any completed Required Repair a copy of any license, permit or other approval by
any Governmental Authority required, if any, in connection with the Required
Repairs and not previously delivered to Lender, (iii) copies of appropriate lien
waivers (or conditional lien waivers) or other evidence of payment satisfactory
to Lender, (iv) at Lender’s option, a title search for the Property indicating
that the Property is free from all Liens, claims and other encumbrances not
previously approved by Lender, and (v) such other evidence as Lender shall
reasonably request to demonstrate that the Required Repairs to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested payment) and are paid for or will be paid upon such disbursement to
Borrower. Upon Borrower’s completion of all Required Repairs in accordance with
this Section 6.2, Lender shall direct Servicer to release any remaining Required
Repairs Funds, if any, in the Required Repairs Account to Borrower.

 

68



--------------------------------------------------------------------------------

Section 6.3 Tax Funds.

6.3.1 Deposits of Tax Funds. Borrower shall deposit with Lender (i) on the
Closing Date, an amount equal to $233,780.89 and (ii) on each Monthly Payment
Date, an amount equal to one-twelfth of the Taxes that Lender estimates will be
payable during the next ensuing twelve (12) months (initially, $51,233.78), in
order to accumulate sufficient funds to pay all such Taxes at least thirty
(30) days prior to their respective due dates, which amounts shall be
transferred into an Account (the “Tax Account”). Amounts deposited from time to
time into the Tax Account pursuant to this Section 6.3.1 are referred to herein
as the “Tax Funds”. If at any time Lender reasonably determines that the Tax
Funds will not be sufficient to pay the Taxes, Lender shall notify Borrower of
such determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
ten (10) days prior to the respective due dates for the Taxes; provided, that if
Borrower receives notice of any deficiency after the date that is ten (10) days
prior to the date that Taxes are due, Borrower will deposit with or on behalf of
Lender such amount within one (1) Business Day after its receipt of such notice.

6.3.2 Release of Tax Funds. Provided no Event of Default shall exist and remain
uncured, Lender shall direct Servicer to apply Tax Funds in the Tax Account to
payments of Taxes. In making any payment relating to Taxes, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Funds
shall exceed the amounts due for Taxes, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Tax Funds. Any Tax Funds remaining in the Tax Account after the
Obligations have been paid in full shall be returned to Borrower.

Section 6.4 Insurance Funds.

6.4.1 Deposits of Insurance Funds. Borrower shall deposit with or on behalf of
Lender (i) on the Closing Date, an amount equal to $29,970.83 and (ii) on each
Monthly Payment Date, an amount equal to (x) one-twelfth of the Insurance
Premiums that Lender estimates will be payable for the renewal of the coverage
afforded by the Policies (initially $5,994.17) and (y) to the extent such
amounts are not included in Common Charges, one-twelfth of the annual amount of
insurance premiums payable by Borrower to the Condo Association with respect to
the Policies maintained by the Condo Association pursuant to the Condominium
Documents (the “Common Charges Insurance Premiums”), in each case upon the
expiration thereof, in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies and all such Common Charges Insurance Premiums at least thirty
(30) days prior to the date such Common Charges Insurance Premiums are payable
to the Condo Association, which amounts shall be transferred into an Account
established at Deposit Bank to hold such funds (the “Insurance Account”).
Amounts deposited from time to time into the Insurance Account pursuant to this
Section 6.4.1 are referred to herein as the “Insurance Funds”. If at any time
Lender reasonably determines that the Insurance Funds will not be sufficient to
pay the Insurance Premiums or Common Charges Insurance Premiums, Lender shall
notify Borrower of such determination and the monthly deposits for Insurance
Premiums or Common Charges Insurance Premiums, as applicable, shall be increased
by the amount that Lender estimates is sufficient to make up (x) the deficiency
relating to Insurance Premiums at least thirty (30) days prior to expiration of
the Policies and/or (y) the deficiency relating to Common Charges Insurance
Premiums at lease thirty (30) days prior to the date such Common Charges
Insurance Premiums are payable to the Condo Association.

 

69



--------------------------------------------------------------------------------

6.4.2 Release of Insurance Funds. Provided no Event of Default shall exist and
remain uncured, Lender shall direct Servicer to apply Insurance Funds in the
Insurance Account to the timely payment of Insurance Premiums and Common Charges
Insurance Premiums provided Borrower shall furnish Lender with all bills,
invoices and statements for the Insurance Premiums and Common Charges Insurance
Premiums for which such funds are required at least thirty (30) days prior to
the date on which such charges first become payable. In making any payment
relating to Insurance Premiums and Common Charges Insurance Premiums, Lender may
do so according to any bill, statement or estimate procured from the insurer or
its agent, without inquiry into the accuracy of such bill, statement or
estimate. If the amount of the Insurance Funds shall exceed the amounts due for
Insurance Premiums and Common Charges Insurance Premiums, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Insurance Funds. Any Insurance Funds remaining
in the Insurance Account after the Obligations have been paid in full shall be
returned to Borrower.

Section 6.5 Capital Expenditure Funds.

6.5.1 Deposits of Capital Expenditure Funds. Borrower shall deposit with or on
behalf of Lender on each Monthly Payment Date, the amount of $10,763.47, for
annual Capital Expenditures, which amounts shall be transferred into an Account
(the “Capital Expenditure Account”). Amounts deposited from time to time into
the Capital Expenditure Account pursuant to this Section 6.5.1 are referred to
herein as the “Capital Expenditure Funds”. Lender may reassess its estimate of
the amount necessary for Capital Expenditures from time to time and may require
Borrower to increase the monthly deposits required pursuant to this
Section 6.5.1 upon thirty (30) days notice to Borrower if Lender determines in
its reasonable discretion that an increase is necessary to maintain proper
operation of the Property.

6.5.2 Release of Capital Expenditure Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Capital Expenditure Funds
to Borrower out of the Capital Expenditure Account, within ten (10) days after
the delivery by Borrower to Lender of a request therefor (but not more often
than once per month), in increments of at least $10,000 (or a lesser amount if
the total amount in the Capital Expenditure Account is less than $10,000, in
which case only one disbursement of the amount remaining in the account shall be
made) provided that: (i) such disbursement is for an Approved Capital
Expenditure; (ii) the request for disbursement is accompanied by (A) an
Officer’s Certificate from Borrower (1) stating that the items to be funded by
the requested disbursement are Approved Capital Expenditures, and a description
thereof, (2) stating that all Approved Capital Expenditures to be funded by the
requested disbursement have been completed (or completed to the extent of the
requested disbursement) in a good and workmanlike manner and in accordance with
all applicable Legal Requirements, (3) stating that the Approved Capital
Expenditures (or the relevant portions thereof) to be funded from the
disbursement in question have not been the subject of a previous disbursement,
(4) stating that all previous disbursements of Capital Expenditure Funds have
been used to pay the previously identified Approved Capital Expenditures, and
(5) stating that all outstanding trade payables (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full, (B) a copy of any license, permit or other approval
required by any Governmental Authority in

 

70



--------------------------------------------------------------------------------

connection with the Approved Capital Expenditures and not previously delivered
to Lender, (C) copies of appropriate lien waivers, conditional lien waivers, or
other evidence of payment satisfactory to Lender, (D) at Lender’s option, a
title search for the Property indicating that the Property is free from all
Liens, claims and other encumbrances not previously approved by Lender, and
(E) such other evidence as Lender shall reasonably request to demonstrate that
the Approved Capital Expenditures to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrower (or the portion thereof as to which such request for disbursement has
been submitted has been completed and is paid for (other than any retention
amount which is not a part of such disbursement request) or will be paid upon
such disbursement to Borrower) and (iii) if such disbursement request is for
$50,000 or more, Lender shall have (if it desires) verified (by an inspection
conducted at Borrower’s expense) performance of the work associated with such
Approved Capital Expenditure.

Section 6.6 Rollover Funds; City of Atlanta Funds.

6.6.1 Deposits of Ongoing Rollover Funds, City of Atlanta Funds and Rollover
Termination Funds.

(a) Commencing on the February 6, 2013 Monthly Payment Date and on each Monthly
Payment Date thereafter on which the balance of funds deposited into the
Rollover Account pursuant to this clause (a) is less than the Rollover Reserve
Cap Amount, Borrower shall deposit with or on behalf of Lender, an amount equal
to the Monthly Rollover Deposit Amount, for tenant improvements and leasing
commissions that may be incurred following the date hereof, which amounts shall
be transferred into an Account (the “Rollover Account”). Lender may from time to
time reassess its estimate of the required monthly amount necessary for tenant
improvements and leasing commissions and, upon notice to Borrower, Borrower
shall be required to deposit with or on behalf of Lender each month such
reassessed amount, which shall be transferred into the Rollover Account. Amounts
deposited from time to time into the Rollover Account pursuant to this
Section 6.6.1(a) are referred to herein as the “Ongoing Rollover Funds”.

(b) Base rent is paid by under the City of Atlanta Lease on an annual basis, on
the anniversary of the commencement date of such Lease (i.e., July 1 of each
year). The annual rent payable under the City of Atlanta Lease is set forth on
Schedule X attached hereto (each such annual payment, a “City of Atlanta Annual
Rental Payment”). Therefore, in order to smooth out cash flows, in addition to
the required deposits set forth in subsection (a) above, (i) on the Closing
Date, $313,288.75 shall be deposited into the Rollover Account and
(ii) thereafter, each City of Atlanta Annual Rental Payment Rent received by
Borrower under the City of Atlanta Lease shall be deposited into the Rollover
Account upon receipt. The first City of Atlanta Annual Rental Payment due under
the City of Atlanta Lease during the Term is payable by the City of Atlanta on
July 1, 2012 pursuant to the terms of the City of Atlanta Lease. Amounts
deposited from time to time into the Rollover Account pursuant to this
Section 6.6.1(b) are referred to herein as the “City of Atlanta Funds”. The City
of Atlanta Funds shall be disbursed as set forth in Section 6.6.2(b) below.

(c) In addition to the required deposits set forth in subsection (a) and
(b) above, the following items shall be deposited into the Rollover Account (and
such amounts deposited from time to time into the Rollover Account pursuant to
this Section 6.6.1(c) are referred to herein as the “Rollover Termination
Funds”) and shall be disbursed and released as

 

71



--------------------------------------------------------------------------------

set forth in Section 6.6.2(a) below, and Borrower shall advise Lender at the
time of receipt thereof of the nature of such receipt so that Lender shall have
sufficient time to instruct the Deposit Bank to deposit and hold such amounts in
the Rollover Account pursuant to the Cash Management Agreement:

(i) All sums paid with respect to (A) a modification of any Lease or otherwise
paid in connection with Borrower taking any action under any Lease (e.g.,
granting a consent) or waiving any provision thereof, (B) any settlement of
claims of Borrower against third parties in connection with any Lease, (C) any
rejection, termination, surrender or cancellation of any Lease (including in any
bankruptcy case) or any lease buy-out or surrender payment from any Tenant
(including any payment relating to unamortized tenant improvements and/or
leasing commissions) (collectively, “Lease Termination Payments”), and (D) any
sum received from any Tenant to obtain a consent to an assignment or sublet or
otherwise, or any holdover rents or use and occupancy fees from any Tenant or
former Tenant (to the extent not being paid for use and occupancy or holdover
rent); and

(ii) Any other extraordinary event pursuant to which Borrower receives payments
or income (in whatever form) derived from or generated by the use, ownership or
operation of the Property not otherwise covered by this Agreement or the Cash
Management Agreement.

6.6.2 Release of Rollover Funds and City of Atlanta Funds.

(a) Rollover Funds. Provided no Event of Default is continuing, Lender shall
direct Servicer to disburse Rollover Funds to Borrower out of the Rollover
Account, within ten (10) days after the delivery by Borrower to Lender of a
request therefor (but not more often than once per month), in increments of at
least $10,000 provided that: (i) such disbursement is for an Approved Leasing
Expense; (ii) the request for disbursement is accompanied by (A) an Officer’s
Certificate from Borrower (1) stating that the items to be funded by the
requested disbursement are Approved Leasing Expenses, and a description thereof,
(2) stating that any tenant improvements at the Property to be funded by the
requested disbursement (or the relevant portion thereof as to which such request
for funds relates) have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (3) stating that the Approved
Leasing Expenses (or the relevant portions thereof) to be funded from the
disbursement in question have not been the subject of a previous disbursement,
(4) stating that all previous disbursements of Rollover Funds have been used to
pay the previously identified Approved Leasing Expenses, and (5) stating that
all outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (B) a copy of any license, permit or other approval by any Governmental
Authority required in connection with the tenant improvements and not previously
delivered to Lender, (3) copies of appropriate lien waivers, conditional lien
waivers or other evidence of payment satisfactory to Lender, (4) at Lender’s
option, a title search for the Property indicating that the Property is free
from all Liens, claims and other encumbrances not previously approved by Lender,
(5) if requested by Lender, with respect to disbursements of Rollover Funds from
the Rollover Account for tenant improvement costs, a current Tenant estoppel
certificate in form and substance acceptable to Lender, and (6) such other
evidence as Lender shall reasonably request to demonstrate that the Approved
Leasing Expenses to be funded by the requested disbursement have been completed
and are paid for or will be paid upon such disbursement to Borrower (or the

 

72



--------------------------------------------------------------------------------

portion thereof as to which such request for disbursement has been submitted has
been completed and is paid for (other than any retention amount which is not a
part of such disbursement request) or will be paid upon such disbursement to
Borrower).

(b) City of Atlanta Funds. Provided no Event of Default is continuing, on each
Monthly Payment Date beginning with the February 6, 2012 Monthly Payment Date
through the June 6, 2012 Monthly Payment Date, an amount equal to $62,657.75
shall be added to the Rents disbursed on such Monthly Payment Date pursuant to
Section 6.12.1 and (ii) on each Monthly Payment Date thereafter (beginning with
the July 6, 2012 Monthly Payment Date), one-twelfth (1/12th) of the then-current
City of Atlanta Annual Rental Payment (as more specifically set forth on
Schedule X) then on deposit in the Rollover Account shall be added to the Rents
disbursed on such Monthly Payment Date pursuant to Section 6.12.1.

Section 6.7 Special Rollover Funds.

6.7.1 Deposits of Special Rollover Funds.

(a) On each Monthly Payment Date during a Trigger Period continuing solely due
to a 2016 Lease Sweep Period, Borrower shall deposit with or on behalf of
Lender, all Available Cash, which amounts shall be transferred into an Account
(the “Special Rollover Account”). Amounts deposited from time to time into the
Special Rollover Account during a 2016 Lease Sweep Period triggered by (i) the
Stanley Beaman Lease are referred to herein as the “Stanley Beaman Sweep Funds”,
(ii) the Verizon Lease are referred to herein as the “Verizon Sweep Funds” and
(iii) the Time Warner Lease are referred to herein as the “Time Warner Sweep
Funds”. The Stanley Beaman Sweep Funds, the Verizon Sweep Funds and the Time
Warner Sweep Funds shall collectively be referred to herein as the “2016 Lease
Sweep Funds”.

(b) On each Monthly Payment Date during a Trigger Period continuing solely due
to a Level 3 Sweep Period, Borrower shall deposit with or on behalf of Lender,
all Available Cash, which amounts shall be transferred into the Special Rollover
Account. Amounts deposited from time to time into the Special Rollover Account
pursuant to this clause (b) are referred to herein as the “Level 3 Sweep Funds”.

6.7.2 Disbursement of Lease Sweep Funds.

(a) Provided no Event of Default is continuing, Lender shall direct Servicer to
disburse out of the Special Rollover Account, (i) any 2016 Lease Sweep Funds for
the subject Approved 2016 Leasing Expense and (ii) any Level 3 Funds for an
Approved Level 3 Leasing Expense as follows: such disbursement shall be made
within ten (10) days after the delivery by Borrower to Lender of a request
therefor (but not more often than once per month), in increments of at least
$5,000, provided (i) such disbursement is for the subject Approved 2016 Leasing
Expense or Approved Level 3 Leasing Expense, as applicable; and (ii) the request
for disbursement is accompanied by (A) an Officer’s Certificate from Borrower
(1) stating that the items to be funded by the requested disbursement are
Approved 2016 Leasing Expenses or Approved Level 3 Leasing Expenses, as
applicable, and a description thereof, (2) stating that any tenant improvements
at the Property to be funded by the requested disbursement (or the relevant
portion thereof as to which such request for funds relates) have been completed
in a good and workmanlike manner and in accordance with all applicable Legal
Requirements, (3) stating that the subject Approved 2016 Leasing Expense or
Approved Level 3 Leasing Expense, as

 

73



--------------------------------------------------------------------------------

applicable (or the relevant portions thereof) to be funded from the disbursement
in question have not been the subject of a previous disbursement, (4) stating
that all previous disbursements of the subject 2016 Lease Sweep Funds or Level 3
Sweep Funds, as applicable have been used to pay the previously identified
Approved 2016 Leasing Expense or Approved Level 3 Leasing Expense, as
applicable, and (5) stating that all outstanding trade payables (other than
those to be paid from the requested disbursement or those constituting Permitted
Indebtedness) have been paid in full, (B) a copy of any license, permit or other
approval by any Governmental Authority, if any, required in connection with the
tenant improvements and not previously delivered to Lender, (C) copies of
appropriate lien waivers, conditional lien waivers or other evidence of payment
reasonably satisfactory to Lender, (D) with respect to disbursements in excess
of $50,000, at Lender’s option, a title search for the Property indicating that
the Property is free from all Liens, claims and other encumbrances not
previously approved by Lender, (E) if requested by Lender, with respect to
disbursements from the Special Rollover Account for tenant improvement costs, a
current Tenant estoppel certificate in form and substance acceptable to Lender,
and (F) such other evidence as Lender shall reasonably request to demonstrate
that the subject Approved 2016 Leasing Expense or Approved Level 3 Leasing
Expense, as applicable, to be funded by the requested disbursement have been
completed and are paid for or will be paid upon such disbursement to Borrower
(or the portion thereof as to which such request for disbursement has been
submitted has been completed and is paid for (other than any retention amount
which is not a part of such disbursement request) or will be paid upon such
disbursement to Borrower).

(b) Funds on deposit in the Special Rollover Account with respect to any Lease
Sweep Period not previously disbursed or applied shall be disbursed (x) provided
no Trigger Period is continuing, to Borrower or (y) if a Trigger Period is
continuing solely as a result of a Lease Sweep Period other than the Lease Sweep
Period in question, on the next occurring Monthly Payment Date in accordance
Section 6.12.1; in each case, as follows:

(i) with respect to a 2016 Lease Sweep Period, if such 2016 Lease Sweep Period
was triggered by the Stanley Beaman Lease and was terminated as described by
clause (ii)(A) or (E) of the definition of “Lease Sweep Period”, all remaining
Stanley Beaman Sweep Funds will be disbursed once the 2016 Lease Sweep Period in
question has terminated and all Occupancy Conditions are satisfied with respect
to the 2016 Lease Space that had been demised under the Stanley Beaman Lease;

(ii) with respect to a 2016 Lease Sweep Period, if such 2016 Lease Sweep Period
was triggered by the Stanley Beaman Lease and was terminated as described by
clause (ii)(B), or (D) of the definition of “Lease Sweep Period”, all remaining
Stanley Beaman Sweep Funds will be disbursed once the 2016 Lease Sweep Period in
question has terminated;

(iii) with respect to a 2016 Lease Sweep Period, if such 2016 Lease Sweep Period
was triggered by the Verizon Lease and was terminated as described by clause
(ii)(A) or (E) of the definition of “Lease Sweep Period”, all remaining Verizon
Sweep Funds will be disbursed once the 2016 Lease Sweep Period in question has
terminated and all Occupancy Conditions are satisfied with respect to the 2016
Lease Space that had been demised under the Verizon Lease;

 

74



--------------------------------------------------------------------------------

(iv) with respect to a 2016 Lease Sweep Period, if such 2016 Lease Sweep Period
was triggered by the Verizon Lease and was terminated as described by clause
(ii)(B), or (D) of the definition of “Lease Sweep Period”, all remaining Verizon
Sweep Funds will be disbursed once the 2016 Lease Sweep Period in question has
terminated;

(v) with respect to a 2016 Lease Sweep Period, if such 2016 Lease Sweep Period
was triggered by the Time Warner Lease and was terminated as described by clause
(ii)(A) or (E) of the definition of “Lease Sweep Period”, all remaining Time
Warner Sweep Funds will be disbursed once the 2016 Lease Sweep Period in
question has terminated and all Occupancy Conditions are satisfied with respect
to the 2016 Lease Space that had been demised under the Time Warner Lease;

(vi) with respect to a 2016 Lease Sweep Period, if such 2016 Lease Sweep Period
was triggered by the Time Warner Lease and was terminated as described by clause
(ii)(B), or (D) of the definition of “Lease Sweep Period”, all remaining Time
Warner Sweep Funds will be disbursed once the 2016 Lease Sweep Period in
question has terminated; and

(vii) with respect to a Level 3 Sweep Period, if the Level 3 Sweep Period was
terminated as described by clause (ii)(C),(D) or (E) of the definition of “Lease
Sweep Period”, all remaining Level 3 Lease Sweep Funds will be disbursed once
the Level 3 Lease Sweep Period in question has terminated and the Occupancy
Conditions are satisfied with respect to the Level 3 Lease Space.

6.7.3 Level 3 Letter of Credit.

(a) Thirty (30) days prior to a Level 3 Sweep Period caused by a matter
described in clause (i)(b)(I) of the definition of “Lease Sweep Period”, at
Borrower’s option and in order to prevent the commencement of a Level 3 Sweep
Period caused by a matter described in clause (i)(b)(I) of the definition of
“Lease Sweep Period”, Borrower may deliver the Level 3 Letter of Credit to
Lender. The Level 3 Letter of Credit shall be held as collateral and additional
security for the payment of the Debt. The Level 3 Letter of Credit shall be
returned to Borrower upon the satisfaction of the Occupancy Conditions with
respect to the Level 3 Lease Space.

(b) During the continuance of an Event of Default, Lender shall have the right,
at its option, to draw on all or any portion of the Level 3 Letter of Credit and
to apply such amount(s) drawn to payment of the Debt in such order, proportion
or priority as Lender may determine. Prior to the Open Prepayment Date, any such
application to the Debt during the continuance of an Event of Default shall be
subject to the Prepayment Fee. Borrower shall not be entitled to draw upon the
Level 3 Letter of Credit. On the Maturity Date, if the Debt has not otherwise
been paid in full and Lender shall have declared the entire Debt to be due and
payable, then within five (5) days of written notice from Lender or upon
Borrower’s request, the Level 3 Letter of Credit held by Lender may be drawn
upon by Lender and applied to reduce the Debt.

(c) In addition to any other right Lender may have to draw upon the Level 3
Letter of Credit pursuant to the terms and conditions of this Agreement, Lender
shall have the additional rights to draw in full the Level 3 Letter of Credit
(provided, however, if no Event of Default shall be continuing, Lender shall
give prior written notice to Borrower of its intent to

 

75



--------------------------------------------------------------------------------

draw): (i) with respect to any evergreen Letter of Credit, if Lender has
received a notice from the issuing bank that the applicable Letter of Credit
will not be renewed and a substitute Letter of Credit is not provided at least
ten (10) Business Days prior to the date on which the outstanding Letter of
Credit is scheduled to expire or ten (10) Business Days after Lender informs
Borrower it has received such notice; (ii) with respect to any Letter of Credit
with a stated expiration date, if Lender has not received a notice from the
issuing bank that it has renewed the Letter of Credit at least ten (10) Business
Days prior to the date on which such Letter of Credit is scheduled to expire and
a substitute Letter of Credit is not provided at least ten (10) Business Days
prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (iii) upon receipt of notice from the issuing bank that the Letter of
Credit will be terminated (except if (A) the termination of such Letter of
Credit is permitted pursuant to the terms and conditions of this Agreement or
(B) a substitute Letter of Credit is provided at least ten (10) Business Days
prior to such termination); or (iv) if Lender has received notice that the bank
issuing the Letter of Credit shall cease to be an Approved Bank and such Letter
of Credit has not been replaced with a replacement Letter of Credit within ten
(10) Business Days after notice thereof. Notwithstanding anything to the
contrary contained in the above, Lender is not obligated to draw the Level 3
Letter of Credit upon the happening of an event specified in (i), (ii), (iii) or
(iv) above and shall not be liable for any losses sustained by Borrower or any
Affiliate of Borrower due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn the Letter of Credit.

Section 6.8 Ground Rent Funds.

6.8.1 Deposits of Ground Rent Funds. Borrower shall deposit with or on behalf of
Lender, on each Monthly Payment Date, an amount equal to the Ground Rent that
will be payable under the Ground Lease for the month in which such Monthly
Payment Date occurs, which amounts shall be transferred into an Account (the
“Ground Rent Account”). Such deposit may be increased from time to time by
Lender in such amount as Lender shall deem to be necessary in its reasonable
discretion to reflect any increases in the Ground Rent. Amounts deposited from
time to time into the Ground Rent Account pursuant to this Section 6.8.1 are
referred to herein as the “Ground Rent Funds”.

6.8.2 Release of Ground Rent Funds. Provided no Event of Default has occurred
and is continuing, Lender shall direct Servicer to apply Ground Rent Funds on
deposit in the Ground Rent Account to payments of Ground Rent. Borrower shall
furnish Lender with all bills, invoices and statements for the Ground Rent at
least thirty (30) days prior to the date on which such Ground Rent first becomes
payable. In making any payment relating to Ground Rent, Lender may do so
according to any bill or statement given by or on behalf of the ground lessor
without inquiry into the accuracy of such bill or statement or into the validity
of any rent, additional rent or other charge thereof. If the amount of the
Ground Rent Funds shall exceed the amounts due for Ground Rent, Lender shall, in
its sole discretion, either (a) return any excess to Borrower or (b) credit such
excess against future payments to be made to the Ground Rent Funds. Any Ground
Rent Funds remaining after the Obligations have been paid in full shall be
returned to Borrower.

Section 6.9 Casualty and Condemnation Account. Borrower shall pay, or cause to
be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Sections 5.2 and 5.3, which
amounts shall be transferred into an Account (the “Casualty and Condemnation
Account”). Amounts deposited from time to time into the Casualty and
Condemnation Account pursuant to this Section 6.9 are referred to herein as the
“Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall be
held, disbursed and/or applied in accordance with the provisions of Section 5.4
hereof.

 

76



--------------------------------------------------------------------------------

Section 6.10 Common Charges Account. If a Trigger Period shall be continuing
(other than a Trigger Period triggered solely as a result of a Lease Sweep
Period), Borrower shall deposit with Lender on each Monthly Payment Date, an
amount equal to the monthly amount set forth in the Approved Annual Budget for
Common Charges (other than Common Charges Insurance Premiums, which shall be
escrowed pursuant to Section 6.4.1 above) payable on such Monthly Payment Date
(or otherwise payable on any other day in the month in which such Monthly
Payment Date occurs) (plus any other amounts that may be due for such Common
Charges which are not included in the Approved Annual Budget), which amounts
shall be transferred into an Account (the “Common Charges Account”). Amounts
deposited from time to time in the Common Charges Account pursuant to this
Section 6.10 are referred to herein as the “Common Charges Funds”. Provided that
no Event of Default has occurred and is continuing, Lender will (a) remit funds
in the Common Charges Account to an account designated by the Board of Directors
or Condo Association for payment of Common Charges or (b) reimburse Borrower for
such amounts upon presentation of evidence of payment. In making any payment
relating to Common Charges, Lender may do so according to any bill, statement or
estimate procured from the Board of Directors or Condo Association without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax, assessment, sale, forfeiture, tax lien or title or claim
thereof. Lender may increase the amount required to be maintained on deposit in
the Common Charges Account to the amount Lender reasonably deems necessary to
reflect any increases in the Common Charges due under the Condominium Documents.
Upon the termination of the Trigger Period (and provided no other Trigger
Period, other than a Trigger Period triggered solely as a result of a Lease
Sweep Period, is continuing), Common Charges Funds remaining on deposit in the
Common Charges Account shall be disbursed to Borrower.

Section 6.11 Cash Collateral Funds. If a Trigger Period shall be continuing
(other than a Trigger Period triggered solely as a result of a Lease Sweep
Period), all Available Cash shall be paid to Lender, which amounts shall be
transferred by Lender into an Account (the “Cash Collateral Account”) to be held
by Lender as cash collateral for the Debt. Amounts on deposit from time to time
in the Cash Collateral Account pursuant to this Section 6.11 are referred to as
the “Cash Collateral Funds”. Any Cash Collateral Funds on deposit in the Cash
Collateral Account not previously disbursed or applied shall be disbursed to
Borrower upon the termination of such Trigger Period. Funds on deposit in the
Cash Collateral Account, at Lender’s sole election and discretion, may be
(i) disbursed to make payments under clauses (i) through (ix) of Section 6.12.1
hereof or (ii) allocated to (A) the Rollover Account to be applied in accordance
with the terms and conditions of Section 6.6 hereof or (B) Capital Expenditure
Account to be applied in accordance with the terms and conditions of Section 6.5
hereof. Lender shall have the right, but not the obligation, at any time during
the continuance of an Event of Default, in its sole and absolute discretion to
apply any and all Cash Collateral Funds then on deposit in the Cash Collateral
Account to the Debt, in such order and in such manner as Lender shall elect in
its sole and absolute discretion, including to make a prepayment of principal
(together with the applicable Prepayment Fee and/or Liquidated Damages Amount,
if any, applicable thereto) or any other amounts due hereunder.

 

77



--------------------------------------------------------------------------------

Section 6.12 Property Cash Flow Allocation.

6.12.1 Order of Priority of Funds in Deposit Account. On each Monthly Payment
Date during the Term, except during the continuance of an Event of Default, all
funds deposited into the Deposit Account during the immediately preceding
Interest Period shall be applied on such Monthly Payment Date in the following
order of priority:

(i) First, to the Tax Account, to make the required payments of Tax Funds as
required under Section 6.3;

(ii) Second, to the Insurance Account, to make any required payments of
Insurance Funds as required under Section 6.4;

(iii) Third, to the Common Charges Account, to make any required payments of
Common Charges Funds as required under Section 6.10 hereof;

(iv) Fourth, to the Ground Rent Account, to make the required payments of Ground
Rent Funds as required under Section 6.8;

(v) Fifth, to Lender, funds sufficient to pay the Monthly Debt Service Payment
Amount, applied first to the payment of interest computed at the Interest Rate
with the remainder applied to the reduction of the Outstanding Principal
Balance;

(vi) Sixth, to the Capital Expenditure Account, to make the required payments of
Capital Expenditure Funds as required under Section 6.5;

(vii) Seventh, to the Rollover Account, to make the required payments of Ongoing
Rollover Funds as required under Section 6.6; and

(viii) Eighth, to Lender, of any other amounts then due and payable under the
Loan Documents;

(ix) Ninth, subject to the terms of the Cash Management Agreement, to Borrower,
funds in an amount equal to the Monthly Operating Expense Budgeted Amount;

(x) Tenth, to Borrower, payments for Approved Extraordinary Operating Expenses,
if any; and

(xi) Lastly, all amounts remaining after payment of the amounts set forth in
clauses (i) through (x) above (the “Available Cash”):

(A) During a Lease Sweep Period (and provided no other Trigger Period is
continuing), to the Special Rollover Account to be held or disbursed in
accordance with Section 6.7;

(B) during a Trigger Period (other than a Trigger Period triggered solely as a
result of a Lease Sweep Period), to the Cash Collateral Account to be held or
disbursed in accordance with Section 6.10; or

(C) provided no Trigger Period is continuing:

 

78



--------------------------------------------------------------------------------

(1) first, to the Special Rollover Account, to be applied as Level 3 Sweep
Funds, in the amount of any TILC Deficiency (or, if Borrower has delivered the
Level 3 Letter of Credit to Lender in accordance with Section 6.7.3, the amount
by which the Level 3 Deposit Amount exceeds the face amount of the Level 3
Letter of Credit), or

(2) then, shall be disbursed to Borrower.

6.12.2 Failure to Make Payments. The failure of Borrower to make all of the
payments required under clauses (i) through (viii) of Section 6.12.1 in full on
each Monthly Payment Date shall constitute an Event of Default under this
Agreement; provided, however, if adequate funds are available in the Deposit
Account for such payments, and Borrower is not otherwise in Default hereunder,
the failure by the Deposit Bank to allocate such funds into the appropriate
Accounts shall not constitute an Event of Default.

6.12.3 Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence of an Event of
Default, Lender, at its option, may apply any Gross Revenue then in the
possession of Lender, Servicer or Deposit Bank (including any Reserve Funds on
deposit in any Cash Management Account) to the payment of the Debt in such
order, proportion and priority as Lender may determine in its sole and absolute
discretion. Lender’s right to withdraw and apply any of the foregoing funds
shall be in addition to all other rights and remedies provided to Lender under
the Loan Documents.

Section 6.13 Security Interest in Reserve Funds. As security for payment of the
Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all Gross Revenue and in and to all payments to or monies
held in the Clearing Account, the Deposit Account and Accounts created pursuant
to this Agreement (collectively, the “Cash Management Accounts”). Borrower
hereby grants to Lender a continuing security interest in, and agrees to hold in
trust for the benefit of Lender, all Rents in its possession prior to the
(i) payment of such Gross Revenue to Lender or (ii) deposit of such Gross
Revenue into the Deposit Account. Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Cash Management Account, or permit any Lien to attach thereto,
or any levy to be made thereon, or any UCC Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto. This
Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC. Upon the occurrence and during the
continuance of an Event of Default, Lender may apply any sums in any Cash
Management Account in any order and in any manner as Lender shall elect in
Lender’s discretion without seeking the appointment of a receiver and without
adversely affecting the rights of Lender to foreclose the Lien of the Mortgage
or exercise its other rights under the Loan Documents. Cash Management Accounts
shall not constitute trust funds and may be commingled with other monies held by
Lender. Provided no Event of Default exists, all interest which accrues on the
funds in any Account (other than the Tax Account and the Insurance Account)
shall accrue for the benefit of Borrower and shall be taxable to Borrower and
shall be added to and disbursed in the same manner and under the same conditions
as the principal sum on which said interest accrued. Upon repayment in full of
the Debt, all remaining funds in the Accounts, if any, shall be promptly
disbursed to Borrower.

 

79



--------------------------------------------------------------------------------

ARTICLE 7

PERMITTED TRANSFERS

Section 7.1 Permitted Transfer of the Entire Property.

(a) Subject to the terms and satisfaction of all the conditions precedent set
forth in this Section 7.1, Lender shall not unreasonably withhold its consent to
the conveyance of the Property, following not less than sixty (60) days prior
written notice by Borrower to Lender containing sufficient detail to enable
Lender to determine that the proposed Transfer complies with the requirements
set forth herein, to a new borrower (the “Transferee Borrower”) and have
Transferee Borrower assume all of Borrower’s obligations under the Loan
Documents, and have replacement guarantors and indemnitors replace the
guarantors and indemnitors with respect to all of the obligations of the
indemnitors and guarantors of the Loan Documents from and after the date of such
transfer (collectively, a “Transfer and Assumption”).

(b) Transfer and Assumption shall be subject to the following conditions:

(i) no Event of Default has occurred and is continuing;

(ii) Transferee Borrower shall be a Special Purpose Bankruptcy Remote Entity in
accordance with Section 4.4 and Schedule V;

(iii) Transferee Borrower shall be Controlled by a Person whose identity,
experience, financial condition and creditworthiness is reasonably acceptable to
Lender and acceptable to the applicable Rating Agencies;

(iv) the Property shall be managed by an Unaffiliated Qualified Manager or by a
property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies;

(v) Transferee Borrower shall have executed and delivered to Lender an
assumption agreement in form and substance acceptable to Lender;

(vi) each replacement guarantor and indemnitor is an Approved Replacement
Guarantor;

(vii) each Approved Replacement Guarantor shall deliver to Lender a guaranty of
recourse obligations (in the same form as the guaranty of recourse obligations
delivered to Lender by Guarantor on the date hereof) and an environmental
indemnity agreement (in the same form as the environmental indemnity agreement
delivered to Lender by Guarantor on the date hereof), pursuant to which, in each
case, the Approved Replacement Guarantor(s) agree(s) to be liable under each
such guaranty of recourse obligations and environmental indemnity agreement from
and after the date of such Permitted Transfer (whereupon the previous guarantor
shall be released from any further liability under the guaranty of recourse
obligations for acts that arise from and after the date of such Permitted
Transfer and such Approved Replacement Guarantor(s) shall be the “Guarantor” for
all purposes set forth in this Agreement);

 

80



--------------------------------------------------------------------------------

(viii) Transferee Borrower shall submit to Lender true, correct and complete
copies of all documents reasonably requested by Lender concerning the
organization and existence of Transferee Borrower and each Approved Replacement
Guarantor;

(ix) satisfactory OFAC and similar searches shall have been received by Lender
with respect to (A) each Approved Replacement Guarantor, (B) Transferee
Borrower, (C) any Person that Controls Transferee Borrower or owns an equity
interest in Borrower which equals or exceeds ten percent (10%) and (D) any other
Person reasonably required by Lender in order for Lender to fulfill its
then-current Patriot Act compliance guidelines;

(x) if the Loan, by itself or together with other loans, has been the subject of
a Securitization, then Lender shall have received a Rating Agency Confirmation
from each of the applicable Rating Agencies (if required pursuant to a Pooling
and Servicing Agreement from and after the occurrence of a Securitization);

(xi) counsel to Transferee Borrower and each Approved Replacement Guarantor(s)
shall deliver to Lender opinions in form and substance reasonably satisfactory
to Lender as to such matters as Lender shall require, which may include opinions
as to substantially the same matters and were required in connection with the
origination of the Loan (including a new substantive non-consolidation opinion);

(xii) Borrower shall cause to be delivered to Lender, an endorsement (relating
to the change in the identity of the vestee and execution and delivery of the
Transfer and Assumption documents) to the Title Insurance Policy in form and
substance acceptable to Lender, in Lender’s reasonable discretion (the
“Endorsement”);

(xiii) Transferee Borrower and/or Borrower, as the case may be, shall deliver to
Lender, upon such conveyance, a transfer fee equal to 1.00% of the Outstanding
Principal Balance; and

(xiv) if a New Mezzanine Loan is outstanding at the time of the Transfer and
Assumption, the proposed Transfer and Assumption shall not constitute or cause a
default under the New Mezzanine Loan shall be repaid in full concurrently with
such Transfer and Assumption; and

(xv) Borrower shall pay all of Lender’s reasonable out-of-pocket costs and
expenses in connection with the Transfer and Assumption. Lender may, as a
condition to evaluating any requested consent to a transfer, require that
Borrower post a cash deposit with Lender in an amount equal to Lender’s
anticipated costs and expenses in evaluating any such request for consent.

Section 7.2 Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder:

(a) a Lease entered into in accordance with the Loan Documents;

 

81



--------------------------------------------------------------------------------

(b) a Transfer and Assumption in accordance with Section 7.1;

(c) a Permitted Encumbrance;

(d) the transfer of publicly traded shares in any indirect equity owner of
Borrower;

(e) provided that no Event of Default shall then exist, a Transfer of a direct
or indirect interest in Borrower shall be permitted without Lender’s consent
(and without the payment of any transfer fee) provided that:

(i) either (A) such Transfer shall not (x) cause the transferee (other than
Guarantor), together with its Affiliates, to increase its direct or indirect
interest in Borrower to an amount which equals or exceeds forty-nine percent
(49%) or (y) result in a change in Control of Borrower or (B) such Transfer
shall be to a Preapproved Transferee;

(ii) if such Transfer shall be to a Preapproved Transferee and such Transfer
causes the Preapproved Transferee together with its Affiliates, to increase its
direct or indirect interest in Borrower to an amount which equals or exceeds
forty-nine percent (49%), Borrower shall deliver (or caused to be delivered) to
Lender, a substantive non-consolidation opinion in form and substance
satisfactory to Lender and the applicable Rating Agencies);

(iii) if such Transfer would cause the transferee, together with its Affiliates,
to increase its direct or indirect interest in Borrower to an amount which
equals or exceeds ten percent (10%), (x) such transferee is a Qualified
Transferee and (y) Borrower shall provide to Lender thirty (30) days prior
written notice thereof; and

(iv) the Property shall continue to be managed by a Qualified Manager or by a
property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies; and/or

(f) provided that no Event of Default shall then exist, any other Transfer of a
direct or indirect interest in Borrower provided:

(i) either (x) prior to a Securitization, such transferee is first approved by
Lender in its reasonable, good faith discretion or (y) from and after a
Securitization, Lender shall have received a Rating Agency Confirmation from
each applicable Rating Agency with respect to such Transfer;

(ii) Borrower shall give Lender notice of such Transfer together with copies of
all instruments effecting such Transfer, if such Transfer would (x) cause the
transferee (other than Guarantor), together with its Affiliates, to increase its
direct or indirect interest in Borrower to an amount which equals or exceeds ten
percent (10%) or (y) result in a change in Control of Borrower, not less than
ten (30) days prior to the date of such Transfer;

 

82



--------------------------------------------------------------------------------

(iii) if such Transfer would cause the transferee, together with its Affiliates,
to increase its direct or indirect interest in Borrower to an amount which
equals or exceeds ten percent (10%), such transferee is a Qualified Transferee;

(iv) if such Transfer shall (x) cause the transferee (other than Guarantor),
together with its Affiliates, to increase its direct or indirect interest in
Borrower to an amount which equals or exceeds forty-nine percent (49%) or
(y) result in a change in Control of Borrower, Borrower shall deliver (or caused
to be delivered) to Lender:

(A) a substantive non-consolidation opinion in form and substance satisfactory
to Lender and the applicable Rating Agencies; and

(B) a Rating Agency Confirmation from each applicable Rating Agency;

(C) a transfer fee equal to 1.00% of the Outstanding Principal Balance; and

(v) the Property shall continue to be managed by a Qualified Manager or by a
property manager reasonably acceptable to Lender and acceptable to the
applicable Rating Agencies.

Notwithstanding anything to the contrary contained in this Section 7.2, if, as a
result of any Permitted Transfer, Guarantor no longer either Controls or owns
any direct or indirect interest in Borrower, it shall also be a condition
hereunder that one or more Approved Replacement Guarantors shall execute and
deliver a guaranty of recourse obligations (in the same form as the guaranty of
recourse obligations delivered to Lender by Guarantor on the date hereof) and an
environmental indemnity agreement (in the same form as the environmental
indemnity agreement delivered to Lender by Guarantor on the date hereof) on or
prior to the date of such Permitted Transfer, pursuant to which, in each case,
the Approved Replacement Guarantor(s) agree(s) to be liable under each such
guaranty of recourse obligations and environmental indemnity agreement from and
after the date of such Permitted Transfer (whereupon the previous guarantor
shall be released from any further liability under the guaranty of recourse
obligations from acts that arise from and after the date of such Permitted
Transfer and such Approved Replacement Guarantor(s) shall be the “Guarantor” for
all purposes set forth in this Agreement).

Section 7.3 Cost and Expenses; Copies.

(a) Borrower shall pay all costs and expenses of Lender in connection with any
Transfer, including, whether or not such Transfer is deemed to be a Permitted
Transfer, without limitation, all fees and expenses of Lender’s counsel, whether
internal or outside, and the cost of any required counsel opinions related to
REMIC or other securitization or tax issues and any Rating Agency fees.

(b) Borrower shall provide Lender with copies of all organizational documents
(if any) relating to any Permitted Transfer.

 

83



--------------------------------------------------------------------------------

ARTICLE 8

DEFAULTS

Section 8.1 Events of Default. Each of the following events shall constitute an
event of default hereunder (an “Event of Default”):

(i) if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest, and, if applicable, principal
due under the Note is not paid in full on the applicable Monthly Payment Date,
(C) any prepayment of principal due under this Agreement or the Note is not paid
when due, (D) the Prepayment Fee is not paid when due, (E) the Liquidated
Damages Amount is not paid when due, or (F) any deposit to the Reserve Funds is
not made on the required deposit date therefor;

(ii) if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower;

(iii) if any of the Taxes or Other Charges are not paid when due (provided that
it shall not be an Event of Default if there are sufficient funds in the Tax
Account to pay such amounts when due, no other Event of Default is then
continuing and Servicer fails to make such payment in violation of this
Agreement);

(iv) if the Policies or Certificates are not (A) delivered to Lender within five
(5) days of Lender’s written request and (B) kept in full force and effect, each
in accordance with the terms and conditions hereof;

(v) a Transfer other than a Permitted Transfer occurs;

(vi) if any certification, representation or warranty made by Borrower or
Guarantor herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date such representation or warranty was made;

(vii) if Borrower or Guarantor shall make an assignment for the benefit of
creditors;

(viii) if a receiver, liquidator or trustee shall be appointed for Borrower, or
Guarantor or if Borrower or Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted, or if Borrower is substantively consolidated
with any other Person; provided, however, if such appointment, adjudication,
petition, proceeding or consolidation was involuntary and not consented to by
Borrower or Guarantor, upon the same not being discharged, stayed or dismissed
within thirty (30) days following its filing;

 

84



--------------------------------------------------------------------------------

(ix) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(x) if any of the assumptions contained in the Insolvency Opinion, or in any
other non-consolidation opinion delivered to Lender in connection with the Loan,
or in any other non-consolidation opinion delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect;

(xi) a breach of the covenants set forth in Sections 4.4, 4.31 or 4.23 hereof;

(xii) if Borrower shall be in default under any mortgage or security agreement
covering any part of the Property whether it be superior, pari passu or junior
in Lien to the Mortgage;

(xiii) subject to Borrower’s right to contest set forth in Section 4.3 of this
Agreement, if the Property becomes subject to any mechanic’s, materialman’s or
other Lien except a Permitted Encumbrance or a Lien for Taxes not then due and
payable;

(xiv) the alteration, improvement, demolition or removal of any of the
Improvements without the prior consent of Lender, other than in accordance with
this Agreement and the Leases at the Property entered into in accordance with
the Loan Documents;

(xv) if, without Lender’s prior written consent, (i) the Management Agreement is
terminated, (ii) the ownership, management or control of Manager is transferred,
(iii) there is a material change in the Management Agreement, or (iv) if there
shall be a material default by Borrower under the Management Agreement beyond
any applicable notice or grace period;

(xvi) if Borrower or any Person owning a direct or indirect ownership interest
in Borrower shall be convicted of a Patriot Act Offense by a court of competent
jurisdiction;

(xvii) a breach of any representation, warranty or covenant contained
Section 3.1.18 hereof;

(xviii) if Borrower breaches any covenant contained Section 4.9 hereof;

(xix) if (A) Borrower shall fail in the payment of any rent, additional rent or
other charge mentioned in or made payable by the Ground Lease as and when such
rent or other charge is payable (unless waived by the landlord under the Ground
Lease), (B) there shall occur any default by Borrower, as tenant under the
Ground Lease, in the observance or performance of any term, covenant or
condition of the Ground Lease

 

85



--------------------------------------------------------------------------------

on the part of Borrower to be observed or performed (unless waived by the
landlord under the Ground Lease), (C) if any one or more of the events referred
to in the Ground Lease shall occur which would cause the Ground Lease to
terminate without notice or action by the landlord under the Ground Lease or
which would entitle the landlord to terminate the Ground Lease and the term
thereof by giving notice to Borrower, as tenant thereunder (unless waived by the
landlord under the Ground Lease), (D) if the leasehold estate created by the
Ground Lease shall be surrendered or the Ground Lease shall be terminated or
canceled for any reason or under any circumstances whatsoever, or (E) if any of
the terms, covenants or conditions of the Ground Lease shall in any manner be
modified, changed, supplemented, altered or amended without the consent of
Lender except as otherwise permitted by this Agreement;

(xx) if Borrower shall fail to pay any charges, fees, assessments or other
amounts, including without limitation, the Common Charges after the expiration
of any applicable notice and cure periods set forth in the Condominium Documents
(provided, however, if adequate funds are available in the Common Charges
Account for such payment, the failure by Lender to allocate such funds to such
payments shall not constitute an Event of Default), imposed upon Borrower under
the Condominium Documents or by the Board of Directors or Condo Association, or
any of the Condominium Documents shall be modified, changed, altered, amended,
terminated or supplemented without Lender’s consent except as expressly
permitted by this Agreement;

(xxi) if there shall be a default under the REA beyond any applicable cure
periods contained in the REA;

(xxii) if there shall be a default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower, Guarantor or the Property, or if any other such event shall occur or
condition shall exist, if the effect of such event or condition is to accelerate
the maturity of any portion of the Obligations or to permit Lender to accelerate
the maturity of all or any portion of the Obligations;

(xxiii) Guarantor breaches any of the Financial Covenants (as defined in the
Guaranty); or

(xxiv) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement or any other Loan Document not
specified in subsections (i) to (xxii) above, and such Default shall continue
for ten (10) days after notice to Borrower from Lender, in the case of any such
Default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice to Borrower from Lender in the case of any other such
Default; provided, however, that if such non-monetary Default is susceptible of
cure but cannot reasonably be cured within such 30-day period, and provided
further that Borrower shall have commenced to cure such Default within such
30-day period shall and thereafter diligently and expeditiously proceed to cure
the same, such 30-day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed sixty (60) days.

 

86



--------------------------------------------------------------------------------

Section 8.2 Remedies.

8.2.1 Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1
above) and at any time thereafter, Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand
(and Borrower hereby expressly waives any such notice or demand), that Lender
deems advisable to protect and enforce its rights against Borrower and in and to
the Property, including declaring the Obligations to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including all
rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vii), (viii) or (ix) of Section 8.1 above, the Obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable in full, without notice or demand, and
Borrower hereby expressly waives any such notice or demand, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

8.2.2 Remedies Cumulative. During the continuance of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Obligations shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to the Property. The rights, powers and remedies of Lender under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which Lender may have against Borrower pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued independently, singly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law
or contract or as set forth herein or in the other Loan Documents or by equity.
Without limiting the generality of the foregoing, if an Event of Default is
continuing (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all Liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Property and the Mortgage has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the
Obligations or the Obligations have been paid in full. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

8.2.3 Severance.

(a) During the continuance of an Event of Default, Lender shall have the right
from time to time to partially foreclose the Mortgage in any manner and for any
amounts secured by the Mortgage then due and payable as determined by Lender in
its sole discretion, including the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace

 

87



--------------------------------------------------------------------------------

period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Mortgage to recover such delinquent payments,
or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose the Mortgage to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Mortgage as Lender may elect. Notwithstanding one or
more partial foreclosures, the Property shall remain subject to the Mortgage to
secure payment of the sums secured by the Mortgage and not previously recovered.

(b) During the continuance of an Event of Default, Lender shall have the right
from time to time to sever the Note and the other Loan Documents into one or
more separate notes, mortgages and other security documents (the “Severed Loan
Documents”) in such denominations as Lender shall determine in its sole
discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power.

(c) Any amounts recovered from the Property or any other collateral for the Loan
after an Event of Default may be applied by Lender toward the payment of any
interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents, in such order, priority and proportions as Lender in its sole
discretion shall determine.

8.2.4 Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of five
(5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Mortgage and the other Loan Documents) and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower of any such failure.

ARTICLE 9

SALE AND SECURITIZATION OF MORTGAGE

Section 9.1 Sale of Mortgage and Securitization.

(a) Subject to the provisions of Section 9.4 hereof, Lender shall have the right
(i) to sell or otherwise transfer the Loan or any portion thereof as a whole
loan, (ii) to sell participation interests in the Loan, or (iii) to securitize
the Loan or any portion thereof in a single

 

88



--------------------------------------------------------------------------------

asset securitization or a pooled loan securitization. (The transactions referred
to in clauses (i), (ii) and (iii) are each hereinafter referred to as a
“Secondary Market Transaction” and the transactions referred to in clause
(iii) shall hereinafter be referred to as a “Securitization”. Any certificates,
notes or other securities issued in connection with a Secondary Market
Transaction are hereinafter referred to as “Securities”). At Lender’s election,
each note and/or component comprising the Loan may be subject to one or more
Secondary Market Transactions.

(b) Subject to the provisions of Section 9.4 hereof, if requested by Lender,
Borrower shall assist Lender in satisfying the market standards to which Lender
customarily adheres or which may be required in the marketplace, by prospective
investors, the Rating Agencies, applicable Legal Requirements and/or otherwise
in the marketplace in connection with any Secondary Market Transactions,
including to:

(i) (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower and the Manager,
including, without limitation, the information set forth on Exhibit B attached
hereto, (B) provide updated budgets and rent rolls (including itemized
percentage of floor area occupied and percentage of aggregate base rent for each
Tenant) relating to the Property, and (C) provide updated appraisals, market
studies, environmental reviews and reports (Phase I’s and, if appropriate, Phase
II’s), property condition reports and other due diligence investigations of the
Property (the “Updated Information”), together, if customary, with appropriate
verification of the Updated Information through letters of auditors or opinions
of counsel acceptable to Lender and the Rating Agencies;

(ii) provide opinions of counsel, which may be relied upon by Lender, trustee in
any Securitization, underwriters, NRSROs and their respective counsel, agents
and representatives, as to non-consolidation, fraudulent conveyance and true
sale or any other opinion customary in Secondary Market Transactions or required
by the Rating Agencies with respect to the Property, the Loan Documents, and
Borrower and its Affiliates, which counsel and opinions shall be satisfactory to
Lender and the Rating Agencies; and

(iii) provide updated, as of the closing date of any Secondary Market
Transaction, representations and warranties made in the Loan Documents and such
additional representations and warranties as the Rating Agencies may require.

(c) If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower (including any guarantor or other Person that is directly
or indirectly committed by contract or otherwise to make payments on all or a
part of the Loan) collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, the Borrower
shall furnish to Lender upon request the following financial information:

(i) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included in
the Securitization, net operating income for the Property and the Related
Properties for the most recent fiscal year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the

 

89



--------------------------------------------------------------------------------

Loan is not treated as a non-recourse loan under Instruction 3 for Item 1101(k)
of Regulation AB, selected financial data meeting the requirements and covering
the time periods specified in Item 301 of Regulation S-K and Item 1112(b)(1) of
Regulation AB), or

(ii) if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut-off date for such Securitization, may equal or
exceed twenty percent (20%) of the aggregate principal amount of all mortgage
loans included or expected to be included in the Securitization, the financial
statements required under Item 1112(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
determines to be a Significant Obligor for the two most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-01 of Regulation
S-X, and statements of income and statements of cash flows with respect to the
Property for the three most recent Fiscal Years and applicable interim periods,
meeting the requirements of Rule 3-02 of Regulation S-X (or if Lender determines
that the Property is the Significant Obligor and the Property (other than
properties that are hotels, nursing homes, or other properties that would be
deemed to constitute a business and not real estate under Regulation S-X or
other legal requirements) was acquired from an unaffiliated third party and the
other conditions set forth in Rule 3-14 of Regulation S-X have been met, the
financial statements required by Rule 3-14 of Regulation S-X)).

(d) Further, if requested by Lender, Borrower shall, promptly upon Lender’s
request, furnish to Lender financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
for any Tenant of the Property (to the extent available to Borrower and provided
Borrower is not prohibited from disclosing same under the terms of the
applicable Lease) if, in connection with a Securitization, Lender expects there
to be, as of the cutoff date for such Securitization, a concentration with
respect to such Tenant or group of Affiliated Tenants within all of the mortgage
loans included or expected to be included in the Securitization such that such
Tenant or group of Affiliated Tenants would constitute a Significant Obligor.
Borrower shall furnish to Lender, in connection with the preparation of the
Disclosure Documents and on an ongoing basis, financial data and/or financial
statements with respect to such Tenants meeting the requirements of
Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so
long as such entity or entities are a Significant Obligor and (A) such financial
data and/or financial statements is available to Borrower and Borrower is not
prohibited from disclosing such financial data and/or financial statements under
the terms of the applicable Lease and (B) either (x) filings pursuant to the
Exchange Act in connection with or relating to the Securitization (an “Exchange
Act Filing”) are required to be made under applicable Legal Requirements or
(y) comparable information is required to otherwise be “available” to holders of
the Securities under Regulation AB or applicable Legal Requirements.

(e) If Lender determines that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, are a Significant Obligor, then Borrower shall
furnish to Lender, on an ongoing basis, selected financial data or financial
statements meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB,
as specified by Lender, but only for so long as such entity or entities are a
Significant Obligor and either (x) Exchange Act Filings are required to be made
under applicable Legal Requirements or (y) comparable information is required to
otherwise be “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements.

 

90



--------------------------------------------------------------------------------

(f) Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods:

(i) with respect to information requested in connection with the preparation of
Disclosure Documents for a Securitization, within ten (10) Business Days after
notice from Lender; and

(ii) with respect to ongoing information required under Section 9.1(d) and
(e) above, (1) not later than forty-five (45) days after the end of each fiscal
quarter of Borrower and (2) not later than seventy-five (75) days after the end
of each fiscal year of Borrower.

(g) If requested by Lender, Borrower shall provide Lender, promptly, and in any
event within three (3) Business Days following Lender’s request therefor, with
any other or additional financial statements, or financial, statistical or
operating information, as Lender shall reasonably determine to be required
pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation AB, or
any amendment, modification or replacement thereto or other Legal Requirements
relating to a Securitization or as shall otherwise be reasonably requested by
the Lender.

(h) If requested by Lender, whether in connection with a Securitization or at
any time thereafter during which the Loan and any Related Loans are included in
a Securitization, the Borrower shall provide Lender, promptly upon request, a
list of Tenants (including all affiliates of such Tenants) that in the aggregate
(1) occupy 10% or more (but less than 20%) of the total floor area of the
improvements or represent 10% or more (but less than 20%) of aggregate base
rent, and (2) occupy 20% or more of the total floor area of the improvements or
represent 20% or more of aggregate base.

(i) All financial statements provided by Borrower pursuant to this
Section 9.1(c), (d), (e) or (f) shall be prepared in accordance with GAAP, and
shall meet the requirements of Regulation S-K or Regulation S-X, as applicable,
Regulation AB, and other applicable Legal Requirements. All financial statements
relating to a Fiscal Year shall be audited by Independent Accountants in
accordance with generally accepted auditing standards, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed written consent of the Independent Accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document and any Exchange Act Filing and to the use of the name of
such independent accountants and the reference to such independent accountants
as “experts” in any Disclosure Document and Exchange Act Filing (or comparable
information is required to otherwise be available to holders of the Securities
under Regulation AB or applicable Legal Requirements), all of which shall be
provided at the same time as the related financial statements are required to be
provided. All other financial statements shall be certified by the chief
financial officer of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this paragraph.

 

91



--------------------------------------------------------------------------------

(j) Prior to a Securitization, Lender shall provide Borrower with prior written
notice if Regulation S-X, Regulation S-K or Regulation AB is or are applicable.

Section 9.2 Securitization Indemnification.

(a) Borrower understands that information provided to Lender by Borrower and its
agents, counsel and representatives may be included in preliminary and final
disclosure documents in connection with the Securitization, including an
offering circular, a prospectus, prospectus supplement, private placement
memorandum or other offering document (each, a “Disclosure Document”) and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and may be
made available to investors or prospective investors in the Securities,
investment banking firms, NRSROs, accounting firms, law firms and other
third-party advisory and service providers relating to the Securitization.
Borrower also understands that the findings and conclusions of any third-party
due diligence report obtained by the Lender, the Issuer or the Securitization
placement agent or underwriter may be made publicly available if required, and
in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange Act and any
rules promulgated thereunder.

(b) Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 9.2, Lender shall include its officers and directors) and each Person
who controls the Lender within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer
of the Securities (the “Issuer” and for purposes of this Section 9.2, Issuer
shall include its officers, director and each Person who controls the Issuer
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), and any placement agent or underwriter with respect to the
Securitization, each of their respective officers and directors and each Person
who controls the placement agent or underwriter within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any losses, claims, damages or liabilities
(collectively, the “Liabilities”) to which Lender, the Lender Group, the Issuer
or the Underwriter Group may become subject insofar as the Liabilities arise out
of, or are based upon, (A) any untrue statement or alleged untrue statement of
any material fact contained in the information provided to Lender by Borrower
and its agents, counsel and representatives, (B) the omission or alleged
omission to state therein a material fact required to be stated in such
information or necessary in order to make the statements in such information, in
light of the circumstances under which they were made, not misleading, or (C) a
breach of the representations and warranties made by Borrower in Section 3.1.31
of this Agreement (Full and Accurate Disclosure). Borrower also agrees to
reimburse Lender, the Lender Group, the Issuer and/or the Underwriter Group for
any legal or other expenses reasonably incurred by Lender, the Lender Group, the
Issuer and/or the Underwriter Group in connection with investigating or
defending the Liabilities. Borrower’s liability under this paragraph will be
limited to Liability that arises out of, or is based upon, an untrue statement
or omission made in reliance upon, and in conformity with, information furnished
to Lender by or on behalf of Borrower in connection with the preparation of the
Disclosure Document or in connection with the underwriting or closing of the
Loan, including financial statements of Borrower, operating statements and rent
rolls with respect to the Property.

 

92



--------------------------------------------------------------------------------

This indemnification provision will be in addition to any liability which
Borrower may otherwise have.

(c) In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group
for Liabilities to which Lender, the Lender Group, the Issuer and/or the
Underwriter Group may become subject insofar as the Liabilities arise out of, or
are based upon, an alleged untrue statement or alleged omission or an untrue
statement or omission made in reliance upon, and in conformity with, information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including financial statements of Borrower, operating
statements and rent rolls with respect to the Property, and (ii) reimburse
Lender, the Lender Group, the Issuer and/or the Underwriter Group for any legal
or other expenses reasonably incurred by Lender, the Lender Group, the Issuer
and/or the Underwriter Group in connection with defending or investigating the
Liabilities.

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.2, such indemnified party shall pay for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the indemnifying
party. Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), no indemnifying party shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any indemnified party is an actual or potential
party to such claim, action, suit or proceeding) unless the indemnifying party
shall have given Lender reasonable prior written notice thereof and shall have
obtained an unconditional release of each indemnified party hereunder from all
liability arising out of such claim, action, suit or proceedings.

 

93



--------------------------------------------------------------------------------

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 9.2(b) or (c) is for any
reason held to be unenforceable as to an indemnified party in respect of any
Liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liabilities (or action in respect thereof); provided, however,
that no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Issuer’s and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.

(f) The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

Section 9.3 Severance.

9.3.1 Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any sale, participation or
Securitization of all or any portion of the Loan), to require the Borrower (at
no material cost to Borrower) to execute and deliver “component” notes and/or
modify the Loan in order to create one or more senior and subordinate notes
(i.e., an A/B or A/B/C structure) and/or one or more additional components of
the Note or Notes (including the implementation of one or more New Mezzanine
Loans (in accordance with Section 9.3.2 below)), reduce the number of components
of the Note or Notes, revise the interest rate for each component, reallocate
the principal balances of the Notes and/or the components, increase or decrease
the monthly debt service payments for each component or eliminate the component
structure and/or the multiple note structure of the Loan (including the
elimination of the related allocations of principal and interest payments),
provided that the Outstanding Principal Balance of all components immediately
after the effective date of such modification equals the Outstanding Principal
Balance immediately prior to such modification and the weighted average of the
interest rates for all components immediately after the effective date of such
modification equals the interest rate of the original Note immediately prior to
such modification. At Lender’s election, each note comprising the Loan may be
subject to one or more Securitizations. Lender shall have the right to modify
the Note and/or Notes and any components in accordance with this Section 9.3
and, provided that such modification shall comply with the terms of this
Section 9.3, it shall become immediately effective.

9.3.2 New Mezzanine Loan Option. Subject to the provisions of Section 9.4
hereof, Lender, without in any way limiting Lender’s other rights hereunder, in
its sole and absolute discretion, shall have the right, at any time (whether
prior to or after any Secondary Market

 

94



--------------------------------------------------------------------------------

Transaction), to create one or more mezzanine loans (each, a “New Mezzanine
Loan”), to establish different interest rates and to reallocate the Outstanding
Principal Balance and Monthly Debt Service Payment of the Loan to the Loan and
such New Mezzanine Loan(s) and to require the payment of the Loan and any New
Mezzanine Loan(s) in such order of priority as may be designated by Lender;
provided, that the outstanding principal balance of the Loan and such New
Mezzanine Loan(s) immediately after the effective date of the creation of such
New Mezzanine Loan(s) equals the Outstanding Principal Balance immediately prior
to such modification and the weighted average of the interest rates for the Loan
and such New Mezzanine Loan(s) immediately after the effective date of the
creation of such New Mezzanine Loan(s) equals the interest rate of the original
Note immediately prior to such modification. Borrower shall cause the formation
of one or more special purpose, bankruptcy remote entities as required by Lender
in order to serve as the borrower under any New Mezzanine Loan (each, a “New
Mezzanine Borrower”) and the applicable organizational documents of Borrower
shall be amended and modified as necessary or required in the formation of any
New Mezzanine Borrower.

9.3.3 Cooperation; Execution; Delivery. Subject to the provisions of Section 9.4
hereof, Borrower shall reasonably cooperate with all reasonable requests of
Lender in connection with this Section 9.3. If requested by Lender, Borrower
shall promptly execute and deliver such documents as shall be required by Lender
and any Rating Agency in connection with any modification or New Mezzanine Loan
pursuant to this Section 9.3, all in form and substance satisfactory to Lender
and satisfactory to any applicable Rating Agency, including, the severance of
security documents if requested and/or, in connection with the creation of any
New Mezzanine Loan: (i) execution and delivery of a promissory note and loan
documents necessary to evidence such New Mezzanine Loan, (ii) execution and
delivery of such amendments to the Loan Documents as are necessary in connection
with the creation of such New Mezzanine Loan, (iii) delivery of opinions of
legal counsel with respect to due execution, authority and enforceability of any
modification documents or documents evidencing or securing any New Mezzanine
Loan, as applicable and (iv) with respect to any New Mezzanine Loan, delivery of
an additional Insolvency Opinion for the Loan and a substantive
non-consolidation opinion; each as reasonably acceptable to Lender, prospective
investors and/or the Rating Agencies. In the event Borrower fails to execute and
deliver such documents to Lender within five (5) Business Days following such
request by Lender, Borrower hereby absolutely and irrevocably appoints Lender as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect such
transactions, Borrower hereby ratifying all that such attorney shall do by
virtue thereof. It shall be an Event of Default under this Agreement, the Note,
the Mortgage and the other Loan Documents if Borrower fails to comply with any
of the terms, covenants or conditions of this Section 9.3 after expiration of
ten (10) Business Days after notice thereof.

Section 9.4 Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article 9, Borrower shall not be required to incur any
material costs or expenses in the performance of its obligations under Sections
9.1 or 9.2 (excluding the indemnity obligations set forth therein) or
Section 9.3 above.

 

95



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

Section 10.1 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
Obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
Gross Revenues or any other collateral given to Lender pursuant to the Loan
Documents; provided, however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Gross Revenues
and in any other collateral given to Lender, and Lender, by accepting the Note,
this Agreement, the Mortgage and the other Loan Documents, shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section 10.1 shall not, however, (a) constitute a waiver, release or impairment
of any obligation evidenced or secured by any of the Loan Documents; (b) impair
the right of Lender to name Borrower as a party defendant in any action or suit
for foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any of the Loan Documents or any guaranty made in connection
with the Loan or any of the rights and remedies of Lender thereunder; (d) impair
the right of Lender to obtain the appointment of a receiver; (e) impair the
enforcement of the Assignment of Leases; (f) impair the enforcement of the
Environmental Indemnity; (g) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Mortgage or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property; or
(h) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following (all such liability and obligation of
Borrower for any or all of the following being referred to herein as “Borrower’s
Recourse Liabilities”):

(i) Intentional fraud, willful misconduct, material misrepresentation or failure
to disclose a material fact by or on behalf of Borrower, Guarantor, any
Affiliate of Borrower or Guarantor, or any of their respective agents or
representatives in connection with the Loan, including by reason of any claim
under the Racketeer Influenced and Corrupt Organizations Act (“RICO”);

(ii) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in any other Loan Document
concerning environmental laws, hazardous substances and/or asbestos and any
indemnification of Lender with respect thereto in either document;

(iii) wrongful removal or destruction of any portion of the Property or damage
to the Property caused by willful misconduct or gross negligence;

(iv) any physical waste of the Property;

 

96



--------------------------------------------------------------------------------

(v) the forfeiture by Borrower of the Property, or any portion thereof, because
of the conduct or purported conduct of criminal activity by Borrower or
Guarantor or any of their respective agents or representatives in connection
therewith;

(vi) the misappropriation or conversion by or on behalf of Borrower of (A) any
Insurance Proceeds paid by reason of any loss, damage or destruction to the
Property, (B) any Awards or other amounts received in connection with the
Condemnation of all or a portion of the Property, or (C) any Gross Revenues
(including Rents, Insurance Proceeds, security deposits, advance deposits or any
other deposits and Lease Termination Payments) or (D) any other funds due under
the Loan Documents, including, in connection with any of the foregoing, by
reason of failure to comply with Section 6.1 hereof or breach of the Clearing
Account Agreement or the Cash Management Agreement;

(vii) failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property;

(viii) any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender in accordance
with the provisions of the Loan Documents;

(ix) the failure to pay Taxes; unless (A) funds to pay such Taxes were, at the
time in question, available in the Tax Account and Lender failed to pay (or make
such Tax Funds available to pay) such Taxes or (B) Rents received during the tax
period in question are insufficient to pay all of Borrower’s current and/or past
due liabilities (including such Taxes) with respect to the Property;

(x) the failure to pay Common Charges; unless (A) funds to pay such Common
Charges were, at the time in question, available in the Common Charges Account
and Lender failed to pay (or make such Common Charges Funds available to pay)
such Common Charges or (B) Rents received during the period in question are
insufficient to pay all of Borrower’s current and/or past due liabilities
(including such Common Charges) with respect to the Property;

(xi) Borrower’s failure to pay Insurance Premiums for any Policies or Common
Charges Insurance Premiums; unless (A) funds to pay such Insurance Premiums or
Common Charges Insurance Premiums were, at the time in question, available in
the Insurance Account or and Lender failed to pay (or make such Insurance Funds
available to pay) such Insurance Premiums or Common Charges Insurance Premiums
or (B) Rents received during the period in question are insufficient to pay all
of Borrower’s current and/or past due liabilities (including such Insurance
Premiums or Common Charges Insurance Premiums) with respect to the Property;
and/or

(xii) Borrower’s indemnification of Lender set forth in Section 9.2 hereof.

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim

 

97



--------------------------------------------------------------------------------

for the full amount of the Obligations or to require that all collateral shall
continue to secure all of the Obligations owing to Lender in accordance with the
Loan Documents, and (B) the Obligations shall be fully recourse to Borrower in
the event that any of the following occur (each, a “Springing Recourse Event”):

(i) a breach of the covenants set forth in Section 4.4 hereof;

(ii) Borrower fails to obtain Lender’s prior consent to any subordinate
financing secured by the Property or other voluntary Lien encumbering the
Property;

(iii) Borrower fails to obtain Lender’s prior consent to any Transfer of the
Property or any interest therein or any Transfer of any direct or indirect
interest in Borrower, in either case as required by the Mortgage or this
Agreement;

(iv) Borrower files a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law;

(v) Borrower is substantively consolidated with any other Person; unless such
consolidation was involuntary and not consented to by Borrower or Guarantor and
is discharged, stayed or dismissed within thirty (30) days following the
occurrence of such consolidation;

(vi) the filing of an involuntary petition against Borrower under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law by any other
Person in which Borrower colludes with or otherwise assists such Person, and/or
Borrower solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower by any Person;

(vii) Borrower files an answer consenting to, or otherwise acquiescing in, or
joining in, any involuntary petition filed against it by any other Person under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;

(viii) in connection with any insolvency proceeding, Borrower or any Affiliate,
officer, director or representative which controls Borrower consents to, or
acquiesces in, or joins in, an application for the appointment of a custodian,
receiver, trustee or examiner for Borrower or any portion of the Property;

(ix) Borrower makes an assignment for the benefit of creditors or admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; or

(x) if Guarantor (or any Person comprising Guarantor), Borrower or any Affiliate
of any of the foregoing, in connection with any enforcement action or exercise
or assertion of any right or remedy by or on behalf of Lender under or in
connection with the Guaranty, the Note, the Mortgage or any other Loan Document,
seeks a defense, judicial intervention or injunctive or other equitable relief
of any kind, or asserts in a pleading filed in connection with a judicial
proceeding any defense against Lender or any right in connection with any
security for the Loan and the defense, judicial intervention or injunction or
other equitable relief or right raised or asserted is (A) frivolous or (B) not
raised or asserted in good faith.

 

98



--------------------------------------------------------------------------------

Section 10.2 Survival; Successors and Assigns. This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Obligations are outstanding and unpaid
unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

Section 10.3 Lender’s Discretion; Rating Agency Review Waiver.

(a) Whenever pursuant to this Agreement Lender exercises any right given to it
to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.

(b) Whenever, pursuant to this Agreement or any other Loan Documents, a Rating
Agency Confirmation is required from each applicable Rating Agency, in the event
that any applicable Rating Agency “declines review”, “waives review” or
otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.

Section 10.4 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK

 

99



--------------------------------------------------------------------------------

APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
ACCORDING TO, THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, IN
WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE LAW OF SUCH STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

CAPITOL SERVICES, INC.

1218 CENTRAL AVENUE, SUITE 100

ALBANY NY 12205

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND BORROWER AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF

 

100



--------------------------------------------------------------------------------

PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.

Section 10.5 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. Neither any
failure nor any delay on the part of Lender in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder or under any other Loan Document, shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this Agreement
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount. Lender shall have the right to waive or
reduce any time periods that Lender is entitled to under the Loan Documents in
its sole and absolute discretion.

Section 10.6 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by facsimile
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 10.6. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by facsimile if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

If to Lender:             German American Capital Corporation

                                 60 Wall Street, 10th Floor

                                  New York, NY 10005

                                  Attention: Robert W. Pettinato, Jr.

                                  Facsimile No. (212) 797-4489

and to:                      German American Capital Corporation

                                 60 Wall Street, 10th Floor

                                  New York, NY 10005

                                  Attention: General Counsel

                                  Facsimile No. (646)736-5721

 

101



--------------------------------------------------------------------------------

with a copy to:         Kaye Scholer LLP

                                  425 Park Avenue

                                  New York, New York 10022

                                  Attention: Jeannie Bionda, Esq.

                                  Facsimile No. (212) 836-6534

with a copy to:         Wells Fargo Bank, NA

                                  Duke Energy Center

                                  550 S. Tryon Street, 12th Floor

                                  Charlotte, NC 28202

                                  MAC D1086-120

                                  Attention: W. Alexander Groot, Director

                                  Facsimile No. (704) 715-0374

If to Borrower:         DC-180 Peachtree, LLC

                                  4211 West Boy Scout Blvd., Suite 500

                                  Tampa, Florida 33607

                                  Attention: Todd Sakow, CFO and Lisa Drummond,
COO

                                  Facsimile No. (813) 287-0397

with a copy to:         Gray Robinson, P.A.

                                  201 North Franklin Street

                                  Suite 2200

                                  Tampa, Florida 33602

                                  Attention: Stephen L. Kussner, Esq.

                                  Facsimile No. (813) 273-5145

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

Section 10.7 Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

 

102



--------------------------------------------------------------------------------

Section 10.8 Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where, by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, neither Lender nor its agents shall be liable for any
monetary damages and Borrower’s sole remedy shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. Any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.

Section 10.13 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

103



--------------------------------------------------------------------------------

Section 10.14 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) The Loan Documents are solely for the benefit of Lender and Borrower and
nothing contained in any Loan Document shall be deemed to confer upon anyone
other than the Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained therein.

Section 10.15 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, the Affiliate of Lender that acts as the issuer with respect to a
Securitization or any of their other Affiliates shall be subject to the prior
written approval of Lender. Lender shall have the right to issue any of the
foregoing without Borrower’s approval and Borrower authorizes Lender to issue
press releases, advertisements and other promotional materials in connection
with Lender’s own promotional and marketing activities, including in connection
with a Secondary Market Transaction, and such materials may describe the Loan in
general terms or in detail and Lender’s participation therein in the Loan.

Section 10.16 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s members or partners, as
applicable, and others with interests in Borrower, and of the Property, and
shall not assert any right under any laws pertaining to the marshalling of
assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Obligations without any prior or
different resort for collection, or of the right of Lender to the payment of the
Obligations out of the net proceeds of the Property in preference to every other
claimant whatsoever.

Section 10.17 Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent not prohibited by applicable law, any rights it
may have to claim or recover against Lender in any legal action or proceeding
any special, exemplary, punitive or consequential damages.

 

104



--------------------------------------------------------------------------------

Section 10.18 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.19 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower shall indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.19 shall survive the expiration and termination of
this Agreement and the payment of the Obligations.

Section 10.20 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents.

Section 10.21 Servicer.

(a) At the option of Lender, the Loan may be serviced by a servicer (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall not be responsible for any set-up fees or
any other initial costs relating to or arising under the Servicing Agreement.
Borrower shall not be responsible for payment of the annual master servicing fee
due to the Servicer under the Servicing Agreement.

(b) Borrower shall pay any fees and expenses of the Servicer and any reasonable
third-party fees and expenses in connection with a prepayment, release of the
Property, approvals under the Loan Documents, requested by Borrower, defeasance,
assumption of Borrower’s obligations or modification of the Loan, special
servicing or work-out of the Loan or enforcement of the Loan Documents,
including, special servicing fees, work-out fees, liquidation fees operating or
trust advisor fees if the Loan is a specially serviced loan or in connection
with a workout, modification or restructuring of the Loan and attorneys fees and
disbursements and fees and expenses.

 

105



--------------------------------------------------------------------------------

Section 10.22 Joint and Several Liability. If more than one Person has executed
this Agreement as “Borrower,” the representations, covenants, warranties and
obligations of all such Persons hereunder shall be joint and several.

Section 10.23 Creation of Security Interest. Notwithstanding any other provision
set forth in this Agreement, the Note, the Mortgage or any of the other Loan
Documents, Lender may at any time create a security interest in all or any
portion of its rights under this Agreement, the Note, the Mortgage and any other
Loan Document (including the advances owing to it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

Section 10.24 Assignments and Participations. In addition to any other rights of
Lender hereunder, the Loan, the Note, the Loan Documents and/or Lender’s rights,
title, obligations and interests therein may be sold, assigned, participated or
otherwise transferred by Lender and any of its successors and assigns to any
Person at any time in its sole and absolute discretion, in whole or in part,
whether by operation of law (pursuant to a merger or other successor in
interest) or otherwise without notice to or consent from Borrower or any other
Person. Upon such assignment, all references to Lender in this Agreement and in
any Loan Document shall be deemed to refer to such assignee or successor in
interest and such assignee or successor in interest shall thereafter stand in
the place of Lender in all respects. Except as expressly permitted herein,
Borrower may not assign its rights, title, interests or obligations under this
Agreement or under any of the Loan Documents.

Section 10.25 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Section 10.26 Set-Off. In addition to any rights and remedies of Lender provided
by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

[NO FURTHER TEXT ON THIS PAGE]

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER:

 

GERMAN AMERICAN CAPITAL CORPORATION

By:   /s/    Bobby Geany   Name: Bobby Geany   Title: Director

 

By:   /s/    James F. Griffith   Name: James F. Griffith   Title: Managing
Director

[signatures continue on following page]



--------------------------------------------------------------------------------

DC-180 PEACHTREE, LLC, a Delaware limited liability company By:  

180 PEACHTREE HOLDINGS, LLC, a

Delaware limited liability company, as

Managing Member

 

By:  

CARTER/VALIDUS OPERATING

PARTNERSHIP, LP,

a Delaware limited

partnership, as Manager

 

By:  

CARTER VALIDUS MISSION

CRITICAL REIT, INC., a Maryland

corporation, as General Partner

 

By:   /s/    Todd Sakow   Name: Todd Sakow   Title: CFO



--------------------------------------------------------------------------------

SCHEDULE I

RENT ROLL

(Attached)

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

REQUIRED REPAIRS

 

Required Repair Item

   Deadline    Cost Estimate      Reserve Deposit
Amount
(115%) of Est. Cost  

Structural System

        

•    Concrete Repairs

   12 mo.    $ 3,000       $ 3,450   

Exteriors

        

•    Stucco Repairs

   12 mo.    $ 9,432       $ 10,846.80   

•    Masonry Repairs

   12 mo.    $ 16,375       $ 18,831.25   

•    Lintel Painting and Replacement

   12 mo.    $ 14,300       $ 16,445   

Roofing

        

•    Waterproofing at Projecting Cornice and Parapet

   12 mo.    $ 1,794       $ 2,063.10   

•    Make Necessary BUR Repairs

   12 mo.    $ 897       $ 1,031.55   

•    Re-Roofing, Main Garage Stair Towers

   12 mo.    $ 6,100       $ 7,015   

Electrical System

        

•    Replace Electrical Switchgear at Main Garage

   90 days    $ 25,000       $ 28,750   

•    Infrared Testing

   90 days    $ 1,500       $ 1,725   

•    Add Venting System

   90 days    $ 1,500       $ 1,725   

Garages and Carports

        

•    150 Carnegie (Main Garage) Concrete Repairs

   12 mo.    $ 370,000       $ 425,500   

•    150 Carnegie Top Level Traffic Deck Coating

   12 mo.    $ 75,000       $ 86,250   

•    150 Carnegie Way, Replace Stairs

   12 mo.    $ 235,000       $ 270,250   

•    171 Carnegie (Annex Garage)

    PriorityRepairs

   12 mo.    $ 130,000       $ 149,500   

Elevators

        

•    Replace Worn Elevator Cable (Rope)

   90 days    $ 15,000       $ 17,250   

•    Elevator Inspections

   90 days    $ 5,600       $ 6,440   

ADA Modifications

        

•    Install Accessible Parking Stall Signage

   12 mo.    $ 4,500       $ 5,175   

•    Provide Additional ADA Parking Spaces

   12 mo.    $ 500       $ 575         

 

 

    

 

 

         
  TOTAL
RESERVE:   
        $1,052,822.70         

 

 

    

 

 

 

 

Sch. II-1



--------------------------------------------------------------------------------

SCHEDULE III

ORGANIZATIONAL CHART

(Attached)

 

Sch. III-1



--------------------------------------------------------------------------------

SCHEDULE IV

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

None.

 

Sch. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

Borrower hereby represents and warrants to, and covenants with, Lender that
since the date of its formation and at all times on and after the date hereof
and until such time as the Obligations shall be paid and performed in full:

(a) Borrower (i) has been, is, and will be organized solely for the purpose of
acquiring, owning, holding, selling, leasing, operating, managing, transferring,
servicing, conveying, disposing of, pledging, assigning, borrowing money
against, financing, refinancing, or otherwise dealing with the Property,
publicly or privately, together with such activities as may be necessary or
advisable in connection therewith, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing and (ii) has not
owned, does not own, and will not own any asset or property other than (A) the
Property, and (B) incidental personal property necessary for the ownership or
operation of the Property.

(b) Borrower has not engaged and will not engage in any business other than the
ownership, management and operation of the Property and Borrower will conduct
and operate its business as presently conducted and operated.

(c) Borrower has not and will not enter into any contract or agreement with any
Affiliate of Borrower, except upon terms and conditions that are intrinsically
fair, commercially reasonable, and no less favorable to it than would be
available on an arms-length basis with third parties other than any such party.

(d) Borrower has not incurred and will not incur any Indebtedness other than
Permitted Indebtedness.

(e) Borrower has not made and will not make any loans or advances to any third
party (including any Affiliate or constituent party), and has not and shall not
acquire obligations or securities of its Affiliates.

(f) Borrower has been, is, and intends to remain solvent and Borrower has paid
and intends to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets; provided that the foregoing
shall not require any direct or indirect member, partner or shareholder of
Borrower to make any additional capital contributions to Borrower.

(g) Borrower has done or caused to be done, and will do, all things necessary to
observe organizational formalities and preserve its existence, and Borrower has
not, will not (i) terminate or fail to comply with the provisions of its
organizational documents, or (ii) unless (A) Lender has consented and
(B) following a Securitization of the Loan, the applicable Rating Agencies have
issued a Rating Agency Confirmation, amend, modify or otherwise change its
operating agreement or other organizational documents.

 

Sch. V-1



--------------------------------------------------------------------------------

(h) Except to the extent that Borrower is (i) required to file consolidated tax
returns by law; or (ii) treated as a “disregarded entity” for tax purposes and
is not required to file tax returns under applicable law, (1) Borrower has
maintained and will maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates and any other Person;
(2) Borrower’s assets will not be listed as assets on the financial statement of
any other Person; it being understood that Borrower’s assets may be included in
a consolidated financial statement of its Affiliates provided that (i) if
consolidated financial statements of any such Affiliate are the only financial
statements relating to Borrower or the Property for the period in question, then
appropriate notation shall be made on such consolidated financial statements to
indicate the separateness of Borrower and such Affiliates and to indicate that
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliates or any other Person, and (ii) such assets shall
be listed on Borrower’s own separate balance sheet; and (3) Borrower will file
its own tax returns (to the extent Borrower is required to file any tax returns)
and will not file a consolidated federal income tax return with any other
Person. Borrower has maintained and shall maintain its books, records,
resolutions and agreements in accordance with this Agreement.

(i) Borrower has been, will be, and at all times has held and will hold itself
out to the public as, a legal entity separate and distinct from any other entity
(including any Affiliate of Borrower or any constituent party of Borrower
(recognizing that Borrower may be treated as a “disregarded entity” for tax
purposes and is not required to file tax returns for tax purposes under
applicable law)), shall correct any known misunderstanding regarding its status
as a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates as a division or department or part of the other
and shall (except to the extent Borrower is treated as a “disregarded entity”
for tax purpose), to the extent reasonably necessary for the operation of its
business, maintain and utilize separate stationery, invoices and checks bearing
its own name.

(j) Borrower has maintained and intends to maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided that
the foregoing shall not require any direct or indirect member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower.

(k) Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower.

(l) Borrower has not and will not commingle the funds and other assets of
Borrower with those of any Affiliate or constituent party or any other Person,
and has held and will hold all of its assets in its own name.

(m) Borrower has and will maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any Affiliate or constituent party or any other Person.

 

Sch. V-2



--------------------------------------------------------------------------------

(n) Borrower has not and will not assume or guarantee or become obligated for
the debts of any other Person and does not and will not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person.

(o) The organizational documents of Borrower shall provide that the business and
affairs of Borrower shall be (A) managed by or under the direction of a board of
one or more directors designated by Borrower’s sole member (the “Sole Member”)
or (B) a committee of managers designated by Sole Member (a “Committee”) or
(C) by Sole Member, and at all times there shall be at least two (2) duly
appointed Independent Directors or Independent Managers. In addition, the
organizational documents of Borrower shall provide that no Independent Director
or Independent Manager (as applicable) of Borrower may be removed or replaced
without Cause and unless Borrower provides Lender with not less than three
(3) Business Days’ prior written notice of (a) any proposed removal of an
Independent Director or Independent Manager (as applicable), together with a
statement as to the reasons for such removal, and (b) the identity of the
proposed replacement Independent Director or Independent Manager, as applicable,
together with a certification that such replacement satisfies the requirements
set forth in the organizational documents for an Independent Director or
Independent Manager (as applicable).

(p) The organizational documents of Borrower shall also provide an express
acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” provisions of such organizational documents.

(q) The organizational documents of Borrower shall provide that the board of
directors, the Committee or Sole Member (as applicable) of Borrower shall not
take any action which, under the terms of any certificate of formation, limited
liability company operating agreement or any voting trust agreement, requires an
unanimous vote of the board of directors (or the Committee as applicable) of
Borrower unless at the time of such action there shall be (A) at least two
(2) members of the board of directors (or the Committee as applicable) who are
Independent Directors or Independent Managers, as applicable (and such
Independent Directors or Independent Managers, as applicable, have participated
in such vote) or (B) if there is no board of directors or Committee, then such
Independent Managers shall have participated in such vote. The organizational
documents of the Borrower shall provide that Borrower will not and Borrower
agrees that it will not, without the unanimous written consent of its board of
directors, its Committee or its Sole Member (as applicable), including, or
together with, the Independent Directors or Independent Managers (as applicable)
take any Material Action. Borrower shall not take any Material Action without
the unanimous written consent of its board of directors, its Committee or its
Sole Member, as applicable, including (or together with) all Independent
Directors or Independent Managers, as applicable. In addition, the
organizational documents of Borrower shall provide that, when voting with
respect to any Material Action, the Independent Directors or Independent
Managers (as applicable) shall consider only the interests of Borrower,
including its creditors. Without limiting the generality of the foregoing, such
documents shall expressly provide that, to the greatest extent permitted by law,
except for duties to the Borrower (including duties to the members of Borrower
solely to the extent of their respective economic interest in the Borrower and
to the Borrower’s creditors as set forth in the immediately preceding sentence),
such Independent Directors or Independent Managers (as applicable) shall not owe
any fiduciary duties to, and shall not consider, in acting or otherwise voting
on any matter for which their approval is required, the interests of (i) the
members of Borrower, (ii) other Affiliates of Borrower, or (iii) any group of
Affiliates of which the Borrower is a part); provided, however, the foregoing
shall not eliminate the implied contractual covenant of good faith and fair
dealing.

 

Sch. V-3



--------------------------------------------------------------------------------

(r) The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding, upon the occurrence of any event
that causes Sole Member to cease to be a member of Borrower (other than (i) upon
an assignment by Sole Member of all of its limited liability company interest in
Borrower and the admission of the transferee, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents, or (ii) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational documents of Borrower and
the Loan Documents), each of the persons acting as an Independent Director or
Independent Manager (as applicable) of Borrower shall, without any action of any
Person and simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as members of Borrower (in each case, individually, a
“Special Member” and collectively, the “Special Members”) and shall preserve and
continue the existence of Borrower without dissolution. The organizational
documents of Borrower shall further provide that for so long as any portion of
the Obligations is outstanding, no Special Member may resign or transfer its
rights as Special Member unless (i) a successor Special Member has been admitted
to Borrower as a Special Member, and (ii) such successor Special Member has also
accepted its appointment as an Independent Director or Independent Manager (as
applicable).

(s) The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding, except as expressly permitted
pursuant to the terms of this Agreement (including the delivery of a Rating
Agency Confirmation from each applicable Rating Agency), (i) Sole Member may not
resign, and (ii) no additional member shall be admitted to Borrower.

(t) The organizational documents of Borrower shall provide that, as long as any
portion of the Obligations remains outstanding: (i) Borrower shall be dissolved,
and its affairs shall be wound up, only upon the first to occur of the
following: (A) the termination of the legal existence of the last remaining
member of Borrower or the occurrence of any other event which terminates the
continued membership of the last remaining member of Borrower in Borrower unless
the business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”), or (B) the
entry of a decree of judicial dissolution under Section 18-802 of the Act;
(ii) upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interest in Borrower and the admission of
the transferee, if permitted pursuant to the organizational documents of
Borrower and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
organizational documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Borrower, agree in writing (I) to continue the existence of Borrower, and
(II) to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued

 

Sch. V-4



--------------------------------------------------------------------------------

membership of such member in Borrower; (iii) the bankruptcy of Sole Member or a
Special Member shall not cause such Sole Member or Special Member, respectively,
to cease to be a member of Borrower and upon the occurrence of such an event,
the business of Borrower shall continue without dissolution; (iv) in the event
of the dissolution of Borrower, Borrower shall conduct only such activities as
are necessary to wind up its affairs (including the sale of the assets of
Borrower in an orderly manner), and the assets of Borrower shall be applied in
the manner, and in the order of priority, set forth in Section 18-804 of the
Act; and (v) to the fullest extent permitted by law, each of Sole Member and the
Special Members shall irrevocably waive any right or power that they might have
to cause Borrower or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of Borrower, to
compel any sale of all or any portion of the assets of Borrower pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
Borrower.

(u) Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Insolvency Opinion shall be true and correct in all
respects. In connection with the foregoing, Borrower hereby covenants and agrees
that it will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding Borrower or any other Person) set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants on
this Schedule V, and (iii) all of the organizational documents of Borrower.

(v) Borrower has not permitted and will not permit any Affiliate or constituent
party independent access to its bank accounts.

(w) Borrower has paid and intends to pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations; provided that the foregoing shall not
require direct or indirect any member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.

(x) Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it and pay from its own assets
all obligations of any kind incurred; provided that the foregoing shall not
require any direct or indirect member, partner or shareholder of Borrower to
make any additional capital contributions to Borrower.

(y) Borrower has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including shared office space.

(z) Except in connection with the Loan, Borrower has not pledged and will not
pledge its assets for the benefit of any other Person.

(aa) Borrower has and will have no obligation to indemnify its officers,
directors, members or Special Members, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.

(bb) Borrower has not, does not, and will not have any of its obligations
guaranteed by any Affiliate (other than from the Guarantor with respect to the
Loan).

 

Sch. V-5



--------------------------------------------------------------------------------

As used herein:

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of the
Borrower’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Independent Director or Independent Manager, as
applicable, no longer meets the definition of Independent Director or
Independent Manager, as applicable.

“Independent Director” or “Independent Manager” shall mean a natural person
selected by Borrower (a) with prior experience as an independent director,
independent manager or independent member, (b) with at least three (3) years of
employment experience, (c) who is provided by a Nationally Recognized Service
Company, (d) who is duly appointed as an Independent Director or Independent
Manager and is not, will not be while serving as Independent Director or
Independent Manager (except pursuant to an express provision in Borrower’s
operating agreement providing for the appointment of such Independent Director
or Independent Manager to become a “special member” upon the last remaining
member of Borrower ceasing to be a member of Borrower) and shall not have been
at any time during the preceding five (5) years, any of the following:

 

  (i) a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of Borrower, any Affiliate of Borrower or
any direct or indirect parent of Borrower;

 

  (ii) a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower;

 

  (iii) a Person or other entity Controlling or under Common Control with any
such stockholder, partner, customer, supplier or other Person described in
clause (i) or clause (ii) above; or

 

  (iv) a member of the immediate family of any such stockholder, director,
officer, employee, partner, customer, supplier or other Person described in
clause (i) or clause (ii) above.

 

Sch. V-6



--------------------------------------------------------------------------------

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower shall be
qualified to serve as an Independent Director or Independent Manager of
Borrower, provided that the fees that such individual earns from serving as
Independent Director or Independent Manager of affiliates of Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers and special managers and also provides other corporate services in the
ordinary course of its business.

“Material Action” shall mean to consolidate or merge the Borrower with or into
any Person, or sell all or substantially all of the assets of the Borrower, or
to institute proceedings to have the Borrower be adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against the Borrower or file a voluntary bankruptcy petition or any other
petition seeking, or consent to, reorganization or relief with respect to the
Borrower under any applicable federal or state law relating to bankruptcy, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the Borrower or a substantial part
of its property, or make any assignment for the benefit of creditors of the
Borrower, or admit in writing the Borrower’s inability to pay its debts
generally as they become due, or take action in furtherance of any such action,
or, to the fullest extent permitted by law, dissolve or liquidate the Borrower.

“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company or such other nationally recognized company that provides independent
director, independent manager or independent member services and that is
reasonably satisfactory to Lender, in each case that is not an Affiliate of
Borrower and that provides professional independent directors and other
corporate services in the ordinary course of its business.

 

Sch. V-7



--------------------------------------------------------------------------------

SCHEDULE VI

INTELLECTUAL PROPERTY/WEBSITES

None.

 

Sch.VI-1



--------------------------------------------------------------------------------

SCHEDULE VII

DESCRIPTION OF REA

Agreement between the City of Atlanta, Georgia, Atmain Properties Corp., a
Delaware corporation, and Carcone Parking, Inc., a Delaware corporation, dated
December 9, 1975, filed for record February 13, 1976 at 9:04 a.m., recorded in
Deed Book 6427, Page 418, aforesaid Records; as affected by Assignment and
Assumption of Pedestrian Bridge Agreement between Macy’s East, Inc., an Ohio
corporation, and @tlanta exchange LLC, a Delaware limited liability company,
dated as of July 28, 2000, filed for record August 2, 2000 at 11:14 a.m.,
recorded in Deed Book 29328, Page 338, aforesaid Records.

As further affected by that certain Assignment and Assumption Agreement between
Atlantaxchange LLC and Peachtree/Carnegie LLC dated as of March 16, 2007, filed
for record March 27, 2007, recorded in Deed Book 44706, Page 479, aforesaid
records;

As further affected by that certain Assignment and Assumption Agreement
(assigning a portion of the pedestrian bridge while retaining another portion)
between Peachtree/Carnegie LLC dated July 7, 2008 and filed for record July 8,
2008 in Deed Book 46958, Page 51, aforesaid records;

As further affected by that certain Assignment and Assumption Agreement of
Pedestrian Bridge Agreement between Peachtree/Carnegie LLC and DC-180 Peachtree,
LLC dated as of the date hereof, to be recorded in the aforesaid records.

 

Sch.VII-1



--------------------------------------------------------------------------------

SCHEDULE VIII

DESCRIPTION OF GROUND LEASE

That certain Lease between Mrs. Dorothy High Peteet, as life tenant, and
Mrs. Dorothy Peteet Mitchell (“Mitchell”) and Dennie R. Peteet, Jr. (“Peteet”),
as landlord, and Phoenix Investment Company, as tenant, dated December 22, 1960,
recorded on January 17, 1961 in Deed Book 3661, page 248, of the Fulton County
Records (“Records”); the interest of Phoenix Investment Company having been
assigned to Carcone Parking, Inc. (“Carcone”), by Assignment of Lease dated
May 15, 1963, recorded on May 20, 1963 in Deed Book 4058, page 593, of the
Records; as modified by Lease Amendment between Mrs. Dorothy High Peteet,
Mitchell, Peteet and Carcone, dated July 7, 1964, recorded in Deed Book 4263,
page 101, of the Records; as assigned by Assignment and Assumption Agreement
between Macy’s Primary Real Estate Inc. (successor by merger to Carcone) and
Macy’s East, Inc. dated June 26, 1999, recorded on November 12, 1999 in Deed
Book 27981, page 316, of the Records; the interest of Macy’s East Inc. having
been assigned to AtlantaXchange LLC (f/k/a @tlanta exchange LLC), by Assignment
and Assumption of Lease dated July 28, 2000, filed August 2, 2000, recorded in
Deed Book 29328, page 327, of the Records; as further amended by Second
Amendment to Lease between Landlord and AtlantaXchange LLC, dated October 31,
2000, filed January 10, 2001, recorded in Deed Book 29858, page 249, as assigned
by that certain Assignment and Assumption of Lease by and between AtlantaXchange
LLC and Peachtree/Carnegie LLC dated March 16, 2007, recorded in Book 44706,
Page 479, as assigned by that certain Assignment and Assumption of Ground Lease
by and between Peachtree/Carnegie LLC and DC-180 Peachtree, LLC dated as of the
date hereof, to be recorded in the Records.

 

Sch. VIII-1



--------------------------------------------------------------------------------

SCHEDULE IX

BOARD OF DIRECTORS OF CONDOMINIUM ASSOCIATION

 

Michael Seton

   Appointed by Borrower

Robert Winslow

   Appointed by Borrower   

 

Sch. IX-1



--------------------------------------------------------------------------------

SCHEDULE X

ANNUAL RENT PAYABLE UNDER THE CITY OF ATLANTA LEASE

 

Annual Rent

Due Date

   Fiscal Year Covered      Annual Base
Rent Amount      Amount of Monthly
Application of Base
Rent  

July 1, 2012

     July 1, 2012 to June 30, 2013       $ 770,962.75       $ 64,246.90   

July 1, 2013

     July 1, 2013 to June 30, 2014       $ 790,032.50       $ 65,836.04   

July 1, 2014

     July 1, 2014 to June 30, 2015      $ 809,647.10       $ 67,470.59   

July 1, 2015

     July 1, 2015 to June 30, 2016      $ 829,806.55       $ 69,150.55   

July 1, 2016

     July 1, 2016 to June 30, 2017      $ 850,510.85       $ 70,875.90   

July 1, 2017

     July 1, 2017 to June 30, 2018      $ 871,760.00       $ 72,646.67   

July 1, 2018

     July 1, 2018 to June 30, 2019      $ 893,554.00       $ 74,462.83   

July 1, 2019

     July 1, 2019 to June 30, 2020      $ 915,892.85       $ 76,324.40   

July 1, 2020

     July 1, 2020 to June 30, 2021      $ 938,776.55       $ 78,231.38   

July 1, 2021

     July 1, 2021 to June 30, 2022      $ 962,205.10       $ 80,183.76   

July 1, 2022

     July 1, 2022 to June 30, 2023      $ 986,178.50       $ 82,181.54   

July 1, 2023

     July 1, 2023 to June 30, 2024       $ 1,010,696.70       $ 84,224.73   

July 1, 2024

     July 1, 2024 to June 30, 2025       $ 1,035,759.80       $ 86,313.32   

July 1, 2025

     July 1, 2025 to June 30, 2026      $ 1,061,912.60       $ 88,492.72   

July 1, 2026

     July 1, 2026 to June 30, 2027       $ 1,088,610.30       $ 90,717.53   

July 1, 2027

     July 1, 2027 to June 30, 2028       $ 1,115,852.80       $ 92,987.73   

July 1, 2028

     July 1, 2028 to June 30, 2029       $ 1,143,640.10       $ 95,303.34   

July 1, 2029

     July 1, 2029 to June 30, 2030       $ 1,171,972.30       $ 97,664.36   

July 1, 2030

     July 1, 2030 to June 30, 2031       $ 1,201,394.20       $ 100,116.18   

July 1, 2031

     July 1, 2031 to June 30, 2032       $ 1,231,361.00       $ 102,613.42   

July 1, 2032

     July 1, 2032 to June 30, 2033       $ 1,262,417.40       $ 105,201.45   

July 1, 2033

     July 1, 2033 to June 30, 2034       $ 1,294,018.70       $ 107,834.89   

July 1, 2034

     July 1, 2034 to June 30, 2035       $ 1,326,164.90       $ 110,513.74   

July 1, 2035

     July 1, 2035 to June 30, 2036       $ 1,359,400.70       $ 113,283.39   

July 1, 2036

     July 1, 2036 to June 30, 2037       $ 1,393,181.40       $ 116,098.45   

 

 

Sch. X-1



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Parcel One

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District of Fulton County, Georgia, and being more particularly described as
follows: Unit 200 of 180 Peachtree Street, a Condominium, as such was formed and
constituted by Declaration for 180 Peachtree Street, a Condominium, dated
July 3, 2008, declared by Peachtree/Carnegie, LLC, recorded in Deed Book 46948,
Page 508, et seq., Fulton County, Georgia records, Plans for 180 Peachtree
Street, a Condominium, dated July 1, 2008, recorded in Floor Plan Condominium
Book 40, Pages 107-121, aforesaid records, Plat for 180 Peachtree Street, a
Condominium, dated July 2, 2008, recorded in Condo Plat Book 18, Pages 149-151,
aforesaid records, as amended from time to time, together with its appurtenant
percentage of undivided interest in the Common Areas (including Limited Common
Areas) as set out in the aforesaid Declaration, Plans and Plats (the “Unit”).
The foregoing Declaration, plat plans and allied instruments and amendments
executed thereto, are incorporated herein by reference as a part of the
description of the property described hereby.

Parcel Two

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

Beginning at the intersection formed by the westerly right-of-way line of
Peachtree Street (variable r/w) with the northerly right-of-way line of Ellis
Street (variable r/w), from the Point of Beginning thus established, proceed
South 88°42’12” West along said northerly right-of-way line of Ellis Street
(variable r/w) for a distance of 248.79 feet to a point where said right-of-way
line intersects the northeasterly right-of-way line of Carnegie Way (variable
r/w); thence North 41°18’57” West along said northeasterly right-of-way line of
Carnegie Way (variable r/w) for a distance of 260.51 feet to a point where said
right-of-way line intersects the easterly right-of-way line of Spring Street
(variable r/w); thence North 10°16’09” East along said easterly right-of-way
line of Spring Street (variable r/w) for a distance of 66.30 feet to a point;
thence departing said right-of-way line of Spring Street (variable r/w) and run
North 89°10’12” East for a distance of 76.49 feet to a point; thence North
09°54’12” East for a distance of 0.90 feet to a point; thence North 89°16’58”
East for a distance of 331.31 feet to a point on the westerly right-of-way line
of Peachtree Street (variable r/w); thence South 00°12’49” East along said
westerly right-of-way line of Peachtree Street (variable r/w) for a distance of
261.42 feet to a point on the northerly right-of-way line of Ellis Street
(variable r/w) and the Point of Beginning; said tract or parcel containing
2.13778 acres or 93,122 square feet.

LESS AND EXCEPT:

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

 

Ex. A-1



--------------------------------------------------------------------------------

Beginning at the intersection formed by the westerly right-of-way line of
Peachtree Street (variable r/w) with the northerly right-of-way line of Ellis
Street (variable r/w), from the Point of Beginning thus established, proceed
South 88°42’12” West along said northerly right-of-way line of Ellis Street
(variable r/w) for a distance of 248.79 feet to a point where said right-of-way
line intersects the northeasterly right-of-way line of Carnegie Way (variable
r/w); thence North 41°18’57” West along said northeasterly right-of-way line of
Carnegie Way (variable r/w) for a distance of 89.34 feet to a point; thence
departing the northeasterly right-of-way line of Carnegie Way (variable r/w) and
proceeding North 00°14’06” West for a distance of 196.10 feet to a point; thence
North 89°16’58” East for a distance of 307.56 feet to a point on the westerly
right-of-way line of Peachtree Street (variable r/w); thence South 00°12’49”
East along said westerly right-of-way line of Peachtree Street (variable r/w)
for a distance of 261.42 feet to a point on the northerly right-of-way line of
Ellis Street (variable r/w) and the Point of Beginning; said tract or parcel
containing 1.81024 acres or 78,854 square feet.

Parcel Two also described as:

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District of Fulton County, Georgia, being more particularly described as
follows:

Beginning at the northeastern right of way intersection of Carnegie Way and
Spring Street; thence North 13 degrees 23 minutes 16 seconds East 66.64 feet to
a point; thence South 87 degrees 29 minutes 29 seconds East 58.57 feet to a
point; thence North 13 degrees 14 minutes 31 seconds East 0.90 feet to a point;
thence South 3 degrees 15 minutes 01 seconds West along the East wall of a 5
story parking garage 196.42 feet to the right of way of Carnegie Way; thence
North 37 degrees 56 minutes 25 seconds West 171.13 feet to the Point of
Beginning. Said property being known as 171 Carnegie Way, NW, Atlanta, Georgia.

Parcel Three

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

Beginning at the intersection formed by the southwesterly right-of-way line of
Carnegie Way (variable r/w) with the northwesterly right-of-way line of Fairlie
Street (variable r/w), from the Point of Beginning thus established, proceed
South 48°05’56” West along said northwesterly right-of-way line of Fairlie
Street (variable r/w) for a distance of 201.20 feet to a point where said
right-of-way line intersects the northeasterly right-of-way line of Williams
Street (variable r/w, fka: James Street); thence North 41°39’56” West along said
northeasterly right-of-way line of Williams Street (variable r/w, fka: James
Street) for a distance of 101.89 feet to a point; thence departing said
northeasterly right-of-way line of Williams Street (variable r/w, fka: James
Street) and run North 48°18’05” East a distance of 201.64 feet to a point on the
southwesterly right-of-way line of Carnegie Way (variable r/w); thence South
41°24’56” East along said southwesterly right-of-way line of Carnegie Way
(variable r/w) for a distance of 101.18 feet to a point on the northwesterly
right-of-way line of Fairlie Street (variable r/w) and the Point of Beginning;
said tract or parcel containing 0.46950 of an acre or 20,451 square feet.

Parcel Three also described as:

All that tract or parcel of land lying and being in the City of Atlanta, in Land
Lot 78 of the 14th District of Fulton County, Georgia, more particularly
described as follows:

 

Ex. A-2



--------------------------------------------------------------------------------

Beginning at the corner formed by the intersection of the Southwest side of
Carnegie Way with the Northwest side of Fairlie Street; running thence in a
northwesterly direction along the Southwest side of Carnegie Way a distance of
One hundred one and twenty-five hundredths (101.25) feet to the property
formerly owned by Mrs. Hattie H. High; running thence in a southwesterly
direction along the Southwest line of said High property a distance of Two
hundred two and fifteen hundredth (202.15) feet to the Northeast side of
Williams Street (formerly known as James Street); running thence in a
southeasterly direction along the Northeast side of Williams Street a distance
of One hundred one and ninety hundredths (101.90) feet to the Northwest side of
Fairlie Street; running thence in a northeasterly direction along the Northwest
side of Fairlie Street a distance of Two hundred one and ninety-two
(201.92) feet to the Southwest side of Carnegie Way and the point of beginning.

Parcel Four (Leasehold Interest)

All that tract or parcel of land lying and being in Land Lot 78 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

Beginning at the intersection formed by the southeasterly right-of-way line of
Cone Street (variable r/w) with the southwesterly right-of-way line of Carnegie
Way (variable r/w), from the Point of Beginning thus established, proceed South
41°24’56” East along said southwesterly right-of-way line of Carnegie Way
(variable r/w) for a distance of 100.64 feet to a point; thence South 48°18’05”
West and departing said southwesterly right-of-way line of Carnegie Way
(variable r/w) for a distance of 201.64 feet to a point on the northeasterly
right-of-way line of Williams Street (variable r/w, fka: James Street); thence
North 41°39’56” West along said northeasterly right-of-way line of Williams
Street (variable r/w, fka: James Street) for a distance of 101.84 feet to a
point where said northeasterly right-of-way line of Williams Street intersects
the southeasterly right-of-way line of Cone Street (variable, r/w); thence North
48°38’28” East along said southeasterly right-of-way line of Cone Street
(variable, r/w) for a distance of 202.08 feet to a point on the southwesterly
right-of-way line of Carnegie Way (variable r/w) and the Point of Beginning;
said tract or parcel containing 0.46917 of an acre or 20,437 square feet.

Parcel Four (Leasehold Interest) also described as:

All that tract or parcel of land lying and being in City of Atlanta, in Land Lot
78 of the 14th District of Fulton County, Georgia, more particularly described
as follows:

Beginning at the corner formed by the intersection of the Southeast side of Cone
Street with the Southwest side of Carnegie Way; running thence Southeast along
the Southwest side of Carnegie Way 100.7 feet to the Northwest line of the lands
now or formerly owned by Mimosa Corporation; running thence Southwest along said
line of said lands 202 feet, more or less, to the Northeast side of Williams
Street (formerly James Street); running thence Northwest along the Northeast
side of Williams Street 101.85 feet to the Southeast side of Cone Street;
running thence Northeast along the Southeast side of Cone Street 201.6 feet to
the Southwest side of Carnegie Way and the point of beginning.

All of the above being. Together with rights and Privileges granted under that
certain:

 

Ex. A-3



--------------------------------------------------------------------------------

Agreement between the City of Atlanta, Georgia, Atmain Properties Corp., a
Delaware corporation, and Carcone Parking, Inc., a Delaware corporation, dated
December 9, 1975, filed for record February 13, 1976 at 9:04 a.m., recorded in
Deed Book 6427, Page 418, aforesaid Records; as affected by Assignment and
Assumption of Pedestrian Bridge Agreement between Macy’s East, Inc., an Ohio
corporation, and @tlanta exchange LLC, a Delaware limited liability company,
dated as of July 28, 2000, filed for record August 2, 2000 at 11:14 a.m.,
recorded in Deed Book 29328, Page 338, aforesaid Records, as further affected by
that certain Assignment and Assumption Agreement between Atlantaxchange LLC and
Peachtree/Carnegie LLC dated as of March 16, 2007, filed for record March 27,
2007, recorded in Deed Book 44706, Page 479, aforesaid records; as further
affected by that certain Assignment and Assumption Agreement (assigning a
portion of the pedestrian bridge while retaining another portion) between
Peachtree/Carnegie LLC dated July 7, 2008 and filed for record July 8, 2008 in
Deed Book 46958, Page 51, aforesaid records, as affected by Assignment and
Assumption Agreement of Pedestrian Bridge Agreement between Peachtree/Carnegie
LLC and Carter Validus Properties, LLC, dated as of the date hereof, to be
recorded in the aforesaid records.

 

Ex. A-4



--------------------------------------------------------------------------------

EXHIBIT B

Secondary Market Transaction Information

 

(A) Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

 

(B) The general competitive conditions to which the Property is or may be
subject.

 

(C) Management of the Property.

 

(D) Occupancy rate expressed as a percentage for each of the last five years.

 

(E) Principal business, occupations and professions carried on in, or from the
Property.

 

(F) Number of Tenants occupying 10% or more of the total rentable square footage
of the Property and principal nature of business of such Tenant, and the
principal provisions of the leases with those Tenants including, but not limited
to: rental per annum, expiration date, and renewal options.

 

(G) The average effective annual rental per square foot or unit for each of the
last three years prior to the date of filing.

 

(H) Schedule of the lease expirations for each of the ten years starting with
the year in which the registration statement is filed (or the year in which the
prospectus supplement is dated, as applicable), stating:

 

  (1) The number of Tenants whose leases will expire.

 

  (2) The total area in square feet covered by such leases.

 

  (3) The annual rental represented by such leases.

 

  (4) The percentage of gross annual rental represented by such leases.

 

Ex. B-1